Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of December 1, 2017

by and among

ORCC II FINANCING LLC and OR LENDING II LLC,

as Borrowers,

VARIOUS LENDERS,

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger

and Syndication Agent

GOLDMAN SACHS BANK USA,

as Administrative Agent

STATE STREET BANK AND TRUST COMPANY,

as Collateral Administrator

STATE STREET BANK AND TRUST COMPANY,

as Collateral Agent

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Collateral Custodian

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2  

1.1.

  Definitions      2  

1.2.

  Accounting Terms      54  

1.3.

  Interpretation, Etc.      54  

1.4.

  Assumptions as to Collateral Obligations, Etc.      55  

SECTION 2. LOANS AND COMMITMENTS

     56  

2.1.

  Loans and Commitments      56  

2.2.

  Pro Rata Shares; Availability of Funds      59  

2.3.

  Use of Proceeds      59  

2.4.

  Evidence of Debt; Register; Lenders’ Books and Records; Notes      60  

2.5.

  Interest on Loans      60  

2.6.

  Default Interest      61  

2.7.

  Fees; Hedge Costs; Etc.      61  

2.8.

  Prepayments      63  

2.9.

  Required Principal Payments      65  

2.10.

  Conversions; Redenomination      66  

2.11.

  General Provisions Regarding Payments      67  

2.12.

  Ratable Sharing      67  

2.13.

  Making or Maintaining Floating Rate Loans      68  

2.14.

  Increased Costs; Capital Adequacy      69  

2.15.

  Taxes; Withholding, Etc.      70  

2.16.

  Obligation to Mitigate      73  

2.17.

  Defaulting Lenders      73  

2.18.

  Removal or Replacement of a Lender      74  

2.19.

  Co-Borrowers      75  

SECTION 3. CONDITIONS PRECEDENT

     77  

3.1.

  Initial Credit Date      77  

3.2.

  Conditions to Each Credit Extension      80  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     81  

4.1.

  Organization; Requisite Power and Authority; Qualification      81  

4.2.

  Equity Interests; Ownership; Collateral Obligations      81  

4.3.

  Due Authorization      82  

4.4.

  No Conflict      82  

4.5.

  Governmental Consents      82  

4.6.

  Binding Obligation      82  

4.7.

  Adverse Proceedings, Etc.      82  

4.8.

  Payment of Taxes      83  

4.9.

  Properties      83  

4.10.

  No Defaults      83  

4.11.

  Material Contracts      83  

4.12.

  Governmental Regulation      83  

4.13.

  Federal Reserve Regulations      83  

4.14.

  Pension Plans      83  

4.15.

  Solvency      84  

4.16.

  Compliance with Statutes, Etc.      84  

4.17.

  Disclosure      84  

4.18.

  Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act      84  



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

     84  

5.1.

  Compliance with Laws, Etc.      85  

5.2.

  Maintenance of Books and Records      85  

5.3.

  Existence of Borrowers, Etc.      85  

5.4.

  Protection of Collateral      86  

5.5.

  Opinions as to Collateral      87  

5.6.

  Performance of Obligations      87  

5.7.

  Negative Covenants      88  

5.8.

  No Consolidation      90  

5.9.

  No Other Business; Etc.      90  

5.10.

  Compliance with Corporate Services Agreements      90  

5.11.

  Certain Tax Matters      90  

5.12.

  Certain Regulations      90  

5.13.

  Transaction Data Room      91  

5.14.

  Financial and Other Information; Notices      91  

5.15.

  Inspections, Etc.      92  

SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES.

     93  

6.1.

  Collection of Money      93  

6.2.

  Collection Accounts      95  

6.3.

  Other Transaction Accounts      97  

6.4.

  Reports by Collateral Agent      99  

6.5.

  Accountings      100  

6.6.

  Daily Collateral Administrator Information      104  

6.7.

  Delivery of Pledged Obligations; Custody Documents; Etc.      104  

6.8.

  Custodianship and Release of Collateral      108  

6.9.

  Procedures Relating to the Establishment of Transaction Accounts Controlled by
the Collateral Agent      109  

SECTION 7. APPLICATION OF MONIES

     109  

7.1.

  Application of Monies      109  

SECTION 8. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION; AMENDMENTS

     114  

8.1.

  Sales of Collateral Obligations      114  

8.2.

  Trading Restrictions      116  

8.3.

  Affiliate Transactions      119  

8.4.

  Purchase and Delivery of Collateral Obligations and Other Actions      119  

8.5.

  Amendments to Underlying Instruments      120  

8.6.

  Collateral Obligation Reapproval      121  

SECTION 9. EVENTS OF DEFAULT

     121  

SECTION 10. THE AGENTS

     125  

10.1.

  Appointment of Agents      125  

10.2.

  Powers and Duties      125  

10.3.

  General Immunity      126  

10.4.

  Agents Entitled to Act as Lender      131  

10.5.

  Lenders’ Representations, Warranties and Acknowledgment      131  

10.6.

  Right to Indemnity      131  

10.7.

  Successor Administrative Agent and Collateral Agent      132  

10.8.

  Collateral Documents      133  

10.9.

  Withholding Taxes      134  

10.10.

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
134  

SECTION 11. MISCELLANEOUS

     135  

11.1.

  Notices      135  

 

iii



--------------------------------------------------------------------------------

11.2.

  Expenses      136  

11.3.

  Indemnity      137  

11.4.

  Set-Off      138  

11.5.

  Amendments and Waivers      138  

11.6.

  Successors and Assigns; Participations      139  

11.7.

  Independence of Covenants      143  

11.8.

  Survival of Representations, Warranties and Agreements      143  

11.9.

  No Waiver; Remedies Cumulative      143  

11.10.

  Marshalling; Payments Set Aside      143  

11.11.

  Severability      143  

11.12.

  Obligations Several; Independent Nature of Lenders’ Rights      143  

11.13.

  Headings      144  

11.14.

  APPLICABLE LAW      144  

11.15.

  CONSENT TO JURISDICTION      144  

11.16.

  WAIVER OF JURY TRIAL      145  

11.17.

  Usury Savings Clause      145  

11.18.

  Effectiveness; Counterparts      145  

11.19.

  PATRIOT Act      146  

11.20.

  Electronic Execution of Assignments      146  

11.21.

  No Fiduciary Duty      146  

11.22.

  Judgment Currency      146  

11.23.

  Confidentiality      147  

SECTION 12. SUBORDINATION

     148  

SECTION 13. ASSIGNMENT OF CORPORATE SERVICES AGREEMENTS

     149  

SECTION 14. COLLATERAL CUSTODIAN

     151  

APPENDICES:

 

A

   Commitments     

B

   Notice Addresses     

C-1

   Borrower Subsidiaries     

C-2

   Collateral Obligations     

D

   Material Contracts   

SCHEDULES:

 

A

   Financial and Other Information   

EXHIBITS:

 

A

   Form of Funding Notice     

B-1

   Form of U.S. Tax Compliance Certificate         (For Foreign Lenders that are
not Partnerships)     

B-2

   Form of U.S. Tax Compliance Certificate         (For Foreign Participants
that are not Partnerships)     

B-3

   Form of U.S. Tax Compliance Certificate         (For Foreign Participants
that are Partnerships)     

B-4

   Form of U.S. Tax Compliance Certificate         (For Foreign Lenders that are
Partnerships)     

C

   Form of Assignment Agreement     

D

   Form of Request for Release of Custody Documents     

E

   Form of Power of Attorney     

F

   Form of Administrative Agent Cooperation Agreement   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of December 1, 2017 is entered into by and
among:

(a) jointly and severally, (1) ORCC II FINANCING LLC, a Delaware limited
liability company (“ORCC II Financing” and a “Borrower”); and (2) OR LENDING II
LLC, a Delaware limited liability company (“OR Lending II” and a “Borrower” and,
collectively with ORCC II Financing, the “Borrowers”);

(b) the Lenders party hereto from time to time;

(c) GOLDMAN SACHS BANK USA (“Goldman Sachs”), as syndication agent (in such
capacity, the “Syndication Agent”) and as sole lead arranger (in such capacity,
the “Arranger”);

(d) GOLDMAN SACHS, in its capacity as Administrative Agent (in such capacity,
the “Administrative Agent”);

(e) STATE STREET BANK AND TRUST COMPANY, in its capacity as Collateral
Administrator (in such capacity, the “Collateral Administrator”);

(f) STATE STREET BANK AND TRUST COMPANY, in its capacity as Collateral Agent (in
such capacity, the “Collateral Agent”); and

(g) CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity as Collateral
Custodian (in such capacity, the “Collateral Custodian”).

RECITALS

Capitalized terms used in these recitals and in the preamble shall have the
respective meanings given to such terms in Section 1.1 hereof.

The Borrowers have requested the Lenders to make available to them a revolving
credit facility hereunder in an aggregate principal amount not to exceed the
Maximum USD Facility Amount as in effect from time to time, the proceeds of
which will be used by the Borrowers to Acquire certain Collateral Obligations,
to pay certain fees and expenses and for the other limited purposes set forth in
Section 2.3 hereof.

The Borrowers have agreed to secure all of the Obligations by granting to the
Collateral Agent, for the benefit of Secured Parties, a Lien on all of their
respective assets, all on the terms and subject to the conditions set forth
herein and in the other Transaction Documents.

The Borrowers and the other Credit Parties form an affiliated group of Persons,
and each Credit Party will derive substantial direct and indirect benefits from
the making of the Loans to the Borrowers hereunder (which benefits are hereby
acknowledged by each Credit Party party hereto).

 

1



--------------------------------------------------------------------------------

Accordingly, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions.

The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:

“Account Control Agreement” means:

(a) the Account Control Agreement dated on or around the Initial Credit Date
between ORCC II Financing and the Bank, as Collateral Agent, the Bank, as
securities intermediary and depositary bank, and the Administrative Agent; and

(b) the Account Control Agreement dated on or around the Initial Credit Date
between OR Lending II and the Bank, as Collateral Agent, the Bank, as securities
intermediary and depositary bank, and the Administrative Agent.

“Accounts Securities Intermediary” means the person acting as Securities
Intermediary under the Account Control Agreements.

“Acquire” means to purchase, enter into, Originate, receive by contribution or
otherwise acquire. The terms “Acquired”, “Acquiring” and “Acquisition” have
correlative meanings.

“Actual Rejected Acquisition” is defined in Section 8.2(a)(iv).

“Additional Documentation” means, for each Collateral Obligation, all Underlying
Instruments for such Collateral Obligation required to be delivered to the
Collateral Custodian in accordance with the Transaction Documents that do not
constitute part of the Preliminary Documentation Package for such Collateral
Obligation.

“Additional Information Request” is defined in Section 3.2(a).

“Additional Reports” is defined in Section 6.5.

“Additional Value Adjustment Events” means, with respect to any Collateral
Obligation, such events or circumstances (if any) as may be agreed in writing
between the Borrowers and the Administrative Agent as “Additional Value
Adjustment Events” with respect to such Collateral Obligation at the time a
Borrower Entity first Acquires such Collateral Obligation.

“Adjusted Balance” means, for any Collateral Obligation at any time, the product
of:

(a) the Collateral Obligation Notional Amount of such Collateral Obligation at
such time; and

(b) the Assigned Price for such Collateral Obligation at such time,

provided that (1) the Adjusted Balance of any Collateral Obligation that does
not satisfy the Collateral Obligation Criteria at such time shall be zero from
and after such date on which the Administrative Agent has given written notice
to the Borrowers of such failure to satisfy the Collateral Obligation Criteria
and for so long as such failure occurs (but the Adjusted Balance of any such
Collateral Obligation shall be restored to its prior Adjusted Balance if such
failure is fully cured); and (2) the Adjusted Balance of each Collateral
Obligation for which the Unapproved Originated Collateral Obligation Condition
applies shall be equal to zero.

 

2



--------------------------------------------------------------------------------

“Adjusted CDOR Rate” means, for any Interest Period for a CAD Loan, the rate per
annum obtained by dividing:

(a) (1) the rate per annum equal to the rate determined by the Administrative
Agent (and notified to the Collateral Administrator) to be the average rate for
Canadian Dollar bankers acceptances (for settlement on the first day of such
Interest Period) having a term equivalent to such Interest Period as displayed
on the relevant Screen Page, determined as of approximately 10:00 a.m. (Toronto
time) on the relevant Interest Rate Determination Date; or (2) if the rate
referenced in the preceding clause (1) is not available, the rate per annum
equal to the bid rates for Canadian Dollar bankers acceptances for settlement on
such Interest Rate Determination Date having a term equivalent to such Interest
Period accepted by a leading bank in the Toronto interbank market (selected by
the Services Provider in consultation with the Administrative Agent) in amounts
in same day funds comparable to the principal amount of the outstanding CAD
Loans with maturities comparable to such Interest Period as of approximately
10:00 a.m. (Toronto time) on such Interest Rate Determination Date, by

(b) an amount equal to (1) one minus (2) the Applicable Reserve Requirement,

provided that, notwithstanding the foregoing, the Adjusted CDOR Rate shall at no
time be less than 0.0% per annum.

“Adjusted EURIBOR Rate” means, for any Interest Period for a EUR Loan, the rate
per annum obtained by dividing:

(a) (1) the rate per annum equal to the rate determined by the Administrative
Agent (and notified to the Collateral Administrator) to be the euro interbank
offered rate administered by the European Money Markets Institute (or any other
person which takes over the administration of that rate) for Euro deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period displayed on the relevant Screen Page, determined as of
approximately 11:00 a.m. (London, England time) on the relevant Interest Rate
Determination Date; or (2) if the rate referenced in the preceding clause (1) is
not available, the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market by a leading bank in the London
interbank market (selected by the Services Provider in consultation with the
Administrative Agent) for Euro deposits (for delivery on the first day of such
Interest Period) of amounts in same day funds comparable to the principal amount
of the outstanding EUR Loans with maturities comparable to such Interest Period
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by

(b) an amount equal to (1) one minus (2) the Applicable Reserve Requirement,

provided that, notwithstanding the foregoing, the Adjusted EURIBOR Rate shall at
no time be less than 0.0% per annum.

“Adjusted GBP LIBOR Rate” means, for any Interest Period for a GBP Loan, the
rate per annum obtained by dividing:

(a) (1) the rate per annum equal to the rate determined by the Administrative
Agent (and notified to the Collateral Administrator) to be the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
person which takes over the administration of that rate) for Pound Sterling
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period displayed on the relevant Screen Page,
determined as of approximately 11:00 a.m. (London, England time) on the related
Interest Rate Determination Date; or (2) if the rate referenced in the preceding
clause (1) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by a leading bank in
the London interbank market (selected by the Services Provider in consultation
with the Administrative Agent) for Pound Sterling deposits (for delivery on the
first day of such Interest Period) of amounts in same day funds comparable to
the principal amount of the outstanding GBP Loans with maturities comparable to
such Interest Period as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, by

 

3



--------------------------------------------------------------------------------

(b) an amount equal to (1) one minus (2) the Applicable Reserve Requirement,

provided that, notwithstanding the foregoing, the Adjusted GBP LIBOR Rate shall
at no time be less than 0.0% per annum.

“Adjusted Maximum USD Facility Amount” is defined in Section 2.7(c).

“Adjusted USD LIBOR Rate” means, for any Interest Period for a USD Loan, the
rate per annum obtained by dividing:

(a) (1) the rate per annum equal to the rate determined by the Administrative
Agent (and notified to the Collateral Administrator) to be the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
person which takes over the administration of that rate) for U.S. Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period displayed on the relevant Screen Page,
determined as of approximately 11:00 a.m. (London, England time) on the related
Interest Rate Determination Date; or (2) if the rate referenced in the preceding
clause (1) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by a leading bank in
the London interbank market (selected by the Services Provider in consultation
with the Administrative Agent) for U.S. Dollar deposits (for delivery on the
first day of such Interest Period) of amounts in same day funds comparable to
the principal amount of the outstanding USD Loans with maturities comparable to
such Interest Period as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, by

(b) an amount equal to (1) one minus (2) the Applicable Reserve Requirement,

provided that, notwithstanding the foregoing, the Adjusted USD LIBOR Rate shall
at no time be less than 0.0% per annum.

“Administrative Agent” is defined in the preamble.

“Administrative Agent Cooperation Agreement” means an Administrative Agent
Cooperation Agreement between an Owl Rock Administrative Agent, as Consenting
Party, the Borrowers and the Collateral Agent in substantially the form of
Exhibit F, duly completed and executed.

“Administrative Agent Fee Letter” means the Fee Letter dated on or around the
Initial Credit Date between Goldman Sachs Bank USA, as Administrative Agent, and
the Borrowers with respect to certain fees to be paid from time to time to the
Administrative Agent.

“Administrative Expense Cap” means, for any Payment Date, an amount in the
Specified Currencies having a Dollar Equivalent as of such Payment Date equal to
U.S.$250,000.

“Administrative Expenses” means amounts (other than any Reserved Expenses) due
or accrued with respect to any Payment Date (including all fees, expenses and
indemnities) and payable in the following order to:

(a) (1) the Bank Parties and the Collateral Administrator Parties under the Bank
Party Fee Letter and the other Transaction Documents and (2) the Collateral
Custodian under the Collateral Custodian Fee Letter;

(b) the Administrative Agent under the Administrative Agent Fee Letter and the
other Transaction Documents;

 

4



--------------------------------------------------------------------------------

(c) the Services Provider (other than any Fixed Amount or Successor Management
Fees) under the Corporate Services Agreements, including legal fees and expenses
of counsel to the Services Provider;

(d) the Independent Managers pursuant to the Constitutive Documents in respect
of services provided to the Borrowers thereunder;

(e) the agents and counsel of the Borrower Entities for fees, including
retainers, and expenses (including the expenses associated with complying with
FATCA and any other tax compliance regulations); and

(f) without duplication, any Person in respect of any other reasonable fees or
expenses of the Borrower Entities (including in respect of any indemnity
obligations, if applicable) not prohibited under this Agreement and any reports
and documents delivered pursuant to or in connection with this Agreement.

“Administrator” means Owl Rock Capital Advisors LLC, as administrator for the
Borrowers.

“Advance Rate” means, for each Collateral Obligation (unless in each case
otherwise agreed between the Borrower and the Administrative Agent):

(a) if such Collateral Obligation is a First Lien Collateral Obligation, 65%;

(b) if such Collateral Obligation is a Senior Unitranche Obligation, 55%; and

(c) if such Collateral Obligation is a Unitranche With Subordinating
First-in-First-Out Obligation or a Junior Lien Collateral Obligation, 45%;

provided that:

(1) the Advance Rate for any Collateral Obligation held as a Participation
shall, initially, be 15% of par less than the Advance Rate specified above for
such Collateral Obligation; and

(2) the Advance Rate for each Collateral Obligation that is a Participation
shall be reduced by 15% of par on the 30th day after the date on which such
Participation was Acquired.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any environmental claims), whether pending or, to the knowledge of
the Borrowers, threatened against or affecting any Credit Party or any property
of any Credit Party.

“Affected Lender” and “Affected Loans” are defined in Section 2.13(b).

“Affiliate” or “Affiliated” means, with respect to a Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee (1) of such Person, (2) of any Subsidiary or
parent company of such Person or (3) of any Person described in subclause
(a) above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (y) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. With respect to the Borrowers, this definition
shall exclude the Independent Managers, their Affiliates and any other special
purpose vehicle to which the Independent Managers are or will be providing
administrative services, as a result solely of the Independent Managers acting
in such capacity or capacities.

 

5



--------------------------------------------------------------------------------

“Agent” means each of (a) the Administrative Agent (including as Calculation
Agent), (b) the Syndication Agent, (c) the Collateral Agent, (d) the Collateral
Custodian, (e) the Collateral Administrator, (f) the Accounts Securities
Intermediary, (g) the other Bank Parties and Collateral Administrator Parties
and (h) any other Person appointed under and in accordance with the Transaction
Documents to serve in an agent or similar capacity (including, in each of the
foregoing cases (a) through (h), any of their respective receivers or delegates
permitted under the Transaction Documents). For the purposes hereof and the
other Transaction Documents, the Services Provider shall not constitute an
“Agent”.

“Agent Affiliates” is defined in Section 11.1(b).

“Agent Fee Letter” means each of (a) the Administrative Agent Fee Letter,
(b) the Bank Party Fee Letter and (c) the Collateral Custodian Fee Letter.

“Agent Fees” is defined in Section 2.7(a).

“Aggregate Amounts Due” is defined in Section 2.12.

“Aggregate Dispute Amount” means, at any time, the sum, for each Disputed
Collateral Obligation in a Sponsor Valuation Period at such time, of the product
of:

(a) the Asset Amortized Amount of such Disputed Collateral Obligation at such
time; and

(b) the excess of (1) the Deemed Asset Current Price for such Disputed
Collateral Obligation at such time over (2) the Asset Current Price as
determined by the Calculation Agent for such Disputed Collateral Obligation at
such time.

“Aggregate Holiday Utilization Amount” means, at any time, the sum of
(a) Borrowing Base Deficiency (if any) at such time; (b) the Margin Deficit (if
any) at such time; and (c) the Aggregate Dispute Amount (if any) at such time.

“Aggregate Principal Amount” means, when used with respect to any or all of the
Collateral Obligations, Eligible Investments or Cash, the aggregate of the
Principal Balances of such Collateral Obligations, Eligible Investments or Cash
on the date of determination.

“Aggregate Realization Application Amount” means, for each Payment Date during
the Amortization Period, an amount (in each relevant Specified Currency) equal
to the sum of the Individual Realization Application Amounts for all Collateral
Obligations in such Specified Currency that were the subject of a Disposition or
other realization of Principal Proceeds (in whole or in part) during the related
Due Period to the extent not paid pursuant to Section 2.9 prior to such Payment
Date.

“Agreed Release Value” means, for any Collateral Obligation, an amount (in the
Specified Currency of such Collateral Obligation) equal to 125% of the
Historical Borrowing Base Amount of such Collateral Obligation. The Agreed
Release Value for a Collateral Obligation shall be a static number that shall
not change during the term of this Agreement, regardless of any Dispositions (in
whole or in part) of or other realization or recoveries on such Collateral
Obligation.

“Agreed Release Value Reserve Accounts” means the trust accounts maintained
pursuant to Section 6.3(d).

“Agreement” means this Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Amendment” is defined in Section 8.5.

“Amortization Period” means the period commencing on the last day of the
Reinvestment Period and ending on the earlier of the Maturity Date and the date
as of which the Commitments have been terminated and all Obligations have been
paid in full.

“Anti-Corruption Laws” is defined in Section 4.18.

“Applicable Hedge Contract” means, as to any Lender at any time, any Derivative
Transaction or other similar transaction (including any foreign exchange
transaction, currency swap transaction or cross-currency rate swap transaction)
entered into by such Lender or any of its affiliates to hedge non-credit related
risks (including foreign exchange, currency or cross-currency interest rate
risks) of such Lender in connection with this Agreement, the Loans held by such
Lender from time to time and the other transactions contemplated by the
Transaction Documents.

“Applicable Minimum Amounts” and “Applicable Integral Multiples” means, for each
borrowing and Voluntary Prepayment for each Specified Currency, the amount set
forth for such Specified Currency in the table below under the heading “Minimum
Amount” or “Integral Multiple”:

 

Specified Currency    Minimum Amount      Integral Multiple  

CAD

   CAD$ 5,000,000      CAD$ 1  

EUR

   € 5,000,000      € 1  

GBP

   £ 5,000,000      £ 1  

USD

   U.S.$ 5,000,000      $ 1  

“Applicable Reserve Requirement” means, at any time, for any Loan, the maximum
rate, expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which a
Floating Rate or any other interest rate of a Loan is to be determined, or
(ii) any category of extensions of credit or other assets which include Loans. A
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.

“Approval Period” is defined in Section 8.5.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that is distributed by means of
electronic communications pursuant to Section 11.1(b).

“Asset Amortized Amount” means, in respect of a Collateral Obligation on any
day, an amount equal to the Dollar Equivalent of the Collateral Obligation
Notional Amount for such Collateral Obligation.

“Asset Current Price” means, in respect of a Collateral Obligation on any date,
the bid side market value of that Collateral Obligation (expressed as a
percentage of par of the related Collateral Obligation Notional Amount but
excluding any accrued interest), as determined by the Calculation Agent on each
Business Day, provided that, if such Collateral Obligation is an Unsettled Sale
Asset on such date, then the “Asset Current Price” for such Collateral
Obligation shall be the Expected Settlement Price (expressed as a percentage of
par of the related Collateral Obligation Notional Amount but excluding any
accrued interest) thereof at such time.

 

7



--------------------------------------------------------------------------------

“Asset Price Differential” is defined in the Margining Agreement.

“Assignable Loan” means a Loan Obligation that is capable of being assigned or
novated to, at a minimum, commercial banks or financial institutions
(irrespective of their jurisdiction of organization) that are not then a lender
or a member of the relevant lending syndicate, without the consent of the
borrower or the guarantor, if any, of such Loan Obligation or any agent.

“Assigned Price” means, in respect of a Collateral Obligation on any date, the
value of such Collateral Obligation (expressed as a percentage of par but
excluding any accrued interest) at the time such Collateral Obligation is
Acquired by a Borrower Entity or becomes a Reapproved Collateral Obligation, as
agreed between the Borrowers and the Calculation Agent at such time; provided
that, if the Borrowers and the Calculation Agent shall for any reason fail to
agree on an Assigned Price for such Collateral Obligation:

(a) if such Collateral Obligation is Originated by a Borrower Entity in an
arms-length transaction and is not a Reapproved Collateral Obligation, then such
Assigned Price shall be determined by the Calculation Agent (and expressed as a
percentage of par but excluding any accrued interest) as the lower of (1) the
aggregate principal amount advanced by the Borrower Entities in such origination
and (2) the par amount of such Collateral Obligation net of original issue
discount thereon (determined taking into account all fees, deductions and other
offsets received by the Borrower Entities, and all other property received by
the Borrower Entities, in connection with such Collateral Obligation); and

(b) if clause (a) above does not apply, then such Assigned Price shall be
determined by the Calculation Agent (and expressed as a percentage of par but
excluding any accrued interest), in its sole and absolute discretion.

If a Borrower Entity has Committed to Acquire a Collateral Obligation in more
than one lot and/or a Collateral Obligation has been added to the Underlying
Portfolio in more than one lot (for example, by Commitments or Acquisitions on
separate days), then each lot of such a Collateral Obligation shall be treated
as separate Collateral Obligations for purposes of determining the Assigned
Prices therefor.

“Assignment Agreement” means:

(a) with respect to the Loans and the Commitments, an Assignment and Assumption
Agreement substantially in the form of Exhibit C, with such amendments or
modifications as may be approved by the Administrative Agent and the Borrowers;
and

(b) with respect to any Collateral Obligation, an assignment and assumption
agreement in the form required, pursuant to the related Underlying Instruments,
for the transfer by the applicable Borrower Entity of all or a portion of the
legal and beneficial interest in such Collateral Obligation. If no form of
assignment and assumption agreement is required, pursuant to the related
Underlying Instruments, for the transfer of all or a portion of the for the
transfer by such Borrower Entity of all or a portion of the legal and beneficial
interest in such Collateral Obligation, then the “Assignment Agreement” for such
Collateral Obligation shall be a reference to the form of assignment and
assumption agreement, and any related documents, that are customary in the
relevant market for the transfer of the legal and beneficial interest in such
Collateral Obligation.

“Assignment Effective Date” is defined in Section 11.6(b).

 

8



--------------------------------------------------------------------------------

“Authorized Officer” means:

(a) With respect to each Borrower Entity, any Officer of such Person or any
other Person who is authorized to act for such Person in matters relating to,
and binding upon, such Person (which, in the case of the Services Provider,
shall be an Authorized Officer of the Services Provider).

(b) With respect to the Services Provider, any officer, employee or agent of the
Services Provider who is authorized to act for the Services Provider in matters
relating to, and binding upon, the Services Provider with respect to the subject
matter of the request, certificate or order in question.

(c) With respect to a Collateral Administrator Party, any officer, employee or
agent of such Collateral Administrator Party who is authorized to act for such
Collateral Administrator Party in matters relating to, and binding upon, such
Collateral Administrator Party with respect to the subject matter of the
request, certificate or order in question.

(d) With respect to the Account Securities Intermediary or the Collateral
Custodian, any officer, employee or agent of such Person who is authorized to
act for such Person in matters relating to, and binding upon, such Person
respect to the subject matter of the request, certificate or order in question.

(e) With respect to the Collateral Agent or any other bank or trust company
acting as trustee of an express trust or as custodian, a Trust Officer.

(f) With respect to the Administrative Agent, any officer thereof who has
responsibility with respect to the administration of this Agreement.

Each party may receive and accept a certification (which shall include contact
information and email addresses) of the authority of any other party as
conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (a) the last day of the Reinvestment Period and
(b) the date of the termination of the Commitments in full pursuant to
Section 2.8(b) or Section 9.

“Balance” means on any date, with respect to Cash or Eligible Investments in any
account, the aggregate of (1) the current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (2) the principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (3) the purchase price or the accreted value, as
applicable, (but not greater than the face amount) of non-interest-bearing
government and corporate securities and commercial paper.

“Bank” means State Street Bank and Trust Company, a Massachusetts trust company,
in its individual capacity and not as Agent, and any successor thereto.

“Bank Parties” means the Bank, in its capacities as Collateral Agent and
Collateral Administrator and in its other capacities hereunder and under the
other Transaction Documents.

“Bank Party Fee Letter” means the Fee Letter dated on or around the Initial
Credit Date among the Bank Parties, the Collateral Administrator Parties and the
Borrowers with respect to certain fees to be paid from time to time to the Bank
Parties and the Collateral Administrator Parties and their respective Affiliates
in connection with the transactions contemplated by the Transaction Documents.

 

9



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to a Collateral Obligation, a “Bankruptcy” (as
defined in the Credit Definitions) with respect to the related underlying
obligor.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day:

(a) with respect to USD Loans, a rate per annum equal to the greatest of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus  1⁄2 of 1% and (iii) the sum of (a) the applicable
Floating Rate (after giving effect to any Floating Rate “floor”) that would be
payable on such day for a Loan bearing interest based on such Floating Rate with
a one-month interest period plus (b) 1.0%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively; and

(b) with respect to Loans denominated in a currency other than USD, the annual
rate of interest announced from time to time by the Administrative Agent (or an
affiliate thereof) as being its reference rate then in effect for determining
interest rates on commercial loans made by it in Canada (in the case of CAD
Loans), in England (in the case of GBP Loans) or in the Euro zone (in the case
of EUR Loans).

The Agents or Lenders may make commercial loans or other loans at rates of
interest at, above or below the Base Rate or any rate referred to in the
definition thereof.

“Basel III” means, collectively, those certain agreements on capital and
liquidity standards contained in “Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems”, “Basel III: International Framework
for Liquidity Risk Measurement, Standards and Monitoring”, and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer”, each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time), and “Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools”, as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time), and, in each case,
as implemented by such Lender’s primary U.S. bank regulatory authority.

“Beneficiaries” is defined in Section 2.19.

“Bid Disqualification Condition” means, with respect to any bid submitted by any
third party on any date, in the Calculation Agent’s commercially reasonable
judgment:

(a) either (x) such third party is ineligible to accept assignment or transfer
of the relevant Collateral Obligation or any portion thereof, as applicable,
substantially in accordance with the then-current market practice in the
principal market for such relevant Collateral Obligation, as reasonably
determined by the Calculation Agent, or (y) such third party would not, through
the exercise of its commercially reasonable efforts, be able to obtain any
consent required under any agreement or instrument governing or otherwise
relating to such Collateral Obligation to the assignment or transfer of such
Collateral Obligation or such portion thereof, as applicable, to it; or

(b) such bid is not bona fide, including due to (x) the insolvency of the
bidder, (y) the inability, failure or refusal of the bidder to settle the
purchase of such Collateral Obligation or any portion thereof, as applicable, or
otherwise settle transactions in the relevant market or perform its obligations
generally or (z) with respect to the component of such bid in synthetic form,
such bid not accurately reflecting the transfer of the credit risk of such
Collateral Obligation through its maturity.

“Bid Failure” is defined in the Margining Agreement.

 

10



--------------------------------------------------------------------------------

“Board of Directors” means, with respect to each Borrower Entity, the directors
or managers of such Borrower Entity duly appointed by the members of such
Borrower Entity.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Bond” means any debt security or other obligation that is not a loan.

“Borrower” and “Borrowers” are defined in the preamble.

“Borrower Entity” means each of the Borrowers and each Permitted Additional
Subsidiary.

“Borrower Order” and “Borrower Request” mean a written order or request (which
may be a standing order) dated and signed in the name of a Borrower by an
Authorized Officer of such Borrower or by an Authorized Officer of the Services
Provider, as the context may require or permit. An order or request provided in
an email or other electronic communication by an Authorized Officer of such
Borrower or by an Authorized Officer of the Services Provider shall constitute a
Borrower Order, except in each case to the extent the Collateral Agent requests
otherwise in writing.

“Borrowing Base” means, on any date, an amount in USD equal to:

(a) the sum, for each Collateral Obligation (excluding any Excess Concentration
Amounts thereof), of the product of:

(1) the Advance Rate for such Collateral Obligation as of such date;

(2) the Adjusted Balance of such Collateral Obligation as of such date; and

(3) the Current FX Rate for such Collateral Obligation as of such date; plus

(b) the Dollar Equivalent of the amount on deposit in the Principal Collection
Account as of such date.

“Borrowing Base Deficiency” and “Borrowing Base Deficiency Notice” are defined
in the Margining Agreement.

“Breakage Event” is defined in Section 2.13(c).

“Business Day” means:

(a) for all purposes other than as covered by clauses (b), (c) and (d) below,
any day except Saturday, Sunday and any day which shall be in New York, New
York, Boston, Massachusetts or London, England, a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close;

(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, USD Loans, any day that is a Business Day
described in clause (a) above and that is also a day for trading by and between
banks in U.S. Dollar deposits in the interbank LIBOR market;

(c) with respect to all notices and determinations in connection with, and
payments of principal and interest on or with respect to, Euro Loans and GBP
Loans, any day that is a Business Day described in clauses (a) and (b) above and
that is also (1) a day for trading by and between banks in the London interbank
market and that shall not be a legal holiday or a day on

 

11



--------------------------------------------------------------------------------

which banking institutions are authorized or required by law or other government
action to close in London, England and (2) in relation to any payment in Euros,
a day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer 2 (TARGET 2) System is open; and

(d) with respect to all notices and determinations in connection with, and
payments of principal and interest on or with respect to, CAD Loans, any day
that is a Business Day described in clauses (a) and (b) above and that is also a
day for trading by and between banks in CAD bankers acceptances in the Toronto,
Ontario, Canada interbank market and that shall not be a legal holiday or a day
on which banking institutions are authorized or required by law or other
government action to close in Toronto, Ontario, Canada.

“CAD Loan” means a Loan denominated in Canadian Dollars.

“Calculation Agent” means the Administrative Agent. Unless otherwise expressly
stated herein, all determinations by the Calculation Agent hereunder shall be
made in its sole and absolute discretion.

“Canadian Dollar”, “CAD” and “CAD$” mean the lawful currency of Canada.

“Cash” means (a) such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts and
(b) funds denominated in any other Specified Currencies.

“Cash Payment Threshold” is defined in the Margining Agreement.

“Cash Trap Event” means an event that will be deemed to occur (at any time
during the Amortization Period) if:

(a) the Historical Dollar Equivalent Loan Amount has been reduced to less than
U.S.$40,000,000; or

(b) the Excess Concentration Application Condition exists at the time of
determination.

“Cause Event” is defined in Section 13(g).

“Certificated Security” is defined in Section 8-102(a)(4) of the UCC.

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Clean-Up Call Event” means an event that will be deemed to occur (at any time
during the Amortization Period) if the Historical Dollar Equivalent Loan Amount
is less than U.S.$20,000,000.

“Clean-Up Call Prepayment” is defined in Section 2.9(b).

 

12



--------------------------------------------------------------------------------

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Corporation” is defined in Section 8-102(a)(5) of the UCC.

“Clearing Corporation Security” means an obligation that is a Financial Asset
that is registered in the name of a Clearing Corporation or the nominee of such
Clearing Corporation and, if a Certificated Security, is held in the custody of
such Clearing Corporation.

“Closing Date” means December 1, 2017.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent pursuant to the Transaction Documents as security for the
Obligations.

“Collateral Accounts” means the segregated trust account or accounts maintained
pursuant to Section 6.3(e).

“Collateral Administration Agreement” means a collateral administration
agreement dated on or around the Initial Credit Date among the Borrower
Entities, the Services Provider and the Collateral Administrator Parties.

“Collateral Administrator” means the Bank, solely in its capacity as Collateral
Administrator under the Collateral Administration Agreement, until a successor
Person shall have become the Collateral Administrator pursuant to the applicable
provisions of the Collateral Administration Agreement, and thereafter
“Collateral Administrator” shall mean such successor Person.

“Collateral Administrator Parties” means collectively, the Collateral
Administrator.

“Collateral Agent” is defined in the preamble.

“Collateral Agent Exchange Rate” means, on any day, with respect to any
Specified Currency, the rate at which another Specified Currency may be
exchanged into such Specified Currency at the spot rate of exchange determined
by the Collateral Agent to be available to it, in accordance with the Collateral
Agent’s customary commercial practice from time to time, in the London interbank
exchange market, at the time specified by the Collateral Agent on such date.

“Collateral Custodian” is defined in the preamble.

“Collateral Custodian Fee Letter” means that certain fee letter dated the date
hereof by and between the Collateral Custodian and Borrowers.

“Collateral Custodian Termination Notice” is defined in Section 14.

“Collateral Documents” means the Pledge and Security Agreement, the Account
Control Agreements, the Power of Attorney and all other instruments, documents
and agreements delivered by or on behalf of any Credit Party pursuant to this
Agreement or any of the other Transaction Documents in order to grant to, or
perfect in favor of, the Collateral Agent, for the benefit of Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for the Obligations.

“Collateral Excess” and “Collateral Threshold” are defined in the Margining
Agreement.

 

13



--------------------------------------------------------------------------------

“Collateral Obligation” means any Loan Obligation or Bond, that, at the time a
Commitment is made to Acquire such obligation by a Borrower Entity, and at all
times thereafter, satisfies each of the Collateral Obligation Criteria (except
in each case to the extent any one or more of such criteria are expressly waived
in writing in the manner and to the extent expressly set forth in this
Agreement), all as determined from time to time by the Administrative Agent.

“Collateral Obligation Criteria” means, with respect to any obligation, each of
the following:

(a) such obligation has been approved by the Administrative Agent in accordance
with the procedures set forth in Section 8);

(b) the required Documentation Package has been delivered to the Collateral
Custodian to the extent required herein;

(c) at the time of its Acquisition, the Services Provider has determined that a
Value Adjustment Event has not occurred and is not likely to occur as to such
obligation;

(d) such obligation is one as to which the relevant Borrower Entity has good and
marketable title, free and clear of all Liens other than Permitted Liens;

(e) such obligation is denominated in a Specified Currency and is neither
convertible by the issuer thereof into, nor payable in, any currency other than
a Specified Currency;

(f) as of its Acquisition date, such obligation is not one as to which a
Bankruptcy has occurred and is continuing;

(g) as of its Acquisition date, such obligation is not one as to which a Failure
to Pay has occurred and is continuing (giving effect to any applicable cure
periods under the Underlying Instruments);

(h) as of its Acquisition date, such obligation is not subject to a proposal or
offer by the obligor of such obligation for a Restructuring in which all or a
portion of the principal balance due would be reduced or forgiven;

(i) such obligation does not mature more than eight years after the date on
which it was Acquired;

(j) such obligation is governed by the law of the United States or of any state
thereof or by English law;

(k) such obligation is issued by an obligor that is Domiciled in (1) the United
States; (2) the United Kingdom; (3) a member state of either the European Union
or the European Free Trade Association (other than Belgium, France, Greece,
Iceland, Italy, Portugal or Spain); or (4) any other jurisdiction approved by
the Administrative Agent;

(l) at the time of its Acquisition, such obligation has an Assigned Price of at
least 95% of par;

(m) its Acquisition will not result in the imposition of stamp duty or stamp
duty reserve tax payable by any Borrower Entity, unless such stamp duty or stamp
duty reserve tax has been included in the purchase price of such obligation;

(n) upon Acquisition, the obligation is capable of being, and will be, the
subject of a first fixed charge, a first priority security interest or other
arrangement having a similar commercial effect in favor of the Collateral Agent
for the benefit of the Secured Parties;

 

14



--------------------------------------------------------------------------------

(o) it is capable of being sold or assigned to or held by such Borrower Entity,
together with any associated security, without any breach of applicable selling
restrictions or of any contractual provisions (but for the avoidance of doubt
nothing in this provision shall restrict such Borrower Entity from acquiring
Consent Required Loans);

(p) it must require the consent of at least 66- 2⁄3 percent of the lenders to
the obligor thereunder for any change that is adverse to the interests of
holders thereof in the principal repayment profile or interest applicable on
such obligation (for the avoidance of doubt, excluding any changes originally
envisaged in the loan documentation), provided that, in the case of a Collateral
Obligation that is a Bond, such percentage requirement shall refer to the
percentage of holders required to approve a resolution on any such matter,
either as a percentage of those attending a quorate bondholder meeting or as a
percentage of all bondholders acting by way of a written resolution;

(q) such obligation is a Transferable Bond, an Assignable Loan or a Consent
Required Loan and, in each case, no rights of first refusal, rights of first
offer, last looks, drag along rights or tag along rights (in each case however
designated or defined, and whether in the underlying instruments governing such
obligation, in any intercreditor agreement or agreement among lenders relating
to such obligation or otherwise) exist in favor of any other holder of such
obligation or any other Person;

(r) if interest on such obligation is from U.S. sources for U.S. federal income
tax purposes, such obligation is Registered;

(s) such obligation is an obligation with respect to which the relevant Borrower
Entity will receive payments due under the terms of such obligation and proceeds
from disposing of such asset free and clear of withholding tax, other than
(A) withholding tax as to which the obligor or issuer must make additional
payments so that the net amount received by such Borrower Entity after
satisfaction of such tax is the amount due to such Borrower Entity before the
imposition of any withholding tax and (B) withholding tax on (x) late payment
fees, prepayment fees or other similar fees and (y) amendment, waiver, consent
and extension fees;

(t) such obligation is not an obligation of Goldman Sachs & Co. or any of its
Affiliates;

(u) no Credit Party nor any of their respective Affiliates is, or is an
Affiliate of, any obligor on such obligation;

(v) such obligation is not a lease (including a finance lease);

(w) such obligation is either Originated by a Borrower Entity or, if not so
Originated, is Acquired by a Borrower Entity by assignment, and, in either case,
such obligation is not a Participation; unless:

(1) such Participation is a Qualifying Participation;

(2) such Borrower Entity is seeking in good faith to elevate such Participation
to an outright assignment;

(3) such Participation has not been outstanding for more than 60 days after its
Acquisition; and

(4) the Dollar Equivalent of the Collateral Obligation Notional Amount of such
Participation, together with the Dollar Equivalent of the Collateral Obligation
Notional Amount of all other Participations permitted under this clause (w),
does not at any one time exceed USD 25,000,000;

 

15



--------------------------------------------------------------------------------

(x) such obligation (if acquired from the Fund) has been Acquired by ORCC II
Financing pursuant to the terms of the ORCC II Financing Sale and Contribution
Agreement (or other agreements between such Borrower Entity and the Fund
satisfactory to the Agent in its sole and absolute discretion), and such
obligation (if acquired from OR Lending II) has been Acquired by ORCC II
Financing pursuant to the terms of the OR Lending II Sale Agreement (or other
agreements between such Borrower Entity and OR Lending II satisfactory to the
Agent in its sole and absolute discretion);

(y) such obligation is not an Interest Only Security;

(z) such obligation provides for a fixed amount of principal payable in Cash on
scheduled payment dates and/or at maturity and does not by its terms provide for
earlier amortization or prepayment at a price of less than par;

(aa) such obligation does not constitute Margin Stock, and the Borrower and the
Administrative Agent determine that the value of the Assigned Price would not
depend on the value of any Margin Stock directly or indirectly securing such
obligation;

(bb) such obligation is not a Future Funding Collateral Obligation, except that
such obligation may be a funded portion of an obligation for which a future
advance or funding obligation is retained by the assignor if (and only if) such
funded portion is, in accordance with the related Underlying Instruments,
completely delinked from all obligations to make future advances or fundings in
a manner acceptable to the Administrative Agent in its sole and absolute
discretion;

(cc) the Acquisition of such obligation will not require any Borrower Entity,
the pool of Collateral to be registered as an investment company under the
Investment Company Act;

(dd) such obligation is not, by its terms, convertible into or exchangeable for
an Ineligible Asset at any time over its life;

(ee) such obligation is not a Structured Finance Obligation;

(ff) such obligation is not a Synthetic Security or an unsecured obligation;

(gg) such obligation does not include or support a letter of credit;

(hh) such obligation is not an interest in a grantor trust;

(ii) such obligation is not issued by an issuer (primary obligor) located in a
country, which country on the date on which the obligation is Acquired by the
relevant Borrower Entity imposed foreign exchange controls that effectively
limit the availability or use of the Specified Currency in which such obligation
is denominated to make when due the scheduled payments of principal thereof and
interest thereon;

(jj) such obligation is not subject to material non-credit related risk (such as
the occurrence of a catastrophe), as reasonably determined by the Services
Provider; and

(kk) if such obligation is a Restricted Collateral Obligation, such obligation
is being Acquired by OR Lending II (and OR Lending II will not Acquire
Collateral Obligations other than Restricted Collateral Obligations).

 

16



--------------------------------------------------------------------------------

“Collateral Obligation Notional Amount” means, in respect of any Collateral
Obligation, the full principal amount of the Collateral Obligation owned by the
Borrower Entities or Committed to be owned by the Borrower Entities, as the case
may be (which for the avoidance of doubt shall reflect any amortization or
prepayment or any writedown, forgiveness or similar reduction in principal
without payment pursuant to a Specified Change).

“Collateral Portfolio” means on any date of determination, all Collateral
Obligations then owned by the Borrower Entities and all Collateral Obligations
then Committed to be Acquired by the Borrower Entities.

“Collateral Portfolio Calculation Base” means, on any date, the Maximum USD
Facility Amount on such date.

“Collateral Portfolio Requirements” means, at any time, requirements that are
met at such time if and only if (except in each case to the extent any one or
more of such criteria are expressly waived in writing or are deemed to have been
waived in the manner and to the extent expressly set forth in Section 8), all as
calculated by the Administrative Agent:

(1) the sum of the Initial Borrowing Base Amounts (USD) of all Junior Lien
Collateral Obligations and Unitranche With Subordinating First-in-First-Out
Obligations does not exceed 40% of (x) the Initial Borrowing Base Amounts (USD)
for all Collateral Obligations plus (y) 65% of the Dollar Equivalent of the
amount on deposit in the Principal Collection Account as of such date;

(2) the sum of the Initial Borrowing Base Amounts (USD) of all Collateral
Obligations in any single Bloomberg Industry Classification System Level 2
industry classification in the Collateral Portfolio does not exceed 20% of the
Collateral Portfolio Calculation Base; except that the sum of the Initial
Borrowing Base Amounts (USD) of all Collateral Obligations in the Oil, Gas &
Coal Services, Metals & Mining or Apparel & Textile Products Bloomberg Industry
Classification System Level 2 industry classifications shall not exceed (for any
such industry classification) 15% of the Collateral Portfolio Calculation Base;

(3) the sum of the Initial Borrowing Base Amounts (USD) of all Collateral
Obligations issued by any single issuer and its affiliates does not exceed 6% of
the Collateral Portfolio Calculation Base, except that the sum of the Initial
Borrowing Base Amounts (USD) of all Collateral Obligations issued by any single
issuer and its affiliates may exceed 6% with respect to up to two such issuers
(“Excess Issuers”) so long as the aggregate sum of the Initial Borrowing Base
Amounts (USD) of all Collateral Obligations issued by such Excess Issuers does
not exceed 20% of the Collateral Portfolio Calculation Base;

(4) the sum of the Initial Borrowing Base Amounts (USD) of all Collateral
Obligations not denominated in USD is not more than 15% of the Collateral
Portfolio Calculation Base at such time;

(5) the number of unique underlying obligors (with their respective affiliates)
of Collateral Obligations is at least 12; and

(6) the sum of the Initial Borrowing Base Amounts (USD) of all Collateral
Obligations maturing more than seven years after the date on which it was
Acquired does not exceed 15% of the Collateral Portfolio Calculation Base.

“Collection Account” means each of the Interest Collection Accounts and the
Principal Collection Accounts.

 

17



--------------------------------------------------------------------------------

“Commitment” means:

(a) With respect to the lending facility under this Agreement, the commitment of
a Lender to make or otherwise fund a Loan, and “Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Commitment is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof (including increases pursuant to Section 2.1(f)). For the avoidance of
doubt, Commitments of the Lenders hereunder include New Commitments.

(b) With respect to Collateral Obligations, means a binding commitment pursuant
to the Services Provider’s then current policies and procedures to purchase or
sell a loan or bond between the buyer and seller of such loan or bond entered
into pursuant to customary documents in the relevant market. The terms “Commit”
and “Committed” have correlative meanings. With respect to Collateral
Obligations contributed to a Borrower Entity, such Borrower Entity will be
deemed to have Committed to Acquire such Collateral Obligation on the date on
which such contribution occurs. With respect to Collateral Obligations
Originated by a Borrower Entity, such Borrower Entity will be deemed to have
Committed to Acquire such Collateral Obligation on the date on which such
Borrower Entity becomes obligated to, or if earlier in fact does, make or fund
such Collateral Obligation.

“Compliance Certificate” means, with respect to each Compliance Certificate
Calculation Date, an Officer’s Certificate of the Borrowers:

(a) certifying that, to its knowledge after due inquiry and except as identified
in such certificate, as at such Compliance Certificate Calculation Date and the
date of such certificate no Value Adjustment Events has occurred with respect to
any Collateral Obligation;

(b) setting forth, for each Collateral Obligation as to which (to its knowledge
after due inquiry) any one or more Value Adjustment Events have occurred, a
description of each such Value Adjustment Event and the steps that the Borrower
Entities and the Services Provider have taken and expect to take with respect
thereto, all in form and detail satisfactory to the Administrative Agent; and

(c) setting forth, for each Collateral Obligation in the Collateral Portfolio, a
calculation of each Financial Ratio as at such Compliance Certificate
Calculation Date and for each prior Financial Ratio Test Period, all in form and
detail satisfactory to the Administrative Agent.

“Compliance Certificate Calculation Date” means the last day of each calendar
quarter.

“Confidential Information” is defined in Section 11.23.

“Conflict of Interest Information” is defined in Section 8.2(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consent Required Loan” means a Loan Obligation that is capable of being
assigned or novated with the consent of the borrower or the guarantor, if any,
of such Loan Obligation or any agent, but only if the related Underlying
Instruments require such consent to not be unreasonably withheld (subject to
customary and market restrictions on assignment, including a prohibition on
assignment to disqualified institutions and competitors of the related borrower
or any direct or indirect equity owner of the borrower).

 

18



--------------------------------------------------------------------------------

“Constitutive Documents” means, with respect to:

(a) ORCC II Financing, its amended and restated limited liability company
agreement dated November 30, 2017;

(b) OR Lending II, its amended and restated limited liability company agreement
dated November 30, 2017;

(c) the Equity Holder, its amended and restated bylaws dated February 6, 2017;
and

(d) for each Permitted Additional Subsidiary, organizational documents in form
and substance satisfactory to the Lenders in their sole and absolute discretion.

“Conversion” means a Mandatory Conversion or a Redenomination Conversion.

“Conversion Date” and “Converted Loans” are defined in Section 2.10.

“Corporate Services Agreement” means:

(a) a corporate services agreement dated on or around the Initial Credit Date
between ORCC II Financing and the Services Provider relating to the Services
Provider’s performance on behalf of such Borrower of certain credit and related
servicing duties with respect to the Collateral; and

(b) a corporate services agreement dated on or around the Initial Credit Date
between OR Lending II and the Services Provider relating to the Services
Provider’s performance on behalf of such Borrower of certain credit and related
servicing duties with respect to the Collateral.

“Corporate Trust Office” means, with respect to the Collateral Agent, the
principal corporate trust office of the Collateral Agent at:

State Street Bank and Trust Company

1 Iron Street

Boston, Massachusetts 02210

E-mail:        StateStreetSPV@StateStreet.com

Attention:    Structured Trust & Analytics

Ref:             ORCC II Financing LLC

“Covenant/Representation Breach” means a breach in a material respect of a
covenant, representation or warranty relating to the financial performance of
the related obligor, or a breach of a material operational covenant of the
related obligor, as determined by the Administrative Agent, except where such
breach is cured within the shorter of five days from written notice to the
related obligors or the grace period applicable thereto under the terms of the
Collateral Obligation.

“Credit Date” means the date of a Credit Extension.

“Credit Definitions” means the 2003 ISDA Credit Derivatives Definitions as
published by the International Swap and Derivatives Association, Inc.

“Credit Extension” means the making of a Loan.

“Credit Party” means each Borrower Entity, the Equity Holder and the Sponsor.

“Currency Shortfall” is defined in Section 7.1(d).

 

19



--------------------------------------------------------------------------------

“Current FX Rate” means:

(a) with respect to a Specified Currency as of any date, the spot rate of
exchange between the Specified Currency and USD as of such date, determined by
the Calculation Agent in a commercially reasonable manner; provided that if the
Specified Currency is USD, the Current FX Rate will be equal to 1.

(b) with respect to a Collateral Obligation at any time, the Current FX Rate for
the Specified Currency in which such Collateral Obligation is denominated and
payable.

“Custodial Office” is defined in Section 14.

“Custody Documents” means, for each Collateral Obligation:

(a) all Escrowed Assignment Agreement Documents in relation to such Collateral
Obligation delivered to the Collateral Custodian pursuant to Section 6.7(e), (f)
and (g) and Section 14; and

(b) all Underlying Instruments in relation to such Collateral Obligation and
other Diligence Information delivered to the Collateral Custodian pursuant to
Section 6.7(e), (f) and (g), Section 8.2(a) and (b) and Section 14 (in each
case, except as otherwise provided in such sections).

“Debtor Relief Laws” means, collectively:

(a) the Bankruptcy Code; and

(b) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, any state
thereof or any other applicable jurisdictions from time to time in effect.

“Deemed Asset Current Price” is defined in the Margining Agreement.

“Deemed Rejected Acquisition” means an Acquisition of a Proposed Collateral
Obligation that was in fact consented to by the Administrative Agent under
Section 8 but as to which each of the following criteria are satisfied:

(a) the Borrower’s Acquisition price for such Collateral Obligation (the related
“Proposed Acquisition Price”) was greater than or equal to 95% of par;

(b) the Proposed Acquisition Price for such Collateral Obligation was not more
than the lower of (1) the aggregate principal amount advanced in such
origination and (2) the par amount of such Collateral Obligation net of original
issue discount thereon (determined taking into account all fees, deductions and
other offsets received by the lenders and their affiliates, and all other
property received by the lenders and their affiliates, in connection with such
Collateral Obligation);

(c) the Administrative Agent proposed an Assigned Price (the related “Proposed
Assigned Price”) that was lower than the Borrower’s Proposed Acquisition Price
for such Collateral Obligation;

(d) such Collateral Obligation was Originated no more than 15 Business Days
prior to the date on which the Borrowers requested approval of such Acquisition
under Section 8;

(e) the Borrowers did not Acquire such Collateral Obligation; and

 

20



--------------------------------------------------------------------------------

(f) the Borrowers notified the Administrative Agent (promptly and in any event
within five Business Days of their receipt of notice of the Proposed Assigned
Price from the Administrative Agent) that such proposed Acquisition constitutes
a “Deemed Rejected Acquisition” for purposes of this Agreement.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulted Obligation” means any Collateral Obligation as to which a Bankruptcy
or a Failure to Pay shall have occurred.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that:

(a) during the Availability Period, has failed to (1) fund all or any portion of
its Loans within two Business Days of the date such Loans were required to be
funded hereunder, unless such Lender notifies the Administrative Agent and the
Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, or (2) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due; or

(b) the Administrative Agent has received notification during the Availability
Period that such Lender is (1) insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors
or (2) the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender, or such Lender has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender under this clause (b) solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deficient Proceeds Asset”, “Deficient Amount” and “Deficient Proceeds
Bifurcation” are defined in the definition of “Individual Realization
Application Amounts”.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any transaction (including an agreement with
respect to any such transaction) (i) that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) that is a type of transaction that is similar to any
transaction referred to in clause (i) above that is currently, or in the future
becomes, entered into in the financial markets (including terms

 

21



--------------------------------------------------------------------------------

and conditions incorporated by reference in such agreement) and that is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made or (b) any combination of the transactions referred to in clause (a).

“Designated Principal Proceeds” is defined in the proviso to the definition of
“Interest Proceeds” herein.

“Determination Date” means, with respect to a Payment Date, the last Business
Day of the immediately preceding Due Period.

“Diligence Information” is defined in Section 8.2(a)(iii).

“Disposition” means the sale, transfer, assignment or other disposition of an
asset. “Dispose” has a corresponding meaning.

“Dispute”, “Dispute Notice”, “Dispute Notice Date”, “Disputed Collateral
Obligation”, “Dispute-Related Prepayment Amount” and “Dispute-Related Prepayment
Right” are defined in the Margining Agreement.

“Distribution” means any payment of principal or interest or any dividend,
premium or fee payment made on, or any other distribution in respect of, a
security or obligation.

“Document Checklist” means, for any Collateral Obligation, an electronic or hard
copy list delivered by the Services Provider to the Collateral Agent and the
Collateral Custodian that identifies such Collateral Obligation, the applicable
obligor and each of the documents that shall be delivered to the Collateral
Custodian by the Services Provider hereunder (including the identification of
each item of Diligence Information and Financial and Other Information to be
delivered), and whether each such document is an original or a copy and whether
a hard copy or electronic copy will be delivered to the Collateral Custodian.

“Documentation Package” means, for each Collateral Obligation, the Preliminary
Documentation Package and the Additional Documentation for such Collateral
Obligation, collectively.

“Dollar Equivalent” means, as to any amount in any Specified Currency at any
time, such amount converted to USD at the Current FX Rate for such Specified
Currency at such time.

“Dollars”, “USD”, “U.S.$” and the sign “$” mean the lawful money of the United
States of America.

“Domicile” means, with respect to any issuer of, or obligor with respect to, a
Collateral Obligation:

(a) except as provided in clause (b) below, its country of organization; or

(b) if it is organized in a Tax Jurisdiction, each of such jurisdiction and the
country in which, in the Services Provider’s good faith estimate, a substantial
portion of its operations are located or from which a substantial portion of its
revenue or value is derived, in each case directly or through Subsidiaries
(which shall be any jurisdiction and country known at the time of designation by
the Services Provider to be the source of the majority of revenues, if any, of
such issuer or obligor).

The term “Domiciled” has a correlative meaning.

“Draft Amendment Package” is defined in Section 8.5.

 

22



--------------------------------------------------------------------------------

“Draft Instrument” means, with respect to any Originated Collateral Obligation,
a substantially final draft of the related loan agreement (or other principal
document under which such Originated Collateral Obligation will be made).

“Due Period” means, with respect to any Payment Date, the period commencing on
the day immediately following the fifth Business Day prior to the preceding
Payment Date (or in the case of the Due Period relating to the First Payment
Date, beginning on the Closing Date) and ending on (and including) the fifth
Business Day prior to such Payment Date (or, (a) in the case of the Due Period
relating to the First Payment Date, ending on the fifth Business Day prior to
such First Payment Date and (b) in the case of a Due Period that is applicable
to the Payment Date relating to the Maturity Date ending on (and including) the
Business Day immediately preceding such Payment Date).

“Eligible Assignee” means any Person other than a Natural Person that is (a) a
Lender or an Affiliate of such Lender, or (b) a commercial bank, insurance
company, investment or mutual fund or other entity that is both an “accredited
investor” (as defined in Regulation D under the Securities Act) and that extends
credit or buys loans in the ordinary course of business and a “qualified
purchaser” for purposes of Section 3(c)(7) of the Investment Company Act
(including an entity owned exclusively by such qualified purchasers); provided
that no Defaulting Lender, Credit Party or Affiliate of a Credit Party shall be
an Eligible Assignee.

“Eligible Investment” means any investment that, at the time it, or evidence of
it, is acquired by a Borrower Entity (directly or through an intermediary or
bailee), is either cash or one or more of the following obligations or
securities (in each case denominated in a Specified Currency):

(a) direct debt obligations of, and debt obligations the timely payment of
principal and interest on which is fully and expressly guaranteed by, the United
States of America, the United Kingdom or Canada or any agency or instrumentality
of the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America that satisfies the
Eligible Investment Required Ratings at the time of such investment or
contractual commitment providing for such investment;

(b) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company (x) incorporated under the laws of the United
States of America (including the Bank) or any state thereof and subject to
supervision and examination by federal and/or state banking authorities, or
(y) organized under the laws of a jurisdiction the legal currency of which is a
Specified Currency (other than USD) or any province or state thereof and subject
to supervision and examination by banking authorities of such jurisdiction or
such province or state, in each case payable within 183 days of issuance, so
long as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings; and

(c) money market funds domiciled outside of the United States which funds have,
at all times, credit ratings “AAAm” by S&P;

subject, in each case, to such obligations or securities having a maturity date
not later than the earlier of (A) the date that is 60 days after the date of
delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of delivery thereof; provided that Eligible
Investments shall not include (1) any interest-only security, any security
purchased at a price in excess of 100% of the par value thereof or any security
whose repayment is subject to substantial non-credit related risk as determined
in the sole judgment of the Services Provider, (2) any security whose rating
assigned by S&P includes the subscript “f”, “p”, “q”, “pi”, “r”, “sf” or “t”
(3) any security that is subject to an Offer or (4) any security secured by real
property. Eligible Investments may include those investments with respect to
which the Bank or an Affiliate of the Bank is an obligor or provides services.

 

23



--------------------------------------------------------------------------------

“Eligible Investment Required Ratings” means a long-term senior unsecured debt
rating of at least “A” and a short-term credit rating of at least “A-1” by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least “A+” by S&P).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
Currency.

“Enforcement Priority of Payments” is defined in Section 7.1(c).

“Entitlement Order” is defined in Section 8 102(a)(8) of the UCC.

“Equity Holder” means the Fund.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of any
Person shall continue to be considered an ERISA Affiliate of such Person within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of such Person and with respect to liabilities arising after
such period for which such Person could be liable under the Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by a Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to a Borrower, any
of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition of liability on a Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of a Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by a Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (h) the imposition on a
Borrower,

 

24



--------------------------------------------------------------------------------

any of its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Pension Plan; (i) the assertion of a material claim (other than routine
claims for benefits) against any Pension Plan other than a Multiemployer Plan or
the assets thereof, or against a Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Pension Plan;
(j) receipt from the IRS of notice of the failure of any Pension Plan to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any Pension Plan to qualify for exemption from taxation under Section 501(a) of
the Code; or (k) with respect to any Pension Plan the imposition of a Lien
pursuant to Section 430(k) of the Code or ERISA or a violation of Section 436 of
the Code.

“Escrowed Assignment Agreement Documents” means, with respect to each Collateral
Obligation, three Assignment Agreements, each executed in blank by (a) the
relevant Borrower Entity, as assignor, and (b) if the consent or signature of
any affiliate of a Borrower Entity (whether as administrative agent, servicer,
registrar or in any other capacity) is or could be required for the transfer of
all or any portion of such Collateral Obligation by such Borrower Entity, each
such affiliate.

“EUR Loan” means a Loan denominated in Euros.

“Euros”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Event of Default” is defined in Section 9.

“Excess Concentration Amount” shall mean, with respect to any Collateral
Obligation, the portion of the Initial Borrowing Base Amount (USD) by which such
Collateral Obligation causes any Collateral Portfolio Requirement to be out of
compliance, all as determined by the Administrative Agent.

“Excess Concentration Application Condition” means a condition that will be
deemed to apply at any time during the Amortization Period if:

(a) the Asset Amortized Amounts (at their respective Asset Current Prices) of
all Collateral Obligations that have been issued by any single issuer and its
affiliates exceeds 30% of the sum of (1) the Asset Amortized Amounts (at their
respective Asset Current Prices) of all Collateral Obligations in the Collateral
Portfolio and (2) the Dollar Equivalent of the aggregate amount of funds on
deposit in the Principal Collection Accounts; or

(b) the Asset Amortized Amounts (at their respective Asset Current Prices) of
all Collateral Obligations that have been issued by any three issuers and their
respective affiliates exceeds 60% of the sum of (1) the Asset Amortized Amounts
(at their respective Asset Current Prices) of all Collateral Obligations in the
Collateral Portfolio and (2) the Dollar Equivalent of the aggregate amount of
funds on deposit in the Principal Collection Accounts.

“Excess Cure Collateral Refund Amount” is defined in the Margining Agreement.

“Excess Issuers” is defined in the definition of “Collateral Portfolio
Requirements”.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Payments” means all Administrative Expenses payable to a Bank Party or
Collateral Administrator Party constituting indemnities, but only to the extent
such indemnities became payable to such Person as a result of or arising out of
such Person’s gross negligence or willful misconduct in the performance of its
obligations under the Transaction Documents to which it is a party.

 

25



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S.
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date of which: (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.18) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15(b), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.15(c); and (d) any Taxes imposed
pursuant to FATCA.

“Expected Repayment Date” is defined in Section 2.1(c).

“Expected Settlement Price” means, as of any date:

(a) in respect of any Unsettled Sale Asset, the contractual sale price for such
Unsettled Sale Asset to be received by the Borrower Entities from the purchaser
of such Collateral Obligation; provided that, if the sale of such Unsettled Sale
Asset remains unsettled for more than 30 calendar days, then the “Expected
Settlement Price” for such Unsettled Sale Asset will be determined from time to
time by the Calculation Agent; and

(b) in respect of any Unsettled Purchase Asset, the expected purchase price to
be paid by a Borrower Entity (based on the applicable Commitment) for such
Unsettled Purchase Asset.

“Expense Reserve Account” means the trust account maintained pursuant to
Section 6.3(b).

“Expense Reserve Amount” means U.S.$100,000.

“Extraordinary Event” means an event that will occur if (for any reason due to
the structure and activities of the Credit Parties and the affiliates thereof
involved in the Transactions under the Transaction Documents):

(a) any amount is remitted from the Collection Accounts pursuant to
Section 7.1(d)(5);

(b) any portion of any payment due from any obligor under any Collateral
Obligation becoming properly subject to the imposition of U.S., U.K. or other
withholding tax, which withholding tax is not compensated for by a provision
under the terms of such Collateral Obligation that would result in the net
amount actually received by the Borrower Entities (free and clear of taxes,
whether assessed against the obligor thereof or a Borrower Entity) being equal
to the full amount that the Borrower Entities would have received had no such
deduction or withholding been required; or

(c) any jurisdiction’s properly imposing a corporate income tax, municipal
business tax, net income, profits, net worth or similar tax on a Borrower Entity
(including any such tax required to be withheld by such person); or

(d) any jurisdiction’s properly imposing a withholding tax on payments by a
Subsidiary of a Borrower to such Borrower, or on payments by OR Lending II to
ORCC II Financing; or

 

26



--------------------------------------------------------------------------------

(e) any Borrower Entity incurs or pays any taxes or penalties imposed by the
State of California or the State of Tennessee as a result of any actual or
alleged violation of any California or Tennessee state lending laws; or

(f) any Borrower Entity incurs or pays any employee-related liabilities of any
Person,

provided that either:

(x) (1) the Dollar Equivalent of an amount equal to (A) the sum of all
Extraordinary Expense Amounts (and, for the avoidance of doubt, whether
withheld, paid, incurred or outstanding), minus (B) the sum of (x) all amounts
applied to the payment thereof under the Specified Payment Waterfall Provisions
and (y) the aggregate amount of all cash contributions received by the Borrowers
after the Initial Credit Date that are applied to the payment of such amounts,
exceeds (2) U.S.$5,000,000 (or such larger amount as the Requisite Lenders may
consent to in their sole and absolute discretion); or

(y) the Dollar Equivalent of the sum of all Extraordinary Expense Amounts that
are outstanding at any time exceeds U.S.$5,000,000 (or such larger amount as the
Requisite Lenders may consent to in their sole and absolute discretion) in the
aggregate.

“Extraordinary Expense Amounts” means each of the following:

(a) amounts remitted from the Collection Accounts pursuant to Section 7.1(d)(5);

(b) amounts withheld (or required to be withheld) from payments to the Borrower
Entities that is not compensated for by a “gross-up” provision as described in
clause (b) of the definition of “Extraordinary Event”;

(c) the amount of taxes imposed on a Borrower Entity as described in clause
(c) of the definition of “Extraordinary Event”;

(d) amounts withheld (or required to be withheld) from payments to a Borrower by
a Subsidiary of such Borrower, or on payments OR Lending II to ORCC II
Financing, as described in clause (d) of the definition of “Extraordinary
Event”;

(e) the amounts of taxes and penalties incurred or paid as described in clause
(e) of the definition of “Extraordinary Event”; and

(f) the amounts payable in respect of employees as described in clause (f) of
the definition of “Extraordinary Event”.

“Failure to Pay” with respect to a Collateral Obligation shall mean, after the
expiration of any applicable grace period (however defined under the terms of
the Collateral Obligation), the occurrence of a non-payment of a payment of
interest Scheduled to be Due or principal on the Collateral Obligation when due,
in accordance with the terms of the Collateral Obligation at the time of such
failure. As used herein, “Scheduled to be Due” means, in the case of an interest
payment, that such interest payment would be due and payable during the related
calculation period for the Collateral Obligation.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code, and any
legislation, regulation or guidance giving effect to such intergovernmental
agreements.

 

27



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means each of (a) the Agent Fee Letters and (b) the GS Fee Letter.

“Financial and Other Information” means, with respect to each Collateral
Obligation, all reports, written financial information, requests for amendments,
waivers, supplements or other similar requests and other written information
made available by or on behalf of the related obligors or any administrative
agents or servicers (or analogous representatives) to lenders under the related
Underlying Instruments.

“Financial Asset” is defined in Section 8-102(a)(9) of the UCC.

“Financial Ratio” and “Financial Ratio Test Period” are defined in the Margining
Agreement.

“Financing Statements” is defined in Section 9-102(a)(39) of the UCC.

“Firm Bid” means, as to any Collateral Obligation, a good, irrevocable and
actionable bid for value given by a creditworthy purchaser to purchase the
Collateral Obligation Notional Amount of such Collateral Obligation (both on a
cash basis and synthetically), expressed as a percentage of such Collateral
Obligation Notional Amount, and exclusive of accrued interest, for scheduled
settlement substantially in accordance with the then-current market practice in
the principal cash and synthetic markets for such Collateral Obligation,
provided that:

(a) such bid is accompanied by appropriate contact information for the provider
of such bid, including the name of the individual responsible for such bid
together with his or her telephone number, email address or other analogous
contact details; and

(b) such bid is not subject to any Bid Disqualification Condition (and, if any
such bid is subject to any Bid Disqualification Condition, the Calculation Agent
shall be entitled to disregard such bid as invalid).

All determinations of whether a bid constitutes a Firm Bid shall be made by the
Calculation Agent. No Lender or Agent shall have any obligation to provide a
Firm Bid at any time. Neither of the Borrowers nor any of the Borrowers’
Affiliates may provide Firm Bids at any time, unless the Requisite Lenders shall
otherwise expressly agree.

“First Lien Collateral Obligation” means a Collateral Obligation (including a
unitranche obligation) that is a senior secured Loan Obligation secured by a
first lien (subject to permitted liens under the applicable Underlying
Instruments and subject to carveouts for traditional bank revolving asset-based
loan facilities, in each case that are reasonable and customary for similar
loans) on substantially all of the collateral of the underlying obligors,
including unitranche loans, but excluding Unitranche With Subordinating
First-in-First-Out Obligations, all as determined by the Administrative Agent.

“First Payment Date” means March 20, 2018.

 

28



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Collateral is subject
to no equal or prior Lien and is not subject to any other Liens, except in each
case for Permitted Liens.

“Fixed Amount” means an amount, payable to the Fund (for so long as it is
Services Provider) on each Payment Date pursuant to each Corporate Services
Agreement, equal to 0.50% per annum of the Dollar Equivalent of the par amount
of Collateral Obligations in the Collateral Portfolio as at the first day of the
related Due Period.

“Floating Rate” means, with respect to any Loan in any Specified Currency for
any Interest Period, an interest rate per annum equal to the rate set forth in
the table below opposite such Specified Currency for such Interest Period:

 

Specified Currency    Floating Rate CAD    Adjusted CDOR Rate EUR    Adjusted
EURIBOR Rate GBP    Adjusted GBP LIBOR Rate USD    Adjusted USD LIBOR Rate

Notwithstanding the foregoing, if, in the determination of any Floating Rate for
any Loan in any Specified Currency for any Interest Period, no rate having a
duration equal to such Interest Period is available on the relevant Screen Page,
then the Floating Rate for such Specified Currency for such Interest Period
shall be determined by the Administrative Agent by interpolating on a linear
basis between (1) the applicable rate for the longest period (for which an
interest rate is available on such Screen Page) that is shorter than the
Interest Period of that Loan; and (2) the applicable rate for the shortest
period (for which an interest rate is available on such Screen Page) that is
longer than the Interest Period of that Loan.

The Floating Rate for each Loan will be adjusted automatically with respect to
all Loans then outstanding as of the effective date of any change in the
Applicable Reserve Requirement.

“Foreign Lender” is defined in Section 2.15(c).

“Fraudulent Transfer Laws” is defined in Section 2.19.

“Fund” means Owl Rock Capital Corporation II.

“Funding Borrower” is defined in Section 2.19.

“Funding Notice” means a notice substantially in the form of Exhibit A.

“Funding Notice Deadline” is defined in the Margining Agreement.

“Future Funding Collateral Obligation” means an obligation pursuant to which any
future advances or payments to the borrower or the obligor thereof may be
required to be made by any Borrower Entity (other than to indemnify an agent or
representative for lenders pursuant to the Underlying Instruments), all as
determined by the Administrative Agent in its sole and absolute discretion.

“FX Coverage Deficit” is defined in the Margining Agreement.

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

“GBP”, “Pounds Sterling” or “£” mean the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.

 

29



--------------------------------------------------------------------------------

“general intangibles” is defined in the UCC.

“Goldman Sachs” is defined in the preamble.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, the United Kingdom, the European Union or any other foreign entity or
government (including any successor to any of the foregoing).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grant” means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in and right of set-off against, deposit, set over or confirm. A Grant
of the Collateral, or of any other instrument, shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal and interest payments in respect of the Collateral, and
all other monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto. The term “Granted”
has a correlative meaning.

“Grantor” is defined in the Pledge and Security Agreement.

“GS Fee Letter” means the Fee Letter dated on or around the Initial Credit Date
between Goldman Sachs and the Borrowers with respect to certain fees to be paid
from time to time to the Lenders.

“Hedge Costs” means, for each Lender in connection with any Hedge Event, the
aggregate amounts payable by such Lender and its affiliates in terminating,
liquidating or otherwise unwinding (in whole or in part) any Applicable Hedge
Contracts, or establishing, re-establishing or otherwise entering into or
modifying any Applicable Hedge Contracts, in accordance with such Lender’s
internal policies and procedures for hedging non-credit related risks relating
to this Agreement and the transactions contemplated hereby as determined by such
Lender in its sole and absolute discretion, together with any other losses or
costs suffered by such Lender and its affiliates in connection therewith, all as
determined in good faith and in a commercially reasonable manner by such Lender.
Each Lender may determine its Hedge Costs in connection with each Hedge Event
upon the occurrence of such event or within a commercially reasonable time
thereafter (determined in light of the circumstances giving rise to such event),
all as such Lender may determine in its sole and absolute discretion.

“Hedge Event” means each of the following:

(a) with respect to any proposed borrowing of a Tranche of non-USD Loans, the
failure for any reason of a Borrower to borrow such non-USD Loans on the
expected Credit Date;

(b) each Voluntary Prepayment of a Loan in a Non-USD Currency;

(c) each applicable Conversion and Redenomination Event, whenever occurring;

(d) the extension of the Scheduled Maturity Date;

 

30



--------------------------------------------------------------------------------

(e) in respect of any Tranche of non-USD Loan for which a Borrower provided an
Expected Repayment Date, (1) any change in the Expected Repayment Date for such
Tranche and (2) any failure of such non-USD Loan to be repaid in full on or
prior to the Expected Repayment Date for such Tranche;

(f) each removal of a Lender under Section 2.17;

(g) the acceleration of the Loans; and

(h) each Recouponing.

For the avoidance of doubt, more than one Hedge Event may occur.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Historical Borrowing Base Amount” means, for any Collateral Obligation at any
time, an amount (in the Specified Currency of such Collateral Obligation) equal
to the product of:

(a) the Advance Rate for such Collateral Obligation as of the date on which such
Collateral Obligation was Acquired by a Borrower Entity;

(b) the Collateral Obligation Notional Amount of such Collateral Obligation as
at the first day of the Amortization Period; and

(c) the Assigned Price of such Collateral Obligation.

The Historical Borrowing Base Amount for a Collateral Obligation shall be a
static number that shall not change during the term of this Agreement,
regardless of any Dispositions (in whole or in part) of or other realization or
recoveries on such Collateral Obligation or any changes in the Advance Rate or
the Assigned Price therefor.

“Historical Dollar Equivalent Loan Amount” means, as at any time, the Dollar
Equivalent of the aggregate principal amount of the Loans outstanding at such
time (determined, for each Tranche of Loans then outstanding, based on the
Current FX Rate for the currency of such Tranche as of the Credit Date for such
Tranche).

“IC Memorandum” means, with respect to any Originated Collateral Obligation, the
investment committee memorandum (or similar document) prepared by or on behalf
of the Services Provider that supports the applicable Borrower Entity’s
investment decision to originate such Originated Collateral Obligation.

“Increased Amount Date” is defined in Section 2.1(f).

“Increased-Cost Lenders” is defined in Section 2.18.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
fees, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and out-of-pocket disbursements of outside
counsel for Indemnitees, including in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any reasonable out-of-pocket fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct or special
and whether

 

31



--------------------------------------------------------------------------------

based on any federal, state or foreign laws, statutes, rules or regulations, on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (a) this Agreement or the other Transaction Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof), the performance of the Indemnitees of their respective obligations
hereunder or thereunder or the consummation of any transactions contemplated
hereby or thereby, any enforcement of any of the Transaction Documents
(including any sale of, collection from, or other realization upon any of the
Collateral) and any reasonable attorneys’ fees and expenses of outside counsel
for the Indemnitees and court costs and any losses incurred directly as a result
of a successful defense, in whole or in part, of any claim that an Agent
breached its standard of care; or (b) any Fee Letter or any other fee letter
delivered by any Agent or any Lender to the Borrowers with respect to the
transactions contemplated by this Agreement or any other Transaction Document;
provided that “Indemnified Liabilities” shall not include any liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
fees, costs, expenses or disbursements to the extent the same have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) under this Agreement or any other Transaction Document by such
Indemnitee.

“Indemnified Taxes” means: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Transaction Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” is defined in Section 11.3(a).

“Independent” means as to any Person, any other Person (including a firm of
accountants or lawyers and any member thereof or an investment bank and any
member thereof) who (a) does not have and is not committed to acquire any
material direct or any material indirect financial interest in such Person or in
any Affiliate of such Person, (b) is not connected with such Person as an
officer, employee, promoter, underwriter, voting trustee, partner, director or
Person performing similar functions and (c) is not Affiliated with a firm that
fails to satisfy the criteria set forth in clauses (a) and (b). “Independent”
when used with respect to any accountant may include an accountant who audits
the books of any Person if in addition to satisfying the criteria set forth
above the accountant is independent with respect to such Person within the
meaning of Rule 101 of the Code of Ethics of the American Institute of Certified
Public Accountants.

“Independent Manager” means a natural person who (a) for the five-year period
prior to his or her appointment as an Independent Manager has not been, and
during the continuation of his or her service as such Independent Manager is
not: (1) an employee, director, stockholder, member, manager, partner or officer
of a Borrower or any of its Affiliates (other than his or her service as an
independent director or independent manager of Affiliates of a Borrower that are
structured to be “bankruptcy remote” in a manner substantially similar to a
Borrower); (2) a customer or supplier of a Borrower or any of its Affiliates
(other than a supplier of his or her service as an independent director or
independent manager of a Borrower or such Affiliate); or (3) any member of the
immediate family of a person described in clause (1) or (2) above; and (b) has
(1) prior experience as an independent director or independent manager for a
corporation, limited liability company or limited partnership whose charter
documents required the unanimous consent of all independent directors or
independent managers thereof before such corporation, limited liability company,
or limited partnership could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy; and (2) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

 

32



--------------------------------------------------------------------------------

“Individual Realization Application Amounts” means, for each Collateral
Obligation that is the subject of a Disposition or other realization of
Principal Proceeds (in whole or in part) during the Amortization Period, an
amount (in the Specified Currency of such Collateral Obligation) equal to the
product of:

(a) the Agreed Release Value for such Collateral Obligation; and

(b) the portion of the Original Asset Amount for such Collateral Obligation
(expressed as a percentage) that is the subject of such Disposition or
realization, as notified to the Borrowers or otherwise determined by the
Services Provider in good faith.

For the avoidance of doubt, the Individual Realization Application Amount for
any Collateral Obligation in connection with a Disposition or realization of
Principal Proceeds may exceed the proceeds from such Disposition or realization.

Notwithstanding the foregoing, if the aggregate cash proceeds realized from any
Disposition or other realization (in whole or in part) of a Collateral
Obligation (other than a Disputed Collateral Obligation disposed of as
contemplated in the Margining Agreement) are less than the Individual
Realization Application Amount for such Collateral Obligation (each such
Collateral Obligation, a “Deficient Proceeds Asset”, and such shortfall, the
related “Deficient Amount”), the Borrowers (by notice to the Collateral Agents
and the Administrative Agent in the Valuation Report in the quarter in which
such Disposition or realization occurred) shall have the right to bifurcate the
Individual Realization Application Amount for such Deficient Proceeds Asset into
two separate Individual Realization Application Amounts (each, a “Deficient
Proceeds Bifurcation” for a Deficient Proceeds Asset):

(a) the first of which shall be deemed to occur on the date on which such
Disposition or realization occurs and which shall be in an amount equal the
actual proceeds of such Disposition or realization; and

(b) the second of which shall be deemed to occur in the Due Period immediately
following the Due Period in which such Disposition or realization occurred and
which shall be deemed to be an amount equal to the related Deficient Amount;

provided that:

(1) no more than eight Deficient Proceeds Bifurcations may be elected (in the
aggregate) after the Closing Date;

(2) no more than two Deficient Proceeds Bifurcations may have Deficient Amounts
(respectively for each such Deficient Proceeds Bifurcations) with a Dollar
Equivalent in excess of U.S.$7,500,000;

(3) the aggregate Dollar Equivalent of all Deficient Amounts for any one Payment
Date shall not exceed U.S.$20,000,000;

(4) the aggregate Dollar Equivalent of all Deficient Amounts after the Closing
Date shall not exceed U.S.$50,000,000; and

(5) no Deficient Proceeds Bifurcation may be elected during the final Due Period
or for the final Payment Date.

“Ineligible Asset” means (a) any equity security or any other interest or
security that is not eligible for purchase by a Borrower Entity under the
Transaction Documents, whether or not received with respect to a Collateral
Obligation, or (b) any interest or security purchased as part of a “unit” with a
Collateral Obligation and that itself is not eligible for purchase by a Borrower
Entity under the Transaction Documents.

 

33



--------------------------------------------------------------------------------

“Initial Borrowing Base Amount (USD)” means, for any Collateral Obligation at
any time, the product of:

(a) the Advance Rate for such Collateral Obligation as of the date on which such
Collateral Obligation was Acquired by a Borrower Entity;

(b) the Adjusted Balance of such Collateral Obligation at such time of
determination; and

(c) the Initial FX Rate for such Collateral Obligation.

“Initial Credit Date” means December 4, 2017 or such other date as may be agreed
by the Administrative Agent and the Borrowers.

“Initial FX Rate” means, with respect to any Collateral Obligation, the Current
FX Rate for such Collateral Obligation as at the date on which the Acquisition
of such Collateral Obligation has been approved pursuant to the provisions set
forth in the Transaction Documents.

If a Borrower Entity has Committed to Acquire a Collateral Obligation in more
than one lot and/or a Collateral Obligation has been added to the Underlying
Portfolio in more than one lot (for example, by Commitments or Acquisitions on
separate days), then each lot of such a Collateral Obligation shall be treated
as separate Collateral Obligations for purposes of determining the Initial FX
Rates therefor.

“instruments” is defined in the UCC.

“Intercompany Note” means the Subordinated Note dated on or around the Initial
Credit Date made by OR Lending II, as payor, in favor of ORCC II Financing, as
payee, in form and substance reasonably satisfactory to the Borrowers and the
Administrative Agent.

“Interest Collection Accounts” means the trust accounts maintained pursuant to
Section 6.2(a).

“Interest Only Security” means any obligation or security that does not provide
in the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its Stated Maturity.

“Interest Period” means, with respect to each Credit Extension:

(a) the period from (and including) the related Credit Date to but excluding the
immediately following Payment Date, and

(b) each successive period from and including each Payment Date to but excluding
the immediately following Payment Date until the Obligations (other than
contingent obligations for which no claim has been asserted) are repaid in full;

provided that, for each Credit Extension occurring prior to the three month
anniversary of the Closing Date, the initial Interest Period therefor will be
the period from (and including) the related Credit Date to but excluding the
three month anniversary of the Closing Date, and the second Interest Period
therefor will be the period from (and including) the three month anniversary of
the Closing Date to but excluding the First Payment Date.

“Interest Priority of Payments” is defined in Section 7.1(a).

 

34



--------------------------------------------------------------------------------

“Interest Proceeds” means, with respect to any Payment Date, without
duplication:

(a) all payments of interest and dividends, commitment fees and facility fees
received during the related Due Period on the Pledged Obligations (including any
Reinvestment Income) and any compensation on account of delayed settlement of
any Pledged Obligation, other than (x) any payment of interest received on any
Defaulted Obligation if the outstanding principal amount thereof then due and
payable has not been received by the Borrower Entities after giving effect to
the receipt of such payments of interest and (y) the amounts as specified in
clause (f) of the definition of Principal Proceeds;

(b) to the extent not included in the definition of “Sale Proceeds”, if so
designated by the Services Provider and notice thereof is conveyed in writing to
the Collateral Agent, the Administrative Agent and the Collateral Administrator
Parties, any portion of the accrued interest received during the related Due
Period in connection with the sale of any Pledged Obligations (excluding accrued
interest received in connection with the sale of (x) Defaulted Obligations if
the outstanding principal amount thereof has not been received by the Borrowers
after giving effect to such sale or (y) an asset that was Acquired with
Principal Proceeds);

(c) unless otherwise designated by the Services Provider as Principal Proceeds
and notice thereof is conveyed in writing to the Collateral Agent, the
Administrative Agent and the Collateral Administrator Parties, all amendment and
waiver fees, all late payment fees and all other fees received during such Due
Period in connection with the Pledged Obligations, excluding (A) fees received
in connection with Defaulted Obligations (but only to the extent that the
outstanding principal amount thereof has not been received by the Borrower
Entities); (B) premiums (including prepayment premiums) constituting Principal
Proceeds in accordance with subclause (c) of the definition thereof; and
(C) fees received in connection with the lengthening of the maturity of the
related Collateral Obligation or the reduction of the par of the related
Collateral Obligation, in each case, as determined by the Services Provider with
notice to the Collateral Agent, the Administrative Agent and the Collateral
Administrator Parties;

(d) any recoveries on Defaulted Obligations during the related Due Period in
excess of the outstanding principal amount thereof;

(e) (x) any amounts remaining on deposit in the Interest Collection Accounts
from the immediately preceding Payment Date and (y) any Principal Proceeds
transferred to the Interest Collection Accounts for application as Interest
Proceeds as expressly provided for herein; and

(f) all payments of principal and interest on Eligible Investments purchased
with the proceeds of any of subclauses (a) through (e) of this definition
(without duplication),

provided that:

(1) in connection with the final Payment Date, Interest Proceeds shall include
any amount referred to in subclauses (a) through (f) above that is received from
the sale of Collateral Obligations on or prior to the day immediately preceding
the final Payment Date; and

(2) the Services Provider, by written notice to the Collateral Agent and the
Administrative Agent, may from time to time designate amounts that would
otherwise constitute “Interest Proceeds” hereunder to, instead, constitute
Principal Proceeds hereunder (“Designated Principal Proceeds”), provided that,
at the time of such designation and after giving effect thereto, sufficient
Interest Proceeds are then on deposit in the Interest Collection Accounts in the
relevant currencies to cover (x) the full amount of interest that will have
accrued on and be payable hereunder in respect of the Loans on the next
succeeding Payment Date in accordance with the Priority of Payments and (y) the
aggregate amount of Administrative Expenses will have accrued on and be payable
hereunder on the next succeeding Payment Date in accordance with the Priority of
Payments.

 

35



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Intermediary” is defined in Section 6.1.

“Investment Company Act” means the U.S. Investment Company Act of 1940.

“investment property” and “investments” are defined in the UCC.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” and “Judgment Currency Conversion Date” are defined in
Section 11.22.

“Junior Lien Collateral Obligation” means a Collateral Obligation that is a
secured Loan Obligation or a secured Bond, in each case secured by a junior lien
on substantially all of the collateral of the underlying obligors, but excluding
Senior Unitranche Obligations and Unitranche With Subordinating
First-in-First-Out Obligations, all as determined by the Administrative Agent.

“knowledge” of a Person means the actual knowledge of an Authorized Officer of
such Person.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(b) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Limited Guarantor” means the Fund.

“Limited Guaranty” means the Non-Recourse Carveout Guaranty Agreement dated on
or around the Initial Credit Date between the Limited Guarantor and the
Collateral Agent.

“Loan” is defined in Section 2.1(a).

“Loan Obligation” means a commercial loan.

“Maintain or Improve Standard” is defined in Section 8.2.

“Make-Whole Amount” means, in connection with a Make-Whole Event, the aggregate
amount of Minimum Spread Payments that would have accrued on the Adjusted
Maximum USD Facility Amount (as in effect immediately prior to such Make-Whole
Event) during the period from and including the date on which such Make-Whole
Event occurs to but excluding the beginning of the Amortization Period
multiplied by a fraction equal to (i) the amount of the relevant Voluntary
Commitment Reduction divided by (ii) the Adjusted Maximum USD Facility Amount as
in effect immediately prior to such Make-Whole Event (such amount, the
“Make-Whole Spread Amount” in relation to any Make-Whole Event), discounted to
present value as of the date of determination from the Payment Date on which
Spread would have been received, at a discount rate equal to the value of
“USD-ISDA-Swap Rate” (as defined in the 2006 ISDA Definitions as published by
the International Swap and Derivatives Association, Inc) for a maturity equal to
the period between the date of determination and such Payment Date (or
interpolating

 

36



--------------------------------------------------------------------------------

between the next shorter and next longer periods for which such rates are
available), all as calculated in good faith and a commercially reasonable manner
by the Administrative Agent. Notwithstanding the foregoing, solely for purposes
of determining any Make-Whole Amount, the Target Percentage in relation to any
Minimum Spread Payment Date occurring after the second anniversary of the
Initial Credit Date shall be zero (notwithstanding any extension of the
Reinvestment Period, unless otherwise agreed by the Borrowers and the
Administrative Agent at the time of and in connection with any such extension of
the Reinvestment Period).

“Make-Whole Event” means, during the Non-Call Period, each of:

(a) each Voluntary Commitment Reduction, other than (1) to the extent of a
Rejection-Related Prepayment Right or (2) following (x) the imposition of
increased costs or other amounts by any Lender under Section 2.14 or 2.15 or
(y) the occurrence any event described in Section 2.13(a) or (b); and

(b) the acceleration of the Loans and other Obligations pursuant to Section 9.

For the avoidance of doubt, no event in clause (a) or (b) above that occurs
after the Non-Call Period shall require payment of any Make-Whole Amount.

“Make-Whole Spread Amount” is defined in the definition of Make-Whole Amount.

“Mandatory Conversion” is defined in Section 2.10.

“Margin Account” means the trust account maintained pursuant to Section 6.3(c).

“Margin Deficit” and “Margin Funding Notice” are defined in the Margining
Agreement.

“Margin Stock” means Margin stock as defined under Regulation U, including any
debt security which is by its terms convertible into “Margin Stock”.

“Margining Agreement” means the Margining Agreement dated as of the Initial
Credit Date between the Borrowers and the Administrative Agent.

“Market Value” means, with respect to any Collateral Obligation, the Asset
Current Price thereof. With respect to any Eligible Investment, “Market Value”
means (a) the average of at least three firm bids obtained by the Services
Provider from nationally recognized dealers (that are Independent of the
Services Provider and Independent of each other) that the Services Provider
determines (in its sole discretion) to be reasonably representative of the
Eligible Investment’s current market value and reasonably reflective of current
market conditions; (b) if only two such bids can be obtained, the lower of such
two bids shall be the Market Value of the Eligible Investment; (c) if only one
such bid can be obtained, such bid shall be the Market Value of the Eligible
Investment; and (d) if no such bids can be obtained, then, the Market Value of
such the Eligible Investment shall be zero.

“Material Action” means to: (a) file or consent to the filing of any bankruptcy,
insolvency or reorganization petition under any applicable federal, state or
other law relating to a bankruptcy naming a Borrower Entity as debtor or other
initiation of bankruptcy or insolvency proceedings by or against a Borrower
Entity, or otherwise seek, with respect to a Borrower Entity, relief under any
laws relating to the relief from debts or the protection of debtors generally;
(b) seek or consent to the appointment of a receiver, liquidator, conservator,
assignee, trustee, sequestrator, custodian or any similar official for a
Borrower Entity or all or any portion of its properties; (c) make or consent to
any assignment for the benefit of a Borrower Entity’s creditors generally;
(d) admit in writing the inability of a Borrower Entity to pay its debts
generally as they become due; (e) petition for or consent to substantive
consolidation of a Borrower Entity with any other person; (f) amend or alter or
otherwise modify or remove all or any part of Section 9(c) or 10 of the
Constitutive Documents of a Borrower or any similar provision of the Constituent
Documents of any other Borrower Entity; or (g) amend, alter or otherwise modify
or remove all or any part of the definition of “Independent Managers” or the
definition of “Material Action” (or any similar or analogous term or provision)
in the Constitutive Documents of any Borrower Entity.

 

37



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business, operations, properties,
assets or financial condition of the Borrowers and their Subsidiaries taken as a
whole; (b) the ability of the Credit Parties, taken as a whole, to fully and
timely perform their Obligations; (c) the legality, validity, binding effect or
enforceability against a Credit Party of a Transaction Document to which it is a
party; or (d) the rights, remedies and benefits available to, or conferred upon,
any Agent, any Lender or any other Secured Party under any Transaction Document.

“Material Amendment” means an Amendment that the Administrative Agent determines
reasonably and in good faith (after receipt of the related Draft Amendment
Package and an opportunity for the Borrowers to consult with the Administrative
Agent) that could reasonably be expect to (a) have a material adverse effect on
(1) the business, operations, properties, assets or financial condition of the
related obligors; (2) the ability of the related obligors to fully and timely
perform their obligations; (3) the legality, validity, binding effect or
enforceability against the related Underlying Instruments; (4) the rights,
remedies and benefits available to, or conferred upon, any agent, any lender or
any other secured party under any Underlying Instrument; or (5) the value or
liquidity of the related Collateral Obligation; or (b) waive, reduce or
otherwise materially modify terms and conditions under the Underlying
Instruments relating to the financial performance of the related obligor or
material operational covenants of the related obligor.

“Material Amendment Information” means, with respect to each Collateral
Obligation:

(a) all written information related to amendments, waivers, modifications or
supplements to any Underlying Instrument governing such Collateral Obligation,
including any written requests or written communications related thereto;
provided that requests or communications relating thereto will not constitute
“Material Amendment Information” to the extent that such request or
communication consists solely of informal discussions relating to amendments,
waivers, modifications or supplements or of administrative matters in connection
therewith; and

(b) copies of each executed amendment, waiver, modification and supplement to
such Underlying Instruments.

“Material Contract” means any contract or other arrangement to which any Credit
Party is a party (other than the Transaction Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

“maturity” means, with respect to any Collateral Obligation, the date on which
such obligation shall be deemed to mature (or its maturity date), which shall be
the earlier of (a) the Stated Maturity of such obligation and (b) if a Borrower
Entity has a right to require the issuer or obligor of such Collateral
Obligation to purchase, redeem or retire such Collateral Obligation (at par) on
any one or more dates prior to its Stated Maturity (a “put right”) and the
Services Provider determines that it shall exercise such put right on any such
date, the maturity date shall be the date specified in a certification provided
to the Collateral Agent, the Administrative Agent and Collateral Administrator
Parties.

“Maturity Date” means the earlier of (a) the Scheduled Maturity Date and (b) the
date on which all Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

“Maximum USD Facility Amount” means, at any date, (a) U.S.$200,000,000.00 plus
(b) the aggregate amount of New Commitments (if any) that have become effective
on or prior to such date.

“Minimum Posting Amount” is defined in the Margining Agreement.

 

38



--------------------------------------------------------------------------------

“Minimum Spread Payment” and “Minimum Spread Payment Date” are defined in
Section 2.7(c).

“Monetary Default” means a default by a party in the payment of money (other
than ordinary course expense reimbursements) when due under a contractual
arrangement (determined without regard to any grace period otherwise specified),
or a default by such party in the performance or observance of any other
obligation thereunder (determined without regard to any grace period otherwise
specified) that by its terms can be cured solely by the payment of money.

“money” is defined in the UCC.

“Monthly Interim Payment Date” means the 20th day in each calendar month (other
than in a month in which a Payment Date falls), commencing in December 2017, or
if any such date is not a Business Day, the next succeeding Business Day.

“Monthly Report” means the monthly report provided to the Collateral Agent
pursuant to Section 6.5(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Natural Person” means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

“Net Cash Amount” is defined in Section 2.20.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to the Dollar Equivalent of the Aggregate Principal Amount of all
Collateral Obligations Acquired by the Borrower Entities prior to such date
(other than Revalued Collateral Obligations and, if the Excess Concentration
Application Condition exists, the amount of any Collateral Obligation that is
causing the Excess Concentration Application Condition to exist).

“Net USD Cash Value” is defined in the Margining Agreement.

“New Commitments” is defined in Section 2.1(f).

“Non-Call Period” means the period from the Closing Date to and including
November 30, 2019.

“Non-Consenting Lender” is defined in Section 2.18.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Private Asset” means a Collateral Obligation designated as such pursuant to
Section 8.2(a).

“Non-USD Currency” means any currency (other than USD).

“Note” means a promissory note in form and substance satisfactory to the
Borrowers, the Administrative Agent and the Requisite Lenders.

“Notice of Conversion” is defined in Section 2.10.

 

39



--------------------------------------------------------------------------------

“Obligation Aggregate Payments” is defined in Section 2.19.

“Obligation Currency” is defined in Section 11.22.

“Obligation Fair Share”, “Obligation Fair Share Shortfall” and “Obligation Fair
Share Contribution Amount” are defined in Section 2.19.

“Obligations” means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several or independent) of every nature of each
Credit Party, including obligations from time to time owed to the Agents
(including former Agents), the Bank Parties, the Collateral Administrator
Parties, the Lenders or any of them, under any Transaction Document, whether for
principal (including all obligations to pay Required Principal Amortization
Amounts), interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), Minimum Spread Payments,
Make-Whole Amounts, Hedge Costs, other fees, expenses, indemnification or
otherwise.

“Offer” means, with respect to any Collateral Obligation or Eligible Investment,
any offer by the issuer or borrower thereof or by any other Person made to all
of the holders thereof to purchase or otherwise Acquire such Collateral
Obligation or Eligible Investment; to exchange such Collateral Obligation or
Eligible Investment for any other security, debt obligation, Cash or other
property (other than, in any case, pursuant to any redemption in accordance with
the terms of any related Underlying Instrument or for the purpose of registering
the security or debt obligation); or, with respect to any Collateral Obligation
that constitutes a bond, any solicitation by the issuer or borrower thereof or
any other Person to amend, modify or waive any provision of such bond.

“Officer” means, (a) with respect to a Borrower Entity, the President or
Treasurer of such Borrower Entity or any other Person authorized thereby to take
any and all actions necessary to consummate the transactions contemplated by the
Transaction Documents; (b) with respect to any other entity that is a
partnership, any general partner thereof or any Person authorized by such
entity; (c) with respect to any other entity that is a limited liability
company, any member thereof or any Person authorized by such entity; and
(d) with respect to the Collateral Agent and any bank or trust company acting as
trustee of an express trust or as custodian or agent, any vice president or
assistant vice president of such entity or any officer customarily performing
functions similar to those performed by a vice president or assistant vice
president of such entity.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person.

“Opinion of Counsel” means a written opinion addressed to the Administrative
Agent and the Collateral Agent, in form and substance reasonably satisfactory to
the Administrative Agent, of a nationally or internationally recognized law firm
or an attorney admitted to practice (or law firm, one or more of the partners of
which are admitted to practice) before the highest court of any State of the
United States or the District of Columbia (or of any other relevant
jurisdiction, in the case of an opinion relating to the laws of such other
jurisdiction) in the relevant jurisdiction, which attorney may, except as
otherwise expressly provided in this Agreement, be counsel for the Borrowers or
the Services Provider and which attorney or firm shall be reasonably
satisfactory to the Administrative Agent. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and otherwise satisfactory which opinions of other
counsel shall accompany such Opinion of Counsel and shall be addressed to the
Administrative Agent and Collateral Agent (or shall state that the
Administrative Agent and the Collateral Agent shall be entitled to rely
thereon).

“OR Lending II” is defined in the preamble.

 

40



--------------------------------------------------------------------------------

“OR Lending II Sale Agreement” means the Sale Agreement dated on or around the
Initial Credit Date between OR Lending II, as seller, and ORCC II Financing, as
purchaser.

“OR Lending II Termination Condition” means a condition that is satisfied as of
any date of determination if (a) OR Lending II (1) does not own any Collateral
Obligations, (2) does not have any outstanding Obligations under any Transaction
Document (other than unasserted contingent obligations) and (3) has provided
notice to the Lenders and Administrative Agent of its proposed termination of
its obligations under the Transaction Documents not less than 10 Business Days
prior to such date of determination and certifies in such notice that the
conditions set forth in the preceding clauses (1) and (2) have been satisfied,
and (b) no Default or Event of Default has occurred and is continuing.

“ORCC II Financing” is defined in the preamble.

“ORCC II Financing Sale and Contribution Agreement” means the Sale and
Contribution Agreement dated on or around the Initial Credit Date between the
Fund and ORCC II Financing.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association and its by-laws; (b) with respect to any limited partnership, its
certificate or declaration of limited partnership and its partnership agreement;
(c) with respect to any general partnership, its partnership agreement and
(d) with respect to any limited liability company, its articles of organization
and its operating agreement. If any term or condition of this Agreement or any
other Transaction Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such Organizational Document shall only be to a document of a type customarily
certified by such governmental official. Without limiting the foregoing, the
Constitutive Documents of any Person shall constitute Organizational Documents
for such Person.

“Original Asset Amount” means, for any Collateral Obligation, the par amount of
such Collateral Obligation Acquired by the Borrower Entities (stated in the
Specified Currency in which such Collateral Obligation is denominated). The
Original Asset Amount for a Collateral Obligation shall be a static number that
shall not change during the term of this Agreement, regardless of any
Dispositions (in whole or in part) of or other realization or recoveries on such
Collateral Obligation.

“Originate” includes direct primary origination as well as purchase in
connection with the distribution by syndication of a Collateral Obligation,
participation in a “club” deal or similar arrangement. The term “Originated” has
a correlative meaning.

“Originated Collateral Obligation” means a Collateral Obligation that a Borrower
Entity Commits to Originate.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Loan or Transaction
Document).

“Other Material Default” means a default (other than a Monetary Default) by a
party in the performance or observance of any obligation of that party under a
contractual arrangement that (a) with the giving of notice or lapse of time or
both, would become an event of default with respect to such party and
(b) materially and adversely affects the other party to such contractual
obligation.

 

41



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, or enforcement or registration of, from
the receipt of perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Transaction Document.

“Owl Rock Administrative Agent” means a Borrower or any of its affiliates,
including Owl Rock Capital Corporation II, Owl Rock Capital Advisors LLC or any
of their respective affiliates, in each case that has any right (however
designated) to consent to, approve, reject, register or otherwise impose
conditions on the assignment or other transfer of any Collateral Obligation or
other asset included in the Collateral, whether as administrative agent,
servicer, registrar, principal or in any other capacity (in each case other than
as the registered owner of such Collateral Obligation, in its capacity as such
owner).

“Participant Register” is defined in Section 11.6(g)(1).

“Participation” means an interest in a loan or other debt obligation Acquired
indirectly by way of participation from a Selling Institution.

“PATRIOT Act” is defined in Section 3.1.

“Payment Account” the trust account maintained pursuant to Section 6.3(a).

“Payment Date” means each of the following, as applicable:

(a) the First Payment Date;

(b) thereafter, each three-month anniversary of the First Payment Date to, but
excluding, the Maturity Date; and

(c) the Maturity Date.

If any such date is not a Business Day, the Payment Date shall be the next
following Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Code or Section 302
of ERISA and in respect of which any Borrower or any ERISA Affiliate thereof
(and, solely with respect to the definition of “ERISA Event”, in respect of
which any Credit Party or any ERISA Affiliate thereof) is an “employer” as
defined in Section 3(5) of ERISA.

“Permitted Additional Subsidiary” means a direct wholly owned Subsidiary of a
Borrower that is formed with the express consent of the Requisite Lenders (which
consent the Requisite Lenders may give, withhold or condition in their sole and
absolute discretion).

“Permitted Lien” means, with respect to the Collateral: (a) security interests,
liens and other encumbrances created pursuant to the Transaction Documents;
(b) with respect to agented Collateral Obligations, customary security
interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such obligor under the related facility; and (c) any lien on a Collateral
Obligation granted by a Borrower Entity to a Person that acquired a Collateral
Obligation from such Borrower Entity pursuant to participation to secure the
payment obligations related to such Collateral Obligation, provided that the
granting of such participation interest is expressly permitted hereunder and
under the other Transaction Documents.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

42



--------------------------------------------------------------------------------

“Phase I”, “Phase II” and “Phase III” are defined in the Margining Agreement.

“Platform” means Debt Domain, Intralinks, SyndTrak or another relevant website
or other information platform.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated on
or around the Initial Credit Date between the Borrower Entities, the Equity
Holder, the other Grantors (if any) and the Collateral Agent.

“Pledged Obligations” means, on any date of determination, the Collateral
Obligations and the Eligible Investments owned by the Borrower Entities that
have been Granted to the Collateral Agent under the Transaction Documents.

“Power of Attorney” means the power of attorney dated on or around the Initial
Credit Date by the Borrower Entities in favor of the Collateral Agent for the
benefit of the Secured Parties, in substantially the form of Exhibit E hereto.

“Preliminary Documentation Package” means, for each Collateral Obligation,
(a) the original executed note (if any) or a faxed copy thereof along with a
certificate from the closing attorney certifying possession of the required loan
documents for Collateral Obligations closed in escrow; (b) in the case of
Collateral Obligations acquired by assignment, a copy of each executed document
or instrument evidencing the assignment of such Collateral Obligation to the
relevant Borrower Entity; (c) in the case of Collateral Obligations Originated
by the relevant Borrower Entity, a copy of the principal loan agreement
governing such Collateral Obligation; (d) the applicable Escrowed Assignment
Agreement Documents; and (e) any applicable Administrative Agent Cooperation
Agreements.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Principal Balance” means as of any date of determination, with respect to
(a) any Collateral Obligation, the outstanding principal amount (excluding any
deferred or capitalized interest thereon) of such Collateral Obligation on such
date; and (b) any Eligible Investment or Cash, the Balance of such Eligible
Investment or Cash.

“Principal Collection Accounts” means the trust accounts maintained pursuant to
Section 6.2(b).

“Principal Office” means, for each Agent, such Person’s office as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Borrowers, the Administrative Agent, the Collateral Agent and each Lender.

“Principal Payments” means, with respect to any Payment Date, an amount equal to
the sum of any cash payments of principal (including optional or mandatory
redemptions or prepayments) received on the Pledged Obligations during the
related Due Period, including payments of principal received in respect of
exchange offers and tender offers and recoveries on Defaulted Obligations up to
the outstanding principal amount thereof, but not including Sale Proceeds.

“Principal Priority of Payments” is defined in Section 7.1(b).

 

43



--------------------------------------------------------------------------------

“Principal Proceeds” means, with respect to any Payment Date, without
duplication:

(a) all Principal Payments received during the related Due Period on the Pledged
Obligations;

(b) any amounts, distributions or proceeds (including resulting from any sale)
received in cash on any Defaulted Obligations (other than proceeds that
constitute Interest Proceeds under subclause (b) or (e) of the definition
thereof) during the related Due Period to the extent the outstanding principal
amount thereof then at the time such obligation became a Defaulted Obligation
has not been received by a Borrower Entity after giving effect to the receipt of
such amounts, distributions or proceeds, as the case may be;

(c) all premiums (including prepayment premiums) received during the related Due
Period on the Collateral Obligations;

(d) (A) all amounts transferred to the Principal Collection Accounts from the
Expense Reserve Account during the related Due Period and (B) any Principal
Proceeds and unused proceeds designated for application as Principal Proceeds as
expressly provided for herein;

(e) Sale Proceeds received during the related Due Period;

(f) any accrued interest purchased after the Closing Date with Principal
Proceeds that is received after the First Payment Date;

(g) all other payments received during the related Due Period on the Collateral
not included in Interest Proceeds;

(h) all Designated Principal Proceeds; and

(i) during the Amortization Period, all amounts deposited in the Margin Account.

“Priority of Payments” is defined in Section 7.1.

“Private Asset” means a Collateral Obligation designated as such pursuant to
Section 8.2(a).

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Loans of any Lender at any time, the percentage obtained
by dividing (a) the outstanding principal amount of the Loans plus the aggregate
unused Commitments of that Lender at such time by (b) the aggregate outstanding
principal amount of the Loans plus the aggregate unused Commitments of all
Lenders at such time.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Proceeds” means (a) any property (including but not limited to Cash and
securities) received as a Distribution on the Collateral or any portion thereof,
(b) any property (including but not limited to Cash and securities) received in
connection with the sale, liquidation, exchange or other disposition of the
Collateral or any portion thereof and (c) all proceeds (as such term is defined
in the UCC) of the Collateral or any portion thereof.

“Process Agent” is defined in Section 11.16.

 

44



--------------------------------------------------------------------------------

“Proposed Collateral Obligation” means a Collateral Obligation that the Services
Provider has proposed to be Acquired by a Borrower Entity that:

(a) satisfies the Reinvestment Criteria at the time of such proposal (other than
obtaining the consent of the Lenders);

(b) is not and has not previously been a Revalued Collateral Obligation; and

(c) has credit, subordination, collateralization and repayment characteristics
that are substantially consistent with the overall credit, subordination,
collateralization and repayment characteristics of the Underlying Portfolio.

“Protected Purchaser” is defined in Section 8-303 of the UCC.

“Qualifying Participation” means a Participation in a Loan Obligation that meets
each of the following criteria:

(a) the Selling Institution is a lender on such Loan;

(b) the Selling Institution is the Equity Holder;

(c) the aggregate participation in such Loan Obligation granted by such Selling
Institution to any one or more participants does not exceed the principal amount
or commitment with respect to which such Selling Institution is a lender under
such Loan Obligation;

(d) such Participation does not grant, in the aggregate, to the participant in
such Participation a greater interest than such Selling Institution holds in the
Loan Obligation that is the subject of the participation;

(e) the entire purchase price for such Participation is paid in full (without
the benefit of financing from the Selling Institution) at the time of the
relevant Borrower Entity’s Acquisition thereof;

(f) the Participation provides the participant all of the economic benefit and
risk of the whole or part of the Loan Obligation that is the subject of the
Participation;

(g) such participation is documented under a Loan Syndications and Trading
Association or similar agreement standard for loan participation transactions
among institutional market participants (unless in each case consented to by the
Administrative Agent in its sole and absolute discretion); and

(h) such Participation is not a sub-participation interest.

“Ramp-Up Period” means the period commencing on the Initial Credit Date and
ending on the date that is 12 months thereafter.

“Reapproved Collateral Obligation” is defined in Section 8.6.

“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrowers
hereunder.

“Recouponing” is defined in Section 2.5(d).

“Redenomination Conversion” is defined in Section 2.10.

 

45



--------------------------------------------------------------------------------

“Redenomination Event” means:

(a) with respect to the Euro, that (x) the Euro is no longer used as the common
currency of the European Union or (y) any member of the Euro zone as of the
Closing Date ceases use the Euro as its lawful currency; provided that this
clause (y) shall only apply to any Credit Party or its Collateral Obligations if
such Credit Party or underlying obligors on Collateral Obligations are domiciled
in or have substantial assets in, or derive substantial revenues from, any one
or more jurisdictions whose lawful currencies as of the Closing Date are
affected by any one or more of the events or circumstances referred in this
clause (a);

(b) with respect to any Specified Currency (including Euros), that:

(1) such currency splits into dual or multiple currencies;

(2) any jurisdiction that uses such Specified Currency as its lawful currency as
of the Closing Date introduces other currencies for all or some purposes;

(3) any event has occurred or circumstance has arisen that would materially
restrict (x) the authority of a Lender to purchase or sell, or to take deposits
of, or otherwise enter into transactions denominated in, such Specified Currency
or (y) the availability or transferability of such Specified Currency; or

(4) any event has occurred or circumstance has arisen that generally makes it
impossible to deliver (x) such Specified Currency from accounts inside the
country or countries for which the Specified Currency is the lawful currency to
accounts outside such country or countries or (y) such Specified Currency
between accounts inside the country or countries for which the Specified
Currency is the lawful currency or to a party that is a nonresident of such
country or countries; or

(c) any other analogous event or circumstance exists with respect to any
Specified Currency.

“Redenomination Event Determination” is defined in Section 2.10.

“Refund Request Notice” is defined in the Margining Agreement.

“Register” is defined in Section 2.4(b).

“Registered” means a debt obligation that is issued after July 18, 1984 and that
is in registered form within the meaning of Section 163(f)(1) of the Code and
the United States Treasury regulations promulgated thereunder.

“Regulation A”, “Regulation D”, “Regulation T”, “Regulation U” and “Regulation
X” mean Regulations A, D, T, U and X, respectively, of the Board of Governors
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Criteria” means (a) the criteria set forth in the definitions of
“Collateral Obligation” and “Collateral Obligation Criteria”, (b) the terms and
conditions set forth in Sections 8.2 and 8.4 and (c) the Maintain or Improve
Standard in relation to the Collateral Portfolio Requirements.

“Reinvestment Income” means any interest or other earnings on unused proceeds
deposited in the Principal Collection Accounts.

“Reinvestment Period” means the period from the Closing Date to and including
November 30, 2020; provided that the Reinvestment Period may be extended
pursuant to Section 2.1(e) as provided therein.

 

46



--------------------------------------------------------------------------------

“Reinvestment Period Extension Request” is defined in Section 2.1(e).

“Rejected Acquisition” means an Actual Rejected Acquisition and a Deemed
Rejected Acquisition.

“Rejection-Related Prepayment Amount” means, with respect to any
Rejection-Related Prepayment Right, an amount equal to the Dollar Equivalent of
the product of (a) the proposed purchase price of such rejected Collateral
Obligation (determined, for the avoidance of doubt, taking into account the
portion of each such rejected Collateral Obligation that is or would have been
acquired by the Borrower Entities) and (b) the Advance Rate for such rejected
Collateral Obligation; provided that the Rejection-Related Prepayment Amount in
relation to any Rejection-Related Prepayment Right which the Borrower has not
exercised within one year of the date on which such Rejection-Related Prepayment
Right arose shall be reduced to zero.

“Rejection-Related Prepayment Right” means a right to effect Voluntary
Commitment Reduction, in an amount equal to the corresponding Rejection-Related
Prepayment Amount, without payment of a Make-Whole Amount, which shall arise for
each Rejected Acquisition with respect to Proposed Collateral Obligations issued
by obligors unaffiliated with one another, where such Rejected Acquisition
occurs after the first Rejected Acquisition (and for the avoidance of doubt
(a) in respect of such first Rejected Acquisition no Rejection-Related
Prepayment Right shall apply and (b) multiple Rejection-Related Prepayment
Rights may arise during the term of this Agreement).

“Relevant Portion” means, in respect of any Redenomination Event with respect to
any Specified Currency, an aggregate outstanding principal amount of the Loans
then denominated in such Specified Currency equal to the aggregate par amount of
all of the Collateral Obligations that are materially affected by such
Redenomination Event (as agreed by the Requisite Lenders and the Borrowers in
good faith after consultation with each other); provided that, if the Requisite
Lenders and the Borrowers are unable to jointly determine such Relevant Portion
within 15 Business Days of the related Redenomination Event Determination, the
Relevant Portion with respect to such Specified Currency for such Redenomination
Event shall equal the aggregate outstanding principal amount of the Loans then
denominated in such Specified Currency.

“Replacement Lender” is defined in Section 2.18.

“Required Amount” is defined in the Margining Agreement.

“Required Principal Amortization Amount” means, for any Payment Date during the
Amortization Period, the Aggregate Realization Application Amount for all
Dispositions and realizations of Principal Proceeds on Collateral Obligations
that occurred during the related Due Period; provided that the Required
Principal Amortization Amount for the final Payment Date shall be equal to the
aggregate principal amount of the Loans then outstanding.

“Requisite Lenders” means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Loans outstanding at such time and
(b) the aggregate unused Commitments at such time (but, to the extent there is
more than one Lender at such time, “Requisite Lenders” will not include any
Defaulting Lender).

“Reserved Expenses” is defined in Section 6.3(b).

“Restricted Collateral Obligation” means a Collateral Obligation for which, in
the good faith judgment of the Services Provider, a California or Tennessee
state lending license is necessary or desirable (a) for the Acquisition or
holding of such Collateral Obligation by a Borrower Entity or (b) to avoid or
reduce California or Tennessee taxes or penalties that otherwise could be
imposed on a Borrower Entity, in each case at the time of determination.

 

47



--------------------------------------------------------------------------------

“Restructuring” and “Revalued Collateral Obligation” are defined in the
Margining Agreement.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sale Agreements” means each of:

(a) the ORCC II Financing Sale and Contribution Agreement; and

(b) the OR Lending II Sale Agreement.

“Sale Proceeds” means all amounts representing:

(a) proceeds from the sale or other disposition of any Collateral Obligation or
any other property received by a Borrower Entity;

(b) at the Services Provider’s sole discretion (with notice to the Collateral
Agent, the Administrative Agent and the Collateral Administrator Parties), any
accrued interest received in connection with any Eligible Investment purchased
with any proceeds described in subclause (a) above; and

(c) any proceeds of the foregoing, including from the sale of Eligible
Investments purchased with any proceeds described in subclause (a) above
(including any accrued interest thereon, but only to the extent so provided in
subclause (b) above).

In the case of each of subclauses (a) through (c), Sale Proceeds (1) shall only
include proceeds received on or prior to the last day of the relevant Due Period
(or with respect to the final Payment Date, the day immediately preceding the
final Payment Date) and (2) shall be net of any reasonable fees, expenses or
indemnities incurred by the Services Provider, the Administrative Agent, the
Collateral Administrator Parties, the Collateral Agent in connection with such
sale or other disposition.

“Sanctions” and “Sanctions Laws” are defined in Section 4.18.

“Schedule of Collateral Obligations” means the schedule of Collateral
Obligations, which shall list each Collateral Obligation Acquired by the
Borrower Entities, delivered pursuant to Section 3 on the Initial Credit Date,
or any other schedule substantially in the same form, and supplemented, in
either case, by additional information regarding Collateral Obligations Acquired
by the Borrower Entities, in each case as amended from time to time to reflect
the release of Collateral Obligations and the inclusion of Collateral
Obligations pursuant to the terms and conditions hereof.

“Scheduled Maturity Date” means November 30, 2021 (as such date may be extended
pursuant to Section 2.1(e)).

“Screen Page” means, with respect to any Floating Rate, the page of the Thompson
Reuters Screen (or any replacement Thomson Reuters page which displays that
rate) set forth in the table below opposite such Floating Rate (or, in each
case, on the appropriate page of such other information service which publishes
that rate from time to time in place of Thompson Reuters):

 

Specified Currency    Floating Rate

Adjusted CDOR Rate

   CDOR

Adjusted EURIBOR Rate

   EURIBOR01

Adjusted GBP LIBOR Rate

   ICE LIBOR GBP

Adjusted USD LIBOR Rate

   LIBOR01

 

48



--------------------------------------------------------------------------------

If any such page or service ceases to be available, the Administrative Agent may
specify another page or service displaying the relevant rate after consultation
with the Services Provider.

“Secured Parties” means the Agents and the Lenders and each other Person (if
any) identified as a “Secured Party” in any of the Collateral Documents.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“securities” is defined in the UCC.

“Securities Intermediary” is defined in Section 8-102(a)(14) of the UCC.

“Security Entitlement” is defined in Section 8-102(a)(17) of the UCC.

“Seller” means:

(a) under the OR Lending II Sale Agreement, OR Lending II; and

(b) under the ORCC II Financing Sale and Contribution Agreement, the Fund.

“Selling Institution” means an institution from which a Participation is or
would be Acquired.

“Senior Unitranche Obligation” means a unitranche obligation for which the
first-in-first out portion (or any analogous arrangement among lenders that
creates a contractual subordination) comprises less than or equal to 20% of the
aggregate principal amount of such obligation. For the avoidance of doubt, a
Unitranche With Subordinating First-in-First-Out Obligation will not be a Senior
Unitranche Obligation.

“Services Provider” means the Fund, in its capacity as “Services Provider” under
the Corporate Services Agreements. Each reference herein to the Services
Provider shall be deemed to constitute a reference as well to (a) any agent of
the Services Provider and to any other Person to whom the Services Provider has
delegated any of its duties hereunder in accordance with the terms of the
Corporate Services Agreements, in each case during such time as and to the
extent that such agent or other Person is performing such duties and (b) to a
successor services provider appointed in accordance with the Corporate Services
Agreements.

“Specified Change” means any Amendment with respect to a Collateral Obligation
or an obligor that:

(a) defers the payment of cash interest;

(b) delays or extending the maturity date or the date of any scheduled principal
payment;

(c) modifies the interest rate thereon;

(d) releases collateral or any guarantor or other obligor thereon, other than as
may be expressly permitted in the Underlying Instruments (as set forth therein
at the time the Borrower Entities first Acquired such Collateral Obligation);

 

49



--------------------------------------------------------------------------------

(e) changes any defined term used in the calculation of a Financial Ratio or any
other defined term that is materially adverse to the rights and remedies of the
Lenders (as determined by the Administrative Agent in its commercially
reasonable discretion);

(f) reduces or forgives any principal thereof; or

(g) otherwise constitutes a Material Amendment as determined by the
Administrative Agent (whether or not such Material Amendment has been consented
to or rejected by the Administrative Agent or the Lenders), provided that the
Administrative Agent has given notice to the Borrowers within the Approval
Period that the Administrative Agent will treat such Material Amendment as a
Specified Change as contemplated by Section 8.5(a)(3).

“Specified Currency” means each of CAD, EUR, GBP and USD. The “Specified
Currency” applicable to any Loan, obligation, payment or Collateral Obligation
means:

(a) in respect of CAD Loans, Canadian Dollars;

(b) in respect of EUR Loans, Euros;

(c) in respect of GBP Loans, Pounds Sterling;

(d) in respect of USD Loans, U.S. Dollars;

(e) in respect of any other obligation or payment to be made hereunder or under
any of the other Transaction Documents or in connection herewith or therewith,
such other currency as may be approved by the Collateral Agent; and

(f) in respect of any Collateral Obligation, such other currency as may be
approved by the Collateral Agent and the Administrative Agent.

“Specified Information” is defined in Section 5.14.

“Specified Information Delivery Grace Period” means, with respect to documents,
financial information, requests, communications or other information with
respect to a Collateral Obligation required to be delivered by or on behalf of
the Borrowers under subparagraph (4) or (5) on Schedule A:

(a) if the Administrative Agent shall have expressly requested that any such
information be delivered to it (identifying in such request the specific
materials to be delivered for a specific Collateral Obligation or obligor), a
period of three Business Days following the date of the Administrative Agent’s
request therefor; and

(b) for any other information required to be delivered, a period of 10 Business
Days after date on which the date the Borrowers or the Services Provider receive
such information.

“Specified Loan Repayments” is defined in the Margining Agreement.

“Specified Payment Amounts” means, with respect to any Payment Date, all
Extraordinary Expense Amounts that the Services Provider has designated in
writing to the Collateral Agent and the Administrative Agent, prior to the
related Determination Date, as the “Specified Payment Amounts” (if any) for such
Payment Date.

“Specified Payment Waterfall Provisions” means clause (12) of the Interest
Priority of Payments and clause (10) of the Principal Priority of Payments.

“Specified Person” is defined in Section 10.7(b).

 

50



--------------------------------------------------------------------------------

“Sponsor” means Owl Rock Capital Advisors LLC.

“Sponsor Affiliate” means each Credit Party and each other Affiliate of the
Sponsor.

“Sponsor Deficit/Excess Calculation”, “Sponsor Valuation” and “Sponsor Valuation
Period” are defined in the Margining Agreement.

“Spread” means:

(a) With respect to the Loans in U.S. Dollars, 2.50% per annum on any day (the
“U.S. Dollar Spread”); and

(b) With respect to each Tranche of Loans in Non-USD Currencies borrowed on a
Credit Date after the Initial Credit Date on any day, the currency-equivalent
rate per annum of the U.S. Dollar Spread for such Specified Currency for such
Tranche (unless the subject of a Recouponing after the Credit Date for such
Tranche), determined by the Administrative Agent in its sole and absolute
discretion and notified to the Borrowers prior to such Credit Date.

“Stated Maturity” means, with respect to any security or debt obligation, the
date specified in such security or debt obligation as the fixed date on which
the final payment of principal of such security or debt obligation is due and
payable or, if such date is not a Business Day, the next following Business Day.

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities.

“Subordinate Interests” means the rights of the Borrowers and the Equity Holder
in and to the Collateral.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Successor Management Fees” means any management fees payable to a successor
Services Provider as agreed between the Borrowers, the Administrative Agent and
any such successor Services Provider.

“Successor Services Provider” means a replacement Services Provider appointed in
the manner and to the extent provided in the Corporate Services Agreements.

“Syndication Agent” is defined in the preamble.

“Synthetic Security” means a security or swap transaction that has payments
associated with either payments of interest on and/or principal of a reference
obligation or the credit performance of a reference obligation.

“Target Percentage” is defined in Section 2.7(c).

 

51



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority.

“Tax Jurisdiction” means the Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands, Curaçao or Ireland.

“Terminated Lender” is defined in Section 2.18.

“Threshold Asset Coverage Percentage Change” means in relation to any Collateral
Obligation a percentage decline in Asset Coverage Ratio for the related
underlying obligors specified to be applicable for such Collateral Obligation
for purposes of the Value Adjustment Event definition at the time of Acquisition
in accordance with Section 8.2, with “Asset Coverage Ratio” having the meaning
assigned in the related Underlying Instruments or, if not defined therein, as
determined by the Calculation Agent.

“Threshold Charge Coverage Ratio” means a level of the Interest Coverage Ratio
or Fixed Charge Coverage Ratio, as applicable, for the relevant Collateral
Obligation of the related underlying obligors specified to be applicable for
such Collateral Obligation for purposes of the Value Adjustment Event definition
at the time of Acquisition in accordance with Section 8.2, with “Interest
Coverage Ratio” and “Fixed Charge Coverage Ratio” having the meaning assigned in
the related Underlying Instruments or, if not defined therein, as determined by
the Calculation Agent.

“Threshold Debt Ratio” means in relation to any Collateral Obligation a
specified ratio of Senior Debt or Total Debt, as applicable, to EBITDA of the
related underlying obligors specified to be applicable for such Collateral
Obligation for purposes of the Value Adjustment Event definition at the time of
Acquisition in accordance with Section 8.2, with “Senior Debt”, “Total Debt” and
“EBITDA” having the meanings assigned in the related Underlying Instruments or,
if not defined therein, as determined by the Calculation Agent.

“Threshold EBITDA Percentage Change” means in relation to any Collateral
Obligation a specified percentage decline in EBITDA for the related underlying
obligors specified to be applicable for such Collateral Obligation for purposes
of the Value Adjustment Event definition at the time of Acquisition in
accordance with Section 8.2, with “EBITDA” having the meaning assigned in the
related Underlying Instruments or, if not defined therein, as determined by the
Calculation Agent.

“Threshold Revenue Percentage Change” means in relation to any Collateral
Obligation a specified percentage decline in Revenue for the related underlying
obligors specified to be applicable for such Collateral Obligation for purposes
of the Value Adjustment Event definition at the time of Acquisition in
accordance with Section 8.2, with “Revenue” having the meaning assigned in the
related Underlying Instruments or, if not defined therein, as determined by the
Calculation Agent.

“Trading Price VAE” is defined in the Margining Agreement.

“Tranche” is defined in Section 2.1.

“Transaction Accounts” means (a) the Interest Collection Accounts, the Payment
Account, the Collateral Accounts, the Principal Collection Accounts, the Expense
Reserve Account, the Margin Account and the Agreed Release Value Reserve
Accounts; and (b) with respect to each Borrower Entity other than the Borrowers,
each account created for such other Borrower Entity with the consent of the
Administrative Agent.

“Transaction Data Room” means a password-protected electronic data room
established by the Borrowers or the Collateral Custodian on their behalf, access
to which shall be available and provided at all times to the Collateral Agent,
on behalf of the Secured Parties, and the Administrative Agent.

 

52



--------------------------------------------------------------------------------

“Transaction Document” means any of this Agreement, the Notes (if any), the Fee
Letters, the Collateral Administration Agreement, the Sale Agreements and
Transfer Supplements, the Administrative Agent Cooperation Agreements, the
Limited Guaranty, the Collateral Documents, the Corporate Services Agreements,
the Intercompany Note and all other documents, certificates, instruments or
agreements executed and delivered by or on behalf of a Credit Party for the
benefit of any Agent or any Lender in connection herewith on or after the date
hereof.

“Transfer Date” means each Conveyance Date under the Sale Agreements.

“Transfer Supplement” means the supplement to the Schedule of Collateral
Obligations, as defined in accordance with the Sale Agreements, delivered on
each Transfer Date.

“Transferable” means an obligation that is transferable to institutional
investors without any contractual, statutory or regulatory restriction, provided
that none of the following shall be considered contractual, statutory or
regulatory restrictions:

(a) contractual, statutory or regulatory restrictions that provide for
eligibility for resale pursuant to Rule 144A or Regulation S promulgated under
the United States Securities Act of 1933, as amended (and any contractual,
statutory or regulatory restrictions promulgated under the laws of any
jurisdiction having a similar effect in relation to the eligibility for resale
of an obligation);

(b) restrictions on permitted investments such as statutory or regulatory
investment restrictions on insurance companies and pension funds; or

(c) restrictions in respect of blocked periods on or around payment dates or
voting periods.

“Trust Officer” means, when used with respect to the Collateral Agent, any
officer within the Structured Trust & Analytics group (or any successor group of
the Collateral Agent) including any director, managing director, vice president,
assistant vice president, associate or officer of the Collateral Agent
customarily performing functions similar to those performed by the persons who
at the time shall be such officers, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of his or her knowledge of and
familiarity with the particular subject, in each case having direct
responsibility for the administration of this Agreement.

“Type” means, with respect to a Loan, whether such Loan is a CAD Loan, a EUR
Loan, a GBP Loan or a USD Loan, each of which are a separate “Type” of Loan for
purposes hereof and of the other Transaction Documents.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unapproved Originated Collateral Obligation Condition” means, with respect to
any Originated Collateral Obligation, that the Underlying Instruments for such
Originated Collateral Obligation do not (in the Administrative Agent’s sole and
absolute judgment) conform substantially to the IC Memorandum and Draft
Instruments for such Originated Collateral Obligation delivered by the Borrower
Entity thereof, and the Administrative Agent notifies such Borrower Entity
within 10 Business Days of the date on which the Underlying Instruments are
delivered hereunder.

“Underlying Instruments” means, with respect to any Collateral Obligation,
(a) the indenture, credit agreement or other agreement pursuant to which such
Collateral Obligation has been issued or created, (b) each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries and (c) all related closing documents.

 

53



--------------------------------------------------------------------------------

“Underlying Portfolio” means the portfolio of Collateral Obligations (including
Unsettled Sale Assets) or Unsettled Purchase Assets, as applicable, owned by the
Borrower Entities or Committed to be owned by the Borrower Entities from time to
time.

“Unitranche With Subordinating First-in-First-Out Obligation” means a unitranche
obligation for which the first-in-first out portion (or any analogous
arrangement among lenders that creates a contractual subordination) comprises
more than 20% of the aggregate principal amount of such obligation as of its
issue date (or at any time thereafter). For the avoidance of doubt, a Senior
Unitranche Loan will not be a Unitranche With Subordinating First-in-First-Out
Obligation.

“Unsettled Purchase Asset” means, as of any date, an asset that a Borrower
Entity has Committed to Acquire and in respect of which the Acquisition by such
Borrower Entity has not yet settled.

“Unsettled Sale Asset” means, as of any date, a Collateral Obligation that a
Borrower Entity has Committed to sell and in respect of which the sale by such
Borrower Entity has not yet settled.

“U.S. Dollar Spread” is defined in the definition of “Spread” herein.

“U.S. Lender” is defined in Section 2.15(c).

“U.S. Person” is defined in Regulation S under the Securities Act.

“U.S. Tax Compliance Certificate” is defined in Section 2.15(c).

“Valuation Report” is defined in Section 6.5(c).

“Value Adjustment Event” is defined in the Margining Agreement.

“Voluntary Commitment Reduction” is defined in Section 2.8(b).

“Voluntary Prepayment” is defined in Section 2.8(a).

1.2. Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrowers to the Lenders pursuant to Schedule A shall be prepared in
accordance with GAAP as in effect at the time of such preparation.

1.3. Interpretation, Etc.

(a) Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

54



--------------------------------------------------------------------------------

(b) References to any statute or code shall, unless otherwise specified, be
deemed to refer to such statute or code and all rules and regulations
promulgated thereunder, all as amended, modified, supplemented, waived,
restated, amended and restated, replaced or otherwise modified from time to
time.

(c) References to:

(1) any agreements shall, unless otherwise specified, be deemed to refer to such
agreements as amended, modified, supplemented, waived, restated, amended and
restated, replaced or otherwise modified from time to time;

(2) any Person shall, unless otherwise specified, include references to such
Person’s successors and assigns; and

(3) any Person acting in any particular capacity shall, unless otherwise
specified, include references to such Person’s successors and assigns in such
capacity,

provided that the foregoing is without prejudice to the rights or remedies
available to a party herein or in any of the other Transaction Documents that
restricts, limits or imposes conditions upon, or provides consequences for, any
amendments, successions or assignments.

1.4. Assumptions as to Collateral Obligations, Etc.

(a) In connection with all calculations required to be made pursuant to this
Agreement with respect to Distributions on any Pledged Obligations, or any
payments on any other assets included in the Collateral, and with respect to the
income that can be earned on Distributions on such Pledged Obligations and on
any other amounts that may be received for deposit in the Transaction Accounts,
the provisions set forth in this Section 1.4 shall be applied.

(b) All calculations with respect to Distributions on the Pledged Obligations
shall be made by the Services Provider on the basis of information as to the
terms of each such Pledged Obligation and upon report of payments, if any,
received on such Pledged Obligation that are furnished by or on behalf of the
issuer of or borrower with respect to such Pledged Obligation and, to the extent
they are not manifestly in error, such information or report may be conclusively
relied upon in making such calculations. To the extent they are not manifestly
in error, any information or report received by the Services Provider (other
than those prepared by the Services Provider), the Collateral Administrator
Parties, the Collateral Agent or the Administrative Agent with respect to the
Collateral Obligations may be conclusively relied upon in making such
calculations.

(c) For each Due Period, the Distribution on any Pledged Obligation (other than
a Defaulted Obligation, which shall be, until any Distribution is actually
received by a Borrower Entity from such Defaulted Obligation, assumed to have a
Distribution of zero) shall be the minimum amount, including coupon payments,
accrued interest, scheduled Principal Payments, if any, by way of sinking fund
payments which are assumed to be on a pro rata basis or other scheduled
amortization of principal, return of principal, and redemption premium, if any,
assuming that any index applicable to any payments on a Pledged Obligation that
is subject to change is not changed, that, if paid as scheduled, will be
available in the Interest Collection Accounts or the Principal Collection
Accounts, at the end of the Due Period net of withholding or similar taxes to be
withheld from such payments (but taking into account payments made in respect of
such taxes that result in the net amount actually received by a Borrower Entity
(free and clear of taxes, whether assessed against such obligor thereof, the
counterparty with respect thereto, or such Borrower Entity) being equal to the
full amount that such Borrower Entity would have received had no such deduction
or withholding been required).

(d) All calculations under this Agreement shall be in U.S. Dollars unless
otherwise specified. For purposes of this Agreement, unless otherwise specified,
calculations with respect to all amounts or assets received, held or required to
be paid in a currency other than U.S. Dollars shall be made on the basis of the
Dollar Equivalent thereof.

 

55



--------------------------------------------------------------------------------

(e) No Agent warrants, nor accepts responsibility, nor shall have any liability
with respect to, the administration, submission or any other matter related to
(1) the Floating Rates, the Base Rates, the Prime Rate or, in each case, any
comparable or successor rate thereto or (2) the Screen Pages or any successors
or replacements thereto.

(f) To the extent of any ambiguity in the interpretation of any definition or
term contained in this Agreement or to the extent more than one methodology can
be used to make any of the determinations or calculations set forth therein, the
Collateral Administrator Parties shall be entitled to request direction from the
Services Provider (which shall be subject to confirmation by the Administrative
Agent) as to the interpretation and/or methodology to be used, and the
Collateral Administrator Parties shall follow such direction, and together with
the Collateral Agent, shall be entitled to conclusively rely thereon without any
responsibility or liability therefor.

(g) Any direction or Borrower Order required hereunder relating to the
Acquisition, sale, disposition or other transfer of Collateral may be in the
form of a trade ticket, confirmation of trade, instruction to post or to commit
to the trade or similar instrument or document or other written instruction
(including by email or other electronic communication or file transfer protocol)
from the Borrowers (or the Services Provider) on which the Collateral Agent may
rely.

(h) For purposes of (1) the Schedule of Collateral Obligations or a list of
Collateral Obligations prepared in accordance with this Agreement, (2) the
Valuation Reports, (3) the Monthly Reports, (4) the Additional Reports prepared
in accordance with this Agreement and (5) preparing any other reports hereunder,
Collateral Obligations Committed to be Acquired by a Borrower Entity shall be
treated as owned or Acquired by such Borrower Entity (with the Collateral Agent
deemed to have a perfected security interest or charge in such Collateral
Obligation) and Collateral Obligations Committed to be sold by a Borrower Entity
shall be treated as having been sold by such Borrower Entity and shall not be
treated as owned by such Borrower Entity.

SECTION 2. LOANS AND COMMITMENTS

2.1. Loans and Commitments.

(a) Loans. During the Availability Period, subject to the terms and conditions
hereof, each Lender severally agrees to make revolving loans to the Borrowers
(each, a “Loan”) in an aggregate amount up to but not exceeding such Lender’s
Commitment as then in effect; provided that:

(1) after giving effect to the making of any Loan, the Historical Dollar
Equivalent Loan Amount does not exceed the lesser of (x) the Maximum USD
Facility Amount less the aggregate amount of Voluntary Commitment Reductions
effected prior to such time and (y) the Borrowing Base at such time; and

(2) unless otherwise consented to by the Administrative Agent, Loans shall not
occur more frequently than once per calendar week.

Amounts borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed
during the Availability Period. Each Lender’s Commitment shall terminate
immediately and without further action on the last day of the Availability
Period.

 

56



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Loans.

(1) Loans in each Specified Currency hereunder shall be in an aggregate minimum
amount equal to the Applicable Minimum Amount for such Specified Currency and,
in each case, integral multiples equal to the Applicable Integral Multiple for
such Specified Currency in excess of that amount.

(2) Subject to Section 2.1(d), whenever the Borrowers desire that Lenders make
Credit Extensions, the Borrowers shall deliver to the Administrative Agent (with
a copy to the Collateral Agent and the Collateral Administrator) a fully
executed Funding Notice no later than 11:00 a.m. (New York City time) at least:

(x) in the case of Credit Extensions in U.S. Dollars, one Business Day in
advance of the proposed Credit Date; and

(y) in the case of Credit Extensions in other Specified Currencies, 10 Business
Days in advance of the proposed Credit Date, or in each case such period shorter
as may be agreed by the Requisite Lenders and the Administrative Agent.

(3) If any Credit Extension in respect of a Non-USD Currency is requested after
the Initial Credit Date, the Administrative Agent shall provide to the Borrowers
(with a copy to the Collateral Agent and the Collateral Administrator) notice of
the Spreads that will be applicable to the related Tranche of Loans prior to the
Credit Date requested by the Borrowers for such Credit Extension (and, if the
Borrowers do not agree to such Spreads for such Tranche, the Borrowers shall
cancel the related Funding Notice within one Business Day after receipt of
notice of such Spreads from the Administrative Agent).

(4) For each Credit Extension, the Administrative Agent shall notify the
Borrowers, the Collateral Agent, the Collateral Administrator and each Lender of
the principal amount of the Loans to be made in each Specified Currency and the
related Spreads that will be applicable thereto, along with each Lender’s
respective Pro Rata Shares thereof (which Pro Rata Shares shall be equal to the
Loan amount that each Lender will be obligated to fund to the Borrowers in each
Specified Currency on the related Credit Date). Such notice shall be provided by
the Administrative Agent with reasonable promptness, but not later than 10:00
a.m. (New York City time) on such Credit Date.

(5) For each Credit Extension, each Lender shall make the amount of its Loans
available to the Administrative Agent at the principal office designated by the
Administrative Agent not later than 10:30 a.m. (New York City time) on the
related Credit Date, and the Administrative Agent shall make the amount of the
Credit Extension available to the relevant Borrower not later than 11:00 a.m.
(New York City time), in each case by wire transfer of same day funds in the
related Specified Currency. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
the Loans available to the relevant Borrower on such Credit Date by causing an
amount of same day funds (in the same currency received from the Lenders) to be
deposited in the Principal Collection Account of such Borrower for application
of such proceeds in accordance with Section 2.3 or as otherwise agreed between
the Administrative Agent and the Borrowers.

(6) If a funding does not occur on any Credit Date because any condition
precedent to such requested borrowing herein specified has not been met or not
all Lenders have made their respective Loans on such date, then the
Administrative Agent shall return any amounts received to the respective Lenders
without interest.

(7) Loans made hereunder on different dates and in different Specified
Currencies and having different Spreads will each constitute separate “Tranches”
of Loans hereunder. Except as expressly provided herein, the Loans of all
Tranches shall have identical terms and conditions.

 

57



--------------------------------------------------------------------------------

(c) Hedges. In connection with each Tranche of non-USD Loans made hereunder,
each Lender will be entitled, from time to time at its discretion, to enter into
one or more Applicable Hedge Contracts with respect to such non-USD Loan for the
period from the expected Credit Date for such Tranche through the Scheduled
Maturity Date (or, if the Borrowers notify the Lenders in the Funding Notice for
such Credit Extension that the Borrowers expect such non-USD Loan to have an
earlier expected repayment date (an “Expected Repayment Date” with respect to
such USD Loan), through such Expected Repayment Date). If, after the Credit Date
for any non-USD Loan for which the Borrowers have identified an Expected
Repayment Date, the Borrowers determine that such Tranche of non-USD Loan will
or may have a different expected repayment date hereunder, the Borrowers shall
notify the Lenders thereof (no later than 10 Business Days prior to the
then-current Expected Repayment Date for such Tranche), whereupon the Expected
Repayment Date for such Tranche shall be modified to be the date specified by
the Borrowers in such notice. For the avoidance of doubt, each Lender will be
entitled, from time to time at its discretion, to enter into, amend, liquidate,
establish, re-establish or otherwise modify Applicable Hedge Contracts in
connection with any change in the Scheduled Maturity Date or any change in any
Expected Repayment Date.

(d) Notices. Each Funding Notice shall be executed by an Authorized Officer of
the Borrowers in a writing delivered to the Administrative Agent. In lieu of
delivering a Funding Notice, the Borrowers may give Administrative Agent
telephonic notice by the required time of any proposed borrowing; provided that
each such notice shall be promptly confirmed in writing by delivery of the
applicable Funding Notice to the Administrative Agent on or before the close of
business on the date that the telephonic notice is given; provided that a
Funding Notice for all Loans made on the Initial Credit Date may, in the
Administrative Agent’s sole and absolute discretion, be deemed to have been
provided by other documentation satisfactory to the Administrative Agent. In the
event of a discrepancy between the telephone notice and the written Funding
Notice, the written Funding Notice shall govern. Neither the Administrative
Agent nor any Lender shall incur any liability to the Borrowers in acting upon
any telephonic notice referred to above that the Administrative Agent believes
in good faith to have been given by a duly authorized officer or other person
authorized on behalf of the Borrowers or for otherwise acting in good faith.

(e) Extension of Reinvestment Period, Etc. At any time during the Reinvestment
Period, so long as no Event of Default has occurred and is continuing, upon not
less than 10 Business Days’ written notice to the Administrative Agent (a
“Reinvestment Period Extension Request”), the Borrowers may request that the
Lenders extend the Reinvestment Period by up to one year and, accordingly, to
extend the Availability Period, to postpone the first day of the Amortization
Period and to postpone the Scheduled Maturity Date. Upon receipt of any such
Reinvestment Period Extension Request, the Administrative Agent will promptly
notify the Lenders thereof. If and only if each Lender agrees to the extension
requested by the Borrowers in such Reinvestment Period Extension Request (which
each Lender may grant or withhold in its sole and absolute discretion), the
Reinvestment Period shall be so extended and, accordingly, the Availability
Period shall be so extended, the first day of the Amortization Period shall be
so postponed, and the Scheduled Maturity Date shall be so postponed.

(f) Commitment Increases.

(1) The Borrowers may, by written notice to the Administrative Agent given
during the Availability Period, from time to time request an increase to the
existing Commitments (any such increase, “New Commitments”) by an amount not in
excess of U.S.$200,000,000 in the aggregate and not less than U.S.$50,000,000 in
the case of each such increase (or such lesser amount which shall be approved by
Administrative Agent or such lesser amount that shall constitute the difference
between U.S.$200,000,000 and all such New Commitments obtained prior to such
date), and integral multiples of U.S.$1,000,000 in excess of that amount. Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrowers propose that the New Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent or such shorter period of time as
consented to by the Administrative Agent. Each such New Commitment shall be
subject to consent of the Administrative Agent and the Lenders in their sole and
absolute discretion.

 

58



--------------------------------------------------------------------------------

(2) Such New Commitments shall become effective as of such Increased Amount Date
if (A) the Administrative Agent and the Lenders shall have consented to such New
Commitments in their sole and absolute discretion, (B) no Default or Event of
Default exists on such Increased Amount Date before or after giving effect to
such New Commitments, (C) each of the conditions set forth in Section 3.2 is
satisfied as if such Increased Amount Date were a Credit Date, (D) the Borrowers
make any payments required pursuant to Section 2.7 and the Fee Letters in
connection with such New Commitments, and (E) the Borrowers shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by the Administrative Agent in connection with any such transaction.

2.2. Pro Rata Shares; Availability of Funds

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrowers a corresponding
amount on such Credit Date. If the Administrative Agent has made such
corresponding amount available to the Borrowers but such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, then the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrowers and the Borrowers shall on or prior to the next Payment Date pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the interest rate otherwise payable hereunder. If
(1) the Administrative Agent declines to make a requested amount available to
the Borrowers until such time as all applicable Lenders have made payment to the
Administrative Agent, (2) a Lender fails to fund to the Administrative Agent all
or any portion of the Loans required to be funded by such Lender hereunder prior
to the time specified in this Agreement and (3) such Lender’s failure results in
the Administrative Agent failing to make a corresponding amount available to the
Borrowers on the applicable Credit Date, then such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender’s Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by the Borrowers through and including the time of the Borrowers’
receipt of the requested amount and the Borrowers shall have no obligation to
pay interest on any amounts not so advanced. Nothing in this Section 2.2(b)
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

2.3. Use of Proceeds.

The proceeds of the Loans made hereunder shall be used solely:

(a) to Acquire Collateral Obligations (and, pending such Acquisitions, to
deposit funds into the Principal Collection Accounts);

 

59



--------------------------------------------------------------------------------

(b) to fund the Borrowers’ payment of the costs and expenses payable hereunder
and under the Fee Letters (including the Upfront Fees payable on each Credit
Date);

(c) on the Initial Credit Date, to deposit an amount equal to the Expense
Reserve Amount into the Expense Reserve Account; and

(d) to make deposits in one or more of the Transaction Accounts as separately
agreed by the Borrowers and the Administrative Agent (notice of which shall be
provided to the Collateral Agent).

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrowers to
such Lender, including the amounts and currencies of the Loans made by it and
each repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrowers, absent manifest error; provided that
(1) the failure to make any such recordation, or any error in such recordation,
shall not affect the Borrowers’ Obligations in respect of any applicable Loans;
and (2) in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of the Lenders, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The Register shall be available for inspection by
the Borrowers or any Lender (with respect to (1) any entry relating to such
Lender’s Loans and (2) the identity of the other Lenders, but not any
information with respect to such other Lenders’ Loans) at any reasonable time
and from time to time upon reasonable prior notice. The Administrative Agent
shall record, or shall cause to be recorded, in the Register the Loans in
accordance with the provisions of Section 11.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on the Borrowers and each Lender, absent manifest
error; provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or the Borrowers’
Obligations in respect of any Loan. The Borrowers hereby designate the
Administrative Agent to serve as the Borrowers’ non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.4, and the
Borrowers hereby agree that, to the extent the Administrative Agent serves in
such capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees”.

(c) Notes. If so requested by any Lender by written notice to the Borrowers
(with a copy to the Administrative Agent) at least two Business Days prior to
the Initial Credit Date, or at any time thereafter, the Borrowers shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 11.6) on the Initial Credit Date (or, if such notice is delivered after
the Initial Credit Date, promptly after the Borrowers’ receipt of such notice) a
Note or Notes to evidence such Lender’s Loans. If Notes are delivered to any
Lender, the Borrowers may establish commercially reasonable procedures for
replacing lost or stolen Notes.

2.5. Interest on Loans.

(a) Interest Accruals. Except as otherwise set forth herein, each Tranche of
Loans shall bear interest on the unpaid principal amount thereof on each day
from the date made through repayment (whether by acceleration or otherwise)
thereof at the Floating Rate applicable to the Specified Currency of such
Tranche for each Interest Period from time to time plus the Spread applicable to
such Tranche for such day.

 

60



--------------------------------------------------------------------------------

(b) Interest Rate Determinations. As soon as practicable after 10:00 a.m. (New
York City time) on each Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rates that shall
apply to the Tranches of Loans for which an interest rate is then being
determined for the applicable Interest Period, and shall promptly give notice
thereof to the Borrowers, the Collateral Agent, the Collateral Administrator and
each Lender.

(c) Day-Count Fractions, Etc.

(1) Interest payable pursuant to Section 2.5(a) shall be computed on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues, except that interest on CAD Loans, and any
interest accruing at a Base Rate, shall be computed on the basis of a 365-day
year. In computing interest on any Loan, the date of the making of such Loan or
the first day of an Interest Period applicable to such Loan shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan shall be excluded; provided that, if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Loan.

(2) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears on each Payment Date, upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid and at maturity of the Loans, including final
maturity of the Loans, in each case in accordance with the Priority of Payments
or otherwise as expressly provided herein.

(d) Recouponing. If the Borrowers at any time request a non-USD Loan in a
Specified Currency (“Additional Loans” of such Specified Currency) that would
constitute a separate Tranche of Loans then outstanding in such Specified
Currency (the “Existing Loans” of such Specified Currency), then, if the
Borrowers and the Administrative Agent (on behalf of the Lenders) so agree (each
in their respective sole and absolute discretions), the Borrowers and the
Administrative Agent shall amend the terms of all such Existing Loans of such
Specified Currency (effective as of the Credit Date for such Additional Loans)
to change the Spread on such Existing Loans to match the Spread of such
Additional Loans such that, on and after such Credit Date, all Loans in such
Specified Currency share the same Spread (each such change, a “Recouponing”). In
connection with each Recouponing, the Borrowers will be obligated to pay all
Hedge Costs of the Lenders in connection therewith.

2.6. Default Interest.

Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans of each Tranche then outstanding and, to the
extent permitted by applicable law, any interest thereon, Minimum Spread
Payment, Hedge Costs and Make-Whole Amounts owing hereunder, shall bear interest
(including post-petition interest in any proceeding under Debtor Relief Laws)
payable on demand at a rate that is 2.0% per annum in excess of the interest
rate otherwise payable hereunder with respect to the Loans of such Tranche.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.6 is not a permitted alternative to timely payment and shall not in
and of itself constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of any Secured Party.

2.7. Fees; Hedge Costs; Etc.

(a) Agent Fees. The Borrowers have agreed to pay to the Agents such fees (the
“Agent Fees”), in the amounts and on the dates, as are set forth in the Agent
Fee Letters.

(b) Upfront Fees. The Borrowers shall pay to each Lender, on each Credit Date, a
fee (the “Upfront Fee”) in the amount set forth in the GS Fee Letter as the
“Upfront Fee” for such Credit Date. Such Upfront Fee will be in all respects
fully earned, due and payable on such Credit Date and non-refundable and
non-creditable thereafter.

 

61



--------------------------------------------------------------------------------

(c) Minimum Spread Payments. On each day specified as a “Minimum Spread Payment
Date” (each, a “Minimum Spread Payment Date”) in the Minimum Spread Payment
Table below, the Borrowers shall pay to the Administrative Agent for the account
of the Lenders a fee (each such fee, a “Minimum Spread Payment”) in an amount
equal to the excess (if any) of:

(1) the product of:

(A) the Weighted Average U.S. Dollar Spread with respect to such Minimum Spread
Payment Date;

(B) the Target Percentage specified in the table below for such Minimum Spread
Payment Date;

(C) the Adjusted Maximum USD Facility Amount; and

(D) the number of days in the related Minimum Spread Calculation Period divided
by 360;

over

(2) the sum of:

(A) the Dollar Equivalents of the aggregate amount of interest paid on the Loans
(determined as if the Floating Rates were equal to zero, with the Dollar
Equivalent being determined as of the date of each such payment of interest)
from the previous Minimum Spread Payment Date (or the Closing Date in the case
of the first Minimum Spread Payment Date) to but excluding such Minimum Spread
Payment Date; and

(B) to the extent that it has not previously been applied to reduce the Minimum
Spread Payment on any previous Minimum Spread Payment Date, the amount by which
the amount determined under clause (2)(A) above on any previous Minimum Spread
Payment Date exceeded the amount determined under clause (1) above on such
previous Minimum Spread Payment Date.

Minimum Spread Payment Table

 

     Minimum Spread Payment Date    Target Percentage   1.    First Payment Date
     0   2.    Second Payment Date      25 %  3.    Third Payment Date      50
%  4.    Fourth Payment Date      75 %  5.    Each other Payment Date occurring
on or prior to the beginning of the Amortization Period      100 % 

No Minimum Spread Payment Date will occur during the Amortization Period.

As used herein:

“Adjusted Maximum USD Facility Amount” means, with respect to each Minimum
Spread Payment Date, an amount equal to:

(a) the sum, for each day in the related Minimum Spread Calculation Period, of
(I) the Maximum USD Facility Amount as in effect on such day minus (II) the
aggregate amount by which the Commitments have theretofore been reduced in
Voluntary Commitment Reductions prior to such day; divided by

 

62



--------------------------------------------------------------------------------

(b) the number of days in such Minimum Spread Calculation Period.

“Minimum Spread Calculation Period” means, with respect to each Minimum Spread
Payment Date, the number of days elapsed between the previous Minimum Spread
Payment Date (or the Closing Date in the case of the first Minimum Spread
Payment Date) and such Minimum Spread Payment Date.

“Weighted Average U.S. Dollar Spread” means, with respect to each Minimum Spread
Payment Date, (a) the sum of the U.S. Dollar Spread in effect for each day
during the related Minimum Spread Calculation Period divided by (b) the number
of days in such Minimum Spread Calculation Period.

(d) Make-Whole Payments. On each date on which a Make-Whole Event occurs, the
Borrowers shall pay to the Lenders the related Make-Whole Amount. Make-Whole
Amounts shall be payable pursuant to the Priority of Payments or as otherwise
expressly stated herein.

(e) Hedge Events. If a Hedge Event occurs at any time, then the Borrowers shall
pay to each Lender the related Hedge Costs with respect to such Lender no later
than five Business Days after the date on which such Lender first provides to
the Borrowers a calculation of such Hedge Costs. Hedge Costs shall be payable
pursuant to the Priority of Payments or as otherwise expressly stated herein.

2.8. Prepayments.

(a) Voluntary Prepayments.

(1) Any time and from time to time, the Borrowers may prepay any Loans on any
Business Day in whole or in part (each, a “Voluntary Prepayment”), in an
aggregate minimum amount not less than the Applicable Minimum Amount for the
relevant Specified Currency and integral multiples in excess of that amount
equal to the related Applicable Integral Multiple; provided that:

(x) no Default or Event of Default has occurred and is continuing or would
result therefrom; and

(y) sufficient amounts are on deposit in the Principal Collection Accounts
(including from equity contributions to ORCC II Financing by the Fund) in the
relevant Specified Currencies to pay the principal of the Loans to be prepaid
together with the other amounts that will be owing in connection therewith
(including any related Hedge Costs).

(2) All such prepayments shall be made, upon not less than:

(x) in the case of Voluntary Prepayments of USD Loans, three Business Days in
advance of the proposed Voluntary Prepayment date; and

(y) in the case of Voluntary Prepayments of non-USD Loans, 10 Business Days in
advance of the proposed Voluntary Prepayment date,

prior written or telephonic notice, in each case given to the Administrative
Agent (with a copy to the Collateral Agent and the Collateral Administrator) by
12:00 p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed by delivery of written notice thereof to the Administrative
Agent (and the Administrative Agent will promptly transmit a copy of such

 

63



--------------------------------------------------------------------------------

written notice to each Lender). Each notice of a Voluntary Prepayment shall
specify the Type and Tranche of Loans to be prepaid, the principal amount to be
prepaid and the related prepayment date (which shall be a Business Day for each
Specified Currency to be prepaid on such date). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein.

(b) Voluntary Commitment Reductions.

(1) The Borrowers may, upon not less than three Business Days’ prior written
notice to the Administrative Agent (which written notice the Administrative
Agent will promptly transmit by electronic means to each applicable Lender), at
any time and from time to time after the Ramp-Up Period, terminate in whole or
permanently reduce in part the Commitments in an amount up to the amount by
which the Commitments exceed the Dollar Equivalent of the aggregate outstanding
principal amount of the Loans at the time of such proposed termination or
reduction (each, a “Voluntary Commitment Reduction”); provided that:

(x) any such partial reduction of the Commitments shall be in an aggregate
minimum amount of U.S.$5,000,000 and integral multiples of U.S.$1,000,000 in
excess of that amount;

(y) no Default or Event of Default has occurred and is continuing or would
result therefrom; and

(z) either:

(A) sufficient amounts are on deposit in the Principal Collection Accounts in
the relevant Specified Currencies to pay the other amounts that will be owing in
connection therewith (including any related Make-Whole Amount and Hedge Costs);
or

(B) upon not less than three Business Days’ prior written notice by the Borrower
to the Administrative Agent (which written notice the Administrative Agent will
promptly transmit by electronic means to each applicable Lender), no Lender
determines (in its sole discretion) that there are or would be insufficient
amounts otherwise available to the Borrowers, including as contributions to
equity by the Fund, in the relevant Specified Currencies to pay the other
amounts that will be owing in connection therewith (including any related
Make-Whole Amount and Hedge Costs).

(2) The Borrowers’ notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Commitments
shall be effective on the date specified in the Borrowers’ notice and shall
reduce the Commitment of each Lender proportionately to its pro rata share
thereof.

(c) Other Amounts. Each payment of principal of the Loans in connection with a
Voluntary Prepayment shall be accompanied by the amount of accrued interest on
the portion of the Loans so prepaid, any related Hedge Costs and (if such
payment is made other than on the last day of an interest period) any related
breakage costs payable under Section 2.13(c). Each Voluntary Commitment
Reduction shall be accompanied by payment of any related Make-Whole Amount and
any related Hedge Costs.

(d) Non-Waterfall Payments. Voluntary Prepayments and payment of amounts under
clause (c) above shall not be subject to the Priority of Payments but instead
shall be made solely out of Principal Proceeds or Interest Proceeds then on
deposit in the Collection Accounts; provided that Interest Proceeds shall not be
applied to make Voluntary Prepayments or pay amounts under clause (c) above
unless, after giving effect to such payment, there shall be sufficient Interest
Proceeds available in

 

64



--------------------------------------------------------------------------------

the Interest Collection Accounts to make all payments of interest in accordance
with the Priority of Payments on the next Payment Date, with any remaining
unpaid amounts to be paid out of Principal Proceeds and Interest Proceeds
thereafter received in the Transaction Accounts until paid in full, and all
amounts that continue to be owing on and after the next Payment Date shall be
payable under the Priority of Payments.

(e) Right of First Refusal as to Refinancings. Notwithstanding Section 2.8(a),
the Borrowers may not make any Voluntary Prepayment during the Amortization
Period from the direct or indirect proceeds of any refinancing by the Borrowers
or their Affiliates of any amounts owing in respect of the Loans hereunder, or
of the Borrowers’ or their Affiliates’ investments in 30% or more of the
then-applicable Collateral Obligations (including in connection with a
Disposition (or one or more related Dispositions) of Collateral Obligations to
an Affiliate of the Borrowers), unless:

(1) each of the following have occurred:

(x) the Borrowers shall have given the Lenders not less than 10 Business Days’
prior written notice of such proposed Voluntary Prepayment (the related
“Refinancing Terms Deadline”);

(y) the Borrowers shall have set forth in such notice the material principal
economic terms of any financing(s) proposed to be obtained by the Borrowers and
their Affiliates that would be used to fund such Voluntary Prepayment (the
“Material Refinancing Terms”) and given the Lenders the right to match such
terms; and

(z) the Lenders have not on or prior to such Refinancing Terms Deadline made a
written commitment to amend the terms of this Agreement to match such Material
Refinancing Terms; or

(2) (i) a Clean-Up Call Event occurred at or prior to the date of such Voluntary
Prepayment, (ii) a Cash Trap Event has occurred and is continuing as at the date
of such Voluntary Prepayment (unless the Lenders have waived the applicability
of such Cash Trap Event) or (iii) an Event of Default has occurred and is
continuing on the date of such Voluntary Prepayment and such refinancing is in
connection with a repayment of the Obligations.

2.9. Required Principal Payments.

(a) Scheduled Amortization.

(1) Principal of the Loans will be repayable on each Payment Date in accordance
with the Priority of Payments (including, for each Payment Date during the
Amortization Period, the related Required Principal Amortization Amounts).

(2) Without limiting clause (1) above, during the Amortization Period, at the
time of each Disposition of or other realization of Principal Proceeds on a
Collateral Obligation, the Borrowers shall repay principal of the Loans, and
make a deposit to the Agreed Release Value Reserve Accounts, in an aggregate
amount equal to the related Individual Realization Application Amount as
follows:

(x) first, to repay the principal of Loans outstanding in the Specified Currency
of such Collateral Obligation in an amount equal to such Individual Realization
Application Amount (or until Loans in such Specified Currency are paid in full);
and

(y) second, the Borrowers shall deposit (out of the proceeds realized from such
Disposition or other realization on such Collateral Obligation or, if
insufficient, from proceeds on deposit in the Principal Collection Accounts in
such Specified Currency) an amount equal to such Individual Realization
Application Amount less the amount applied under clause (x) above, to the Agreed
Release Value Reserve Accounts.

 

65



--------------------------------------------------------------------------------

(3) On the Maturity Date the Borrowers shall repay the aggregate principal
amount of the Loans that are then outstanding.

(b) Clean-Up. Upon the occurrence of a Clean-Up Call Event, the Borrowers shall
prepay the Loans in full (a “Clean-Up Call Prepayment”).

(c) Non-Waterfall Payments. Payments of Individual Realization Application
Amounts under clause (a)(2) above and the Clean-Up Call Prepayment under clause
(b) above shall not be subject to the Priority of Payments but instead shall be
made solely out of Principal Proceeds or Interest Proceeds then on deposit in
the Collection Accounts; provided that Interest Proceeds shall not be applied to
pay such amounts unless, after giving effect to such payment, there shall be
sufficient Interest Proceeds available in the Interest Collection Accounts to
make all payments of interest in accordance with the Priority of Payments on the
next Payment Date, with any remaining unpaid amounts to be paid out of Principal
Proceeds and Interest Proceeds thereafter received in the Transaction Accounts
until paid in full, and all amounts that continue to be owing on and after the
next Payment Date shall be payable under the Priority of Payments.

2.10. Conversions; Redenomination.

(a) Conversions. If an Event of Default has occurred and is continuing, the
Lenders shall have the right to elect to convert all (but not less than all) of
the CAD Loans, EUR Loans or GBP Loans into USD Loans (each, a “Mandatory
Conversion”). At the time of the Mandatory Conversion (if any), the Borrowers
shall pay all amounts owing in connection therewith, including those amounts
referred to in clause (c)(4) below.

(b) Redenomination Events. If the Requisite Lenders or the Borrowers determine
that a Redenomination Event with respect to any Specified Currency has occurred
or is reasonably likely to occur within 90 days after the date of determination
(a “Redenomination Event Determination”), and some or all of the Loans
outstanding hereunder are then denominated in such Specified Currency, then the
Relevant Portion of the outstanding principal amount of the Loans in such
Specified Currency shall be converted to USD Loans on the date specified by the
Administrative Agent, which shall be the earliest practicable date after such
determination is made (each, a “Redenomination Conversion”). At the time of each
Redenomination Conversion, the Borrowers shall pay all amounts owing in
connection therewith, including those amounts referred to in clause (c)(4)
below.

(c) Conversions Generally.

(1) The Borrowers (in the case of a Redenomination Conversion) and the Lenders
(in the case of a Mandatory Conversion or a Redenomination Conversion) shall
make each such Conversion election by giving the Administrative Agent written
notice not later than 11:00 a.m. (New York City time), 10 Business Days prior to
the intended effective date of any such Conversion (each, a “Notice of
Conversion”). Each Notice of Conversion shall be irrevocable and shall specify
(x) the date of such Conversion (which shall be a Business Day) (the related
“Conversion Date”), (y) each Type and Tranche of Loans to be converted in
connection therewith and (z) the aggregate principal amount of each Type and
Tranche of Loans being so converted (the “Converted Loans”).

(2) Upon the receipt of a Notice of Conversion, the Administrative Agent will
promptly notify the Borrowers, the Collateral Agent, the Collateral
Administrator and the Lenders thereof.

 

66



--------------------------------------------------------------------------------

(3) In connection with each Conversion, on the related Conversion Date each
Converted Loan shall be converted to USD Loans at the applicable Dollar
Equivalent thereof on the Credit Date for such Converted Loan, as determined by
the Administrative Agent. Upon such Conversion, such Converted Loans shall
become USD Loans (and, for the avoidance of doubt, shall become denominated and
payable in U.S. Dollars and thereafter shall bear interest at the rates
applicable to USD Loans) for all purposes hereof and of the other Transaction
Documents.

(4) On each Conversion Date, the Borrowers shall pay to the Lenders all interest
accrued on the Loans being converted through such Conversion Date together with
all Hedge Costs associated with such Conversion and, if such Conversion occurs
on a day other than the last day of the current Interest Period, the Borrowers
shall pay to the Lenders the breakage fees related thereto in accordance with
Section 2.13(c).

(d) Non-Waterfall Payments. Payment of amounts under clause (c)(4) above shall
not be subject to the Priority of Payments but instead shall be made solely out
of (first) Interest Proceeds and (if Interest Proceeds are insufficient)
Principal Proceeds then on deposit in the Collection Accounts, with any
remaining unpaid amounts to be paid out of Interest Proceeds and Principal
Proceeds thereafter received in the Transaction Accounts until paid in full, and
all amounts that continue to be owing on and after the next Payment Date shall
be payable under the Priority of Payments.

2.11. General Provisions Regarding Payments.

(a) All payments by the Borrowers shall be made in the Specified Currency of the
Obligations in respect of which a payment is being made, in same day funds,
without defense, recoupment, setoff or counterclaim, free of any restriction or
condition not later than 12:00 p.m. (New York City time) on the date due
therefor. For purposes of computing interest and fees, funds deposited after
that time on such due date shall be deemed to have been paid by the Borrowers on
the next succeeding Business Day.

(b) Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be due on the next succeeding
Business Day, and such extension of time shall be included in the computation of
the payment of interest hereunder.

(c) Except as otherwise provided herein, all payments under this Agreement shall
be made on the Payment Dates in accordance with the Priority of Payments.

(d) If an Event of Default shall have occurred and not otherwise been waived or
cured, and the maturity of the Obligations shall have been accelerated pursuant
to Section 9 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents in respect of any of the Obligations shall be applied in
accordance with the Enforcement Priority of Payments.

2.12. Ratable Sharing.

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Transaction Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code or
under analogous provisions of any other Debtor Relief Law, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of fees and other amounts then due and owing to such
Lender hereunder or under the other Transaction Documents (collectively, the
“Aggregate Amounts Due” to such Lender) that is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such

 

67



--------------------------------------------------------------------------------

recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of a Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. Each Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by the Borrowers to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.12 shall not be construed to apply to (1) any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (2) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

2.13. Making or Maintaining Floating Rate Loans.

(a) Inability to Determine Applicable Interest Rate. If the Administrative Agent
or any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Loans, that by reason of circumstances
affecting the relevant interbank market, adequate and fair means do not exist
for ascertaining the interest rate applicable to such Loans on the basis
provided for in the definition of “Floating Rate”, the Administrative Agent
shall on such date give notice to the Borrowers and each Lender of such
determination, whereupon (i) such Loans shall bear interest at the applicable
Base Rate plus the Spread per annum until such time as the Administrative Agent
notifies the Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, and (ii) any Funding Notice given by the Borrowers
with respect to such Loans shall be deemed to be rescinded by the Borrowers or,
at the election of the Borrowers, a request that such Loans be made bearing
interest based on the applicable Base Rate instead of such Floating Rate.

(b) Illegality or Impracticability of Floating Rate Loans. If on any date
(i) any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of its Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or
(ii) Administrative Agent is advised in writing by the Requisite Lenders (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Loans has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the relevant interbank market or
the position of the Lenders in that interbank market, then, and in any such
event, such Lenders (or in the case of the preceding clause (i), such Lender)
shall be an “Affected Lender” and such Affected Lender shall on that day give
notice (by e-mail or by telephone confirmed in writing) to the Borrowers and the
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from Lenders constituting Requisite Lenders pursuant to
clause (ii) of the preceding sentence, then (A) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make additional Loans shall be suspended until such time as such
circumstances cease to exist (at which time such notice shall be withdrawn by
each Affected Lender); (B) to the extent such determination by the Affected
Lender relates to a Loan then being requested by the Borrowers pursuant to a
Funding Notice, such Funding Notice shall be deemed to be rescinded by the
Borrowers (or, at the election of the Borrowers, be deemed to be a request that
such Loan be made bearing interest based on the applicable Base Rate); (C) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender’s) obligations to maintain their respective outstanding
Loans that bear interest based on the applicable Floating Rate (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect

 

68



--------------------------------------------------------------------------------

with respect to the Affected Loans or when required by law, and (D) the Affected
Loans shall automatically convert into Loans that bear interest at the
applicable Base Rate plus the Spread per annum on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Loan then being requested by the
Borrowers pursuant to a Funding Notice, the Borrowers shall have the option,
subject to the provisions of Section 2.13(c), to rescind such Funding Notice as
to all Lenders by giving written or telephonic notice (promptly confirmed by
delivery of written notice thereof) to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrowers shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) and all related Hedge Costs, which such Lender may sustain
as a result of any of the following (each, a “Breakage Event”):

(1) if for any reason (other than a default by such Lender) a borrowing of any
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing;

(2) if any prepayment or other principal payment of any of the Loans, or any
Conversion of a Loan occurs, on a date prior to the last day of an Interest
Period applicable to that Loan; or

(3) if any prepayment of any of its Loans is not made on any date specified in a
notice of prepayment given by the Borrowers.

(d) Booking of Loans. Any Lender may make, carry or transfer Loans at, to, or
for the account of any of its branch offices or the office of an Affiliate of
such Lender.

(e) Assumptions Concerning Funding of Loans. Calculation of all amounts payable
to a Lender under this Section 2.13 and under Section 2.14 shall be made as
though such Lender had actually funded each of its relevant Loans through the
purchase of a deposit in the Specified Currency relating to such Loans bearing
interest at the applicable Floating Rate in an amount equal to the amount of
such Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such deposit in the Specified Currency relating to such
Loans from an offshore office of such Lender to a domestic office of such Lender
in the United States of America; provided that each Lender may fund each of its
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 2.13 and
under Section 2.14.

2.14. Increased Costs; Capital Adequacy.

(a) Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.15 (which shall be controlling with respect to the matters covered
thereby), if any Lender shall determine that any Change in Law: (1) subjects
such Lender (or its applicable lending office) or any company controlling such
Lender to any additional Tax (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; (2) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Loans that are reflected in the
determination of the Floating Rates) or any company controlling

 

69



--------------------------------------------------------------------------------

such Lender; or (3) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Lender (or its applicable lending office) or
any company controlling such Lender or such Lender’s obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
the Borrowers shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or in a
lump sum or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to the Borrowers (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.14(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy and Liquidity Adjustment. If any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (1) any Change in Law
regarding capital adequacy or liquidity or (2) compliance by any Lender (or its
applicable lending office) or any company controlling such Lender with any
Change in Law regarding capital adequacy or liquidity, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Lender or such controlling
company could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy and liquidity), then from time to time, within five
Business Days after receipt by the Borrowers from such Lender of the statement
referred to in the next sentence, the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after-tax basis for such reduction. Such Lender shall deliver to
the Borrowers (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.14(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

2.15. Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Transaction Documents shall be paid
free and clear of, and without any deduction or withholding on account of, any
Tax, unless such deduction or withholding is required by law.

(b) Withholding of Taxes. If any Credit Party or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any such Tax from any sum paid or payable by any Credit Party to the
Administrative Agent or any Lender under any of the Transaction Documents:
(1) the Borrowers shall notify the Administrative Agent of any such requirement
or any change in any such requirement as soon as the Borrowers become aware of
it; (2) the Borrowers shall pay, or cause to be paid, any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on the Administrative Agent or such Lender, as the case may
be) on behalf of and in the name of the

 

70



--------------------------------------------------------------------------------

Administrative Agent or such Lender; (3) and, if such Tax is an Indemnified Tax,
unless otherwise provided in this Section 2.15, the sum payable by such Credit
Party in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment (including any such Taxes or
Other Taxes imposed or asserted on or attributable to additional amounts payable
under this Section 2.15), the Administrative Agent or such Lender, as the case
may be, receives on the due date a net sum equal to what it would have received
had no such deduction, withholding or payment been required or made; and
(4) within thirty days after the due date of payment of any Tax which it is
required by clause (2) above to pay, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by the
relevant taxing authority evidencing such payment, a copy or the return
reporting such payment or other evidence of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority
reasonably satisfactory to the Administrative Agent.

(c) Evidence of Exemption from U.S. Withholding Tax. Each Lender that is a
“United States person” (as such term is defined in Section 7701(a)(30) of the
Code) (a “U.S. Lender”) shall deliver to the Administrative Agent and the
Borrowers on or prior to the Initial Credit Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two copies of
IRS Form W-9 (or any successor form), properly completed and duly executed by
such Lender, certifying that such U.S. Lender is entitled to an exemption from
United States backup withholding tax, or otherwise prove that it is entitled to
such an exemption. Each Lender that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) (a “Foreign Lender”) shall,
to the extent it is legally entitled to do so, deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Transaction Document, two executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Transaction Document, two executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; (2) two executed copies of IRS Form W-8ECI; (3) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or (4) to the extent a Foreign Lender is not the beneficial owner,
two executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-2 or Exhibit B-3, two executed copies of
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit B-4 on behalf of
each such direct and indirect partner. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.15(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
the Administrative Agent for transmission to the Borrowers two new copies of IRS
Form W-9 (or any successor form) properly completed and duly executed by such
Lender, and such other documentation required under the Code and reasonably
requested by the Borrowers to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax or
backup withholding tax with respect to payments to such Lender under the
Transaction Documents, or notify the Administrative Agent and the Borrowers of
its inability to deliver any such forms, certificates or other evidence.

 

71



--------------------------------------------------------------------------------

(d) FATCA. Each Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.

(e) Payment of Other Taxes. Without limiting the provisions of Section 2.15(b),
the Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities in accordance with applicable law. The Borrowers shall deliver to
the Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to the Administrative Agent in respect of any Other
Taxes payable hereunder promptly after payment of such Other Taxes.

(f) Borrower Indemnity. The Borrowers shall jointly and severally indemnify the
Agents and any Lender for the full amount of Indemnified Taxes for which
additional amounts are required to be paid pursuant to Section 2.15(b) arising
in connection with payments made under this Agreement or any other Transaction
Document (including any such Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) paid or payable by the Administrative
Agent or Lender or any of their respective Affiliates and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to such Credit Party shall be conclusive absent manifest error. Such payment
shall be due within ten days of such Credit Party’s receipt of such certificate.

(g) Lender Indemnity. Each Lender shall severally indemnify each Agent for
(1) Taxes for which additional amounts are required to be paid pursuant to
Section 2.15(b) arising in connection with payments made under this Agreement or
any other Transaction Document (including any such Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.15) attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
such Agent therefor and without limiting the obligation of the Borrowers to do
so); (2) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.6(g)(1) relating to the maintenance of a Participant
Register and (3) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Such payment shall be due within ten
days of such Lender’s receipt of such certificate. Each Lender hereby authorizes
the Collateral Agent or the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Transaction Document or
otherwise payable by such Agent to such Lender from any other source against any
amount due to an Agent under this paragraph (g).

(h) Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.15 (including additional amounts pursuant
to this Section 2.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) if such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the

 

72



--------------------------------------------------------------------------------

contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

2.16. Obligation to Mitigate.

Each Lender agrees that, if such Lender requests payment under Section 2.13,
2.14 or 2.15, then such Lender will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to make, issue, fund or maintain its Credit
Extensions or Commitments, including any Affected Loans, through another office
of such Lender if, as a result thereof, the additional amounts payable to such
Lender pursuant to Section 2.13, 2.14 or 2.15, as the case may be, in the future
would be eliminated or reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Loans through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Loans or the interests of such Lender;
provided that such Lender will not be obligated to utilize such other office
pursuant to this Section 2.16 unless the Borrowers agree to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
the Borrowers pursuant to this Section 2.16 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrowers
(with a copy to the Administrative Agent) shall be conclusive absent manifest
error.

2.17. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.4 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrowers may request (so long as no Default or Event of Default
shall have occurred and be continuing), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrowers, to be held in a
Deposit Account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, so long as no Default or Event of Default shall have occurred
and be continuing, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans and
(y) such Loans were made at a time when the conditions set forth in Section 3.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the applicable Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

73



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments, whereupon
such Lender will cease to be a Defaulting Lender; provided that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.

2.18. Removal or Replacement of a Lender.

Anything contained herein to the contrary notwithstanding, if:

(a) (1) any Lender (an “Increased-Cost Lender”) shall give notice to the
Borrowers that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.13, 2.14 or 2.15, (2) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (3) such Lender
shall fail to withdraw such notice within five Business Days after the
Borrowers’ request for such withdrawal; or

(b) during the Availability Period, any Lender shall become a Defaulting Lender,
and such Defaulting Lender shall fail to cure the default pursuant to
Section 2.17(b) within five Business Days after the Borrowers’ request that it
cure such default; or

(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 11.5(b), the consent of the Requisite Lenders shall have been obtained
but the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained,

then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Borrowers may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans in full to one
or more Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 11.6 and the Borrowers shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or a Defaulting Lender; provided that:

(1) on the date of such assignment, the Replacement Lender shall pay to the
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of such
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender hereunder;

(2) on the date of such assignment, the Borrowers shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.13(c), 2.14 or 2.15; or
otherwise as if it were a prepayment;

(3) such assignment does not conflict with applicable law;

(4) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(5) if such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender.

 

74



--------------------------------------------------------------------------------

Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided that any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if the
Borrowers exercise their option hereunder to cause an assignment by such Lender
as a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 11.6. If a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 11.6 on behalf of a Non-Consenting Lender
or Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 11.6. Any removal of Goldman Sachs or its
successor as a Defaulting Lender pursuant to this Section shall also constitute
the removal of Goldman Sachs or its successor as the Administrative Agent
pursuant to Section 11.7.

2.19. Co-Borrowers.

(a) Joint and Several Liability. All Obligations of the Borrowers under this
Agreement and the other Transaction Documents (whether stated or not) shall be
joint and several Obligations of the Borrowers, each as principal. Anything
contained in this Agreement and the other Transaction Documents to the contrary
notwithstanding, the Obligations of each Borrower hereunder, solely to the
extent that such Borrower did not receive proceeds of Loans from any borrowing
hereunder, shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its Obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under §548 of the Bankruptcy Code or any
applicable provisions of comparable Debtor Relief Laws (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Borrower, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Borrower in respect of intercompany indebtedness to any other Credit
Party or Affiliates of any other Credit Party to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Credit Party hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation or contribution of such Borrower pursuant to
(1) applicable law or (2) any agreement providing for an equitable allocation
among such Borrower and other Affiliates of any Credit Party of Obligations
arising under guarantees by such parties.

(b) Subrogation. Until the Obligations shall have been paid in full in Cash,
each Borrower shall withhold exercise of any right of subrogation, contribution
or any other right to enforce any remedy which it now has or may hereafter have
against the other Borrowers or any other guarantor of the Obligations. Each
Borrower further agrees that, to the extent the waiver of its rights of
subrogation, contribution and remedies as set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any such rights
such Borrower may have against the other Borrowers, any collateral or security
or any such other guarantor, shall be junior and subordinate to any rights the
Agents or the Lenders may have against the other Borrowers, any such collateral
or security, and any such other guarantor. The Borrowers under this Agreement
and the other Transaction Documents together desire to allocate among
themselves, in a fair and equitable manner, their Obligations arising under this
Agreement and the other Transaction Documents. Accordingly, in the event any
payment or distribution is made on any date by any Borrower under this Agreement
and the other Transaction Documents (a “Funding Borrower”) that exceeds its
Obligation Fair Share (as defined below) as of such date, that the Funding
Borrower shall be entitled to a contribution from the other Borrowers in the
amount of such other Borrower’s Obligation Fair Share Shortfall (as defined
below) as of such date, with the result that all such contributions will cause
each Borrower’s Obligation Aggregate Payments (as defined below) to equal its
Obligation Fair Share as of such date. “Obligation Fair Share” means, with
respect to a Borrower as of any date of determination, an amount equal to
(1) the ratio of (x) the Obligation Fair Share Contribution Amount (as defined
below) with respect to such Borrower to (y) the aggregate of the Obligation Fair
Share Contribution Amounts with respect to all Borrowers, multiplied by (2) the
aggregate amount paid or

 

75



--------------------------------------------------------------------------------

distributed on or before such date by all Funding Borrowers under this Agreement
and the other Transaction Documents in respect of the Obligations guarantied.
“Obligation Fair Share Shortfall” means, with respect to a Borrower as of any
date of determination, the excess, if any, of the Obligation Fair Share of such
Borrower over the Obligation Aggregate Payments of such Borrower. “Obligation
Fair Share Contribution Amount” means, with respect to a Borrower as of any date
of determination, the maximum aggregate amount of the Obligations of such
Borrower under this Agreement and the other Transaction Documents that would not
render its Obligations hereunder or thereunder subject to avoidance as a
fraudulent transfer or conveyance under §548 of the Bankruptcy Code, or any
comparable applicable provisions of other Debtor Relief Laws; provided that,
solely for purposes of calculating the Obligation Fair Share Contribution Amount
with respect to any Borrower for purposes of this Section, any assets or
liabilities of such Credit Party arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or Obligations of contribution
hereunder shall not be considered as assets or liabilities of such Borrower.
“Obligation Aggregate Payments” means, with respect to a Borrower as of any date
of determination, an amount equal to (i) the aggregate amount of all payments
and distributions made on or before such date by such Borrower in respect of
this Agreement and the other Transaction Documents (including in respect of this
Section) minus (ii) the aggregate amount of all payments received on or before
such date by such Borrower from the other Borrower as contributions under this
Section. The amounts payable as contributions hereunder shall be determined as
of the date on which the related payment or distribution is made by the
applicable Funding Borrower. The allocation among the Borrowers of their
Obligations as set forth in this Section shall not be construed in any way to
limit the liability of any Borrower hereunder or under any Transaction Document.

(c) Representative of the Borrowers. The Borrowers hereby appoints ORCC II
Financing as their agent, attorney-in-fact and representative for the purpose of
(1) making any borrowing requests or other requests or orders required under
this Agreement, (2) the giving and receipt of notices by and to the Borrowers
under this Agreement, (3) the delivery of all documents, reports, financial
statements and written materials required to be delivered by the Borrowers under
this Agreement and (4) all other purposes incidental to any of the foregoing.
Each Borrower agrees that any action taken by ORCC II Financing as the agent,
attorney-in-fact and representative of the Borrowers shall be binding upon each
Borrower to the same extent as if directly taken by such Borrower.

(d) Obligations Absolute. Each Borrower hereby waives, for the benefit of each
Agent and the Lenders (hereinafter, the “Beneficiaries”): (1) any right to
require any Beneficiary, as a condition of payment or performance by such
Borrower, to (i) proceed against any other Borrower or any other Person,
(ii) proceed against or exhaust any security held from any other Borrower, any
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Beneficiary in
favor of any other Borrower or any other Person, or (iv) pursue any other remedy
in the power of any Beneficiary whatsoever; (2) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
other Borrower including any defense based on or arising out of the lack of
validity or the unenforceability of the Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any other Borrower from any cause other than payment in full of the Obligations;
(3) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (4) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Obligations,
except behavior which amounts to bad faith; (5) (i) any principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Borrower’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Borrower’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (6) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of any extension of credit to such Borrower and any right to
consent to any thereof; and (7) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

76



--------------------------------------------------------------------------------

(e) Termination with respect to OR Lending II. Notwithstanding anything
contained in any Transaction Document to the contrary, upon satisfaction of the
OR Lending II Termination Condition, this Agreement and each other Transaction
Document shall be terminated with respect to OR Lending II, and effective upon
the date of the satisfaction of the OR Lending II Termination Condition (i) OR
Lending II shall cease to have any obligation to, or rights against, any other
person under any Transaction Document and (ii) no person shall have any
obligation to, or rights against, OR Lending II under any Transaction Document.
Such termination will be without prejudice to the obligations or rights of ORCC
II Financing under any Transaction Document, including any joint liability for
any obligation of OR Lending II, arising prior to such termination. Each party
to any Transaction Document agrees to execute and deliver or otherwise provide
such instruments as reasonably necessary to effect such termination, including
the filing of such documents as OR Lending II shall reasonably request to
evidence the release of the security interest granted by OR Lending II under the
Pledge and Security Agreement. OR Lending II or the Services Provider shall
promptly provide written notice to the Collateral Custodian upon the occurrence
of the OR Lending II Termination Condition.

SECTION 3. CONDITIONS PRECEDENT

3.1. Initial Credit Date.

The obligation of each Lender to enter into this Agreement and make a Credit
Extension on the Initial Credit Date is subject to the satisfaction, or waiver
in accordance with Section 11.5, of the following conditions on or before the
Initial Credit Date:

(a) Transaction Documents. The Administrative Agent shall have received
sufficient copies of each Transaction Document as the Administrative Agent shall
request, originally executed and delivered by each Credit Party and each other
Person party thereto.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of each Credit Party (other than the Sponsor), (1)
sufficient copies of each Organizational Document as the Administrative Agent
shall request, and, to the extent applicable, certified as of the Initial Credit
Date or a recent date prior thereto by the appropriate Governmental Authority;
(2) signature and incumbency certificates of the officers of such Credit Party;
(3) resolutions of the Board of Directors or similar governing body of such
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party or
by which it or its assets may be bound as of the Initial Credit Date, certified
as of the Initial Credit Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (4) a good
standing certificate from the applicable Governmental Authority of such Credit
Party’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated the Initial Credit Date or a recent date prior
thereto; (5) signature and incumbency certificates of one or more officers of
the Borrowers who are authorized to execute Funding Notices delivered under this
Agreement and (6) such other documents as the Administrative Agent may
reasonably request.

(c) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Transaction Documents and each of the foregoing shall be in
full force and effect and in form and substance reasonably satisfactory to the
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Transaction Documents or the financing thereof and no
action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing shall be pending, and the time for
any applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

77



--------------------------------------------------------------------------------

(d) Collateral Obligations. The Credit Parties shall have delivered the Schedule
of Collateral Obligations to the Administrative Agent.

(e) Collateral. In connection with the creation in favor of the Collateral
Agent, for the benefit of Secured Parties, of a valid, perfected First Priority
security interest in the personal property Collateral, each Grantor shall have
delivered to the Administrative Agent:

(1) evidence satisfactory to the Administrative Agent of the compliance by each
Grantor of their obligations under the Pledge and Security Agreement and the
other Collateral Documents (including their obligations to execute or authorize,
as applicable, and deliver Financing Statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);

(2) opinions of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) with respect to the creation of and perfection of the
security interest in favor of the Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Grantor or
any personal property Collateral is located as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent;

(3) a certificate of an Authorized Officer of each Grantor, dated as of the
Initial Credit Date, to the effect that, in the case of each Collateral
Obligation pledged for inclusion in the Collateral on the Initial Credit Date
and immediately prior to the delivery thereof on the Initial Credit Date:

(A) subject to Permitted Liens, such Grantor has good and marketable title to
such Collateral Obligation free and clear of any liens, claims, encumbrances or
defects of any nature whatsoever except (i) for those that are being released on
the Initial Credit Date, (ii) for those encumbrances arising from due bills, if
any, with respect to interest, or a portion thereof, accrued on such Collateral
Obligation prior to the Initial Credit Date and owed by such Grantor to the
seller of such Collateral Obligation or (iii) those Granted pursuant to the
Transaction Documents;

(B) such Grantor has Acquired its ownership in such Collateral Obligation in
good faith without notice of any adverse claim, except as described in paragraph
(A) above;

(C) such Grantor has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to the Transaction Documents;

(D) such Grantor has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Collateral Agent;

(E) subject to Permitted Liens, upon Grant by such Grantor and the taking of the
relevant actions contemplated by the Collateral Documents, the Collateral Agent
has a perfected security interest in the Collateral that is of first priority,
free of any adverse claim or the legal equivalent thereof;

(F) each Collateral Obligation owned or Committed to be Acquired by such Grantor
is listed in the Schedule of Collateral Obligations, and the information set
forth with respect to such Collateral Obligation in the Schedule of Collateral
Obligations is correct; and

 

78



--------------------------------------------------------------------------------

(G) each Collateral Obligation satisfies the requirements of the definition of
“Collateral Obligation” and “Collateral Portfolio Requirements”; and

(4) the Escrowed Assignment Agreement Documents for the relevant Collateral
Obligations (in the manner and to the extent provided in Section 6.7).

(f) Opinions of Counsel. The Agents and Lenders and their respective counsel
shall have received originally executed copies of:

(1) an opinion of Cleary Gottlieb Steen & Hamilton LLP, counsel to the Services
Provider, each Credit Party and the Sellers dated the Initial Credit Date;

(2) an opinion of Morris, Nichols, Arsht & Tunnell LLP, counsel to the Borrowers
dated the Initial Credit Date; and

(3) an opinion of Eversheds Sutherland (US) LLP, counsel to the Services Provier
dated the Initial Credit Date;

each in form and substance reasonably satisfactory to the Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
the Agents and Lenders).

(g) Agent Opinions of Counsel. The Agents and Lenders and their respective
counsel shall have received originally executed copies of:

(1) an opinion of Nixon Peabody LLP, counsel to the Collateral Agent, dated the
Initial Credit Date; and

(2) an opinion of Holland & Knight LLP, counsel to the Collateral Custodian,
dated the Initial Credit Date,

each in form and substance reasonably satisfactory to the Administrative Agent.

(h) Fees. The Borrowers shall have paid to each Agent and Lender the fees
payable on or before the Initial Credit Date referred to in Section 2.7 and all
expenses payable pursuant to Section 11.2 that have accrued to the Initial
Credit Date.

(i) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of the Administrative Agent, singly or
in the aggregate, materially impairs any of the other transactions contemplated
by the Transaction Documents or that could have a Material Adverse Effect.

(j) Patriot Act. At least 10 days prior to the Initial Credit Date or such
shorter period of time as agreed by the Lenders in writing, the Lenders and
Agents shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”).

(k) Accounts. Evidence of the establishment of each of the Transaction Accounts.

(l) Intercompany Note. The Collateral Custodian on behalf of the Collateral
Agent shall have received the Intercompany Note, duly executed and delivered by
OR Lending II, together with the endorsement thereof in blank of ORCC II
Financing, to be held by the Collateral Custodian on behalf of the Collateral
Agent as part of the Collateral pursuant to the Pledge and Security Agreement.

 

79



--------------------------------------------------------------------------------

(m) Diligence of Credit Parties. The Borrowers shall have made available to the
Administrative Agent and its counsel all documents and other materials with
respect to the organizational, operational and legal structure of the Credit
Parties and the Credit Parties’ compliance with laws, material contracts and any
ancillary diligence matters relating thereto, in each case as may be reasonably
requested by them, and shall have cooperated in good faith with the
Administrative Agent and its counsel, and made themselves and their counsel
available from time to time by telephone, to discuss the organizational,
operational and legal structure of the Credit Parties; and the Administrative
Agent and the Lenders shall be satisfied with the results of such diligence in
their sole and absolute discretion.

(n) Other Matters. Such other documents as the Administrative Agent may
reasonably require; provided that nothing in this clause shall imply or impose a
duty on the Administrative Agent to so require.

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date, including the Initial Credit Date, are subject to the satisfaction,
or waiver in accordance with Section 11.5, of the following conditions
precedent:

(1) the Administrative Agent and the Lenders shall have received a fully
executed and delivered Funding Notice relating thereto;

(2) the principal amount of the Loans to be made in such Credit Extension shall
not exceed the undrawn Commitments as at the related Credit Date; and, after
giving effect to such Credit Extension, the Historical Dollar Equivalent Loan
Amount does not exceed the lesser of (x) the Maximum USD Facility Amount less
the aggregate amount of Voluntary Commitment Reductions effected prior to such
time and (y) the Borrowing Base at such time;

(3) as of such Credit Date, the representations and warranties contained herein
and in the other Transaction Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof;

(4) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default;

(5) in the case of any non-USD Loan:

(A) the Dollar Equivalent of the aggregate principal amount of such Loan
(together with the aggregate principal amount of all other Loans in such
Specified Currency then outstanding) shall not exceed the portion of the
Borrowing Base attributable to Collateral Obligations denominated in such
Specified Currency; and

(B) the Dollar Equivalent of the aggregate principal amount of all non-USD Loans
shall not exceed 15% of (x) the Maximum USD Facility Amount at such time minus
(y) the aggregate amount of Voluntary Commitment Reductions effected prior to
such time; and

 

80



--------------------------------------------------------------------------------

(6) in the case of each Credit Extension after the Initial Credit Date, if the
related Loan will not be a USD Loan:

(A) the Administrative Agent shall have determined, and the Borrowers shall have
agreed to, the Spread to be applicable for such Type and Tranche of Loan as
provided in this Agreement;

(B) each of the Lenders has consented to such Credit Extension in its sole and
absolute discretion; and

(C) if a Recouponing of any Loans of the same Type being borrowed in such Credit
Extension is occurring, the Borrowers shall have paid all related Hedge Costs
associated with the Recouponing of all Loans of such Type.

Any Agent or the Requisite Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Requisite Lender such request is warranted under the circumstances
and such information is requested from the Borrowers in writing (an “Additional
Information Request”) no later than 5:00 p.m. (New York City time) on the date
the applicable Funding Notice is received.

(b) Deemed Representations. Each borrowing of a Loan hereunder shall constitute
a representation and warranty by the Borrowers as of the applicable Credit Date
that the conditions contained in Section 3.2(a) have been satisfied except as
otherwise acknowledged by the Administrative Agent.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension to be made thereby, the
Borrowers represent and warrant to each Agent and Lender, on the Closing Date
and on each Credit Date, that the following statements are true and correct:

4.1. Organization; Requisite Power and Authority; Qualification.

Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

4.2. Equity Interests; Ownership; Collateral Obligations

(a) The Equity Interests of each Borrower Entity have been duly authorized and
validly issued and are fully paid and non-assessable. As of the Closing Date,
other than any capital commitments or other rights of a member or other equity
holder as of the Closing Date to make capital contributions to the Borrowers,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Borrower Entity is a party requiring, and there is no membership
interest or other Equity Interests of any Borrower Entity outstanding which upon
conversion or exchange would require, the issuance by such Borrower Entity of
any additional membership interests or other Equity Interests of it or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
such Person.

 

81



--------------------------------------------------------------------------------

(b) Appendix C-1 correctly sets forth the ownership interest of the Borrowers in
their respective Subsidiaries as of the Closing Date.

(c) Appendix C-2 correctly sets forth a true, correct and complete list of all
Collateral Obligations owned by the Borrower Entities as of the Closing Date.

4.3. Due Authorization

The execution, delivery and performance of the Transaction Documents have been
duly authorized by all necessary action on the part of each of Credit Party that
is a party thereto.

4.4. No Conflict

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated by the Transaction Documents do not and will not (a) violate (1)
any provision of any law or any governmental rule or regulation applicable to
it, (2) any of its Organizational Documents or (3) any order, judgment or decree
of any court or other agency of government binding on it or its properties
(except where the violation could not reasonably be expected to have a Material
Adverse Effect); (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any of its contractual
obligation (except where the violation could not reasonably be expected to have
a Material Adverse Effect); (c) result in or require the creation or imposition
of any Lien upon any of its properties or assets (other than any Liens created
under any of the Transaction Documents in favor of Collateral Agent for the
benefit of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
contractual obligation, except for such approvals or consents which will be
obtained on or before the Initial Credit Date and disclosed in writing to
Lenders.

4.5. Governmental Consents

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated by the Transaction Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Initial Credit Date.

4.6. Binding Obligation

Each Transaction Document to which each Credit Party is a party has been duly
executed and delivered by such Credit Party and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.7. Adverse Proceedings, Etc.

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. No Credit Party (a) is
in violation of any applicable laws that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

4.8. Payment of Taxes.

Except as otherwise permitted hereunder, all U.S. federal and other material Tax
returns and reports covering the Credit Parties required to be filed by any of
them have been timely filed, and all U.S. federal and other material Taxes which
are due and payable and all assessments, fees and other governmental charges
upon the Credit Parties and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable except where contested in good faith and by appropriate proceedings (and
for which there are adequate reserves maintained in accordance with GAAP). There
is no proposed material Tax assessment against any Credit Party that is not
being actively contested by such Credit Party in good faith and by appropriate
proceedings.

4.9. Properties

Each Grantor has good, sufficient and legal title to its properties and assets.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens other than Permitted Liens. No Grantor owns or leases any
real estate.

4.10. No Defaults

None of the Borrower Entities or the Limited Guarantor is in default in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any of its contractual obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.11. Material Contracts

Appendix D contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date and, except as described thereon, as of
the Closing Date no events of default, Monetary Defaults or Other Material
Defaults currently exist thereunder.

4.12. Governmental Regulation

No Credit Party (other than the Fund) is required to register as an investment
company under the Investment Company Act. The business and other activities of
the Credit Parties, including the making of the Loans hereunder, the application
of the proceeds thereof and repayment thereof by the Borrowers and the
consummation of the transactions contemplated by the Transaction Documents, do
not result in a violation or breach in any material respect of the provisions of
the Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case that are applicable
to the Credit Parties.

4.13. Federal Reserve Regulations

No portion of the proceeds of any Credit Extension shall be used in any manner,
whether directly or indirectly, that causes such Credit Extension or the
application of such proceeds to violate Regulation U or Regulation X.

4.14. Pension Plans

Neither the Equity Holder, the Borrowers nor any of their Subsidiaries maintains
or contributes to any Pension Plan or Multiemployer Plan. No ERISA Event has
occurred, when taken together with all other such ERISA Events for which
liability is reasonably expect to occur, would reasonably be expected to result
in a Material Adverse Effect. The assets of Borrowers are not treated as “plan
assets” for purposes of Section 3(42) of ERISA.

 

83



--------------------------------------------------------------------------------

4.15. Solvency

Each Credit Party is and, upon the incurrence of any Obligation by any Credit
Party on any date on which this representation and warranty is made, will be, on
a consolidated basis with its consolidated group (if applicable), solvent.

4.16. Compliance with Statutes, Etc.

Each Credit Party is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

4.17. Disclosure

No representation or warranty of any Credit Party contained in any Transaction
Document or in any other documents, certificates or written statements furnished
to any Agent or Lender by or on behalf of any Credit Party for use in connection
with the transactions contemplated hereby taken as a whole contains any untrue
statement of a material fact or omits to state a material fact (known to the
Borrowers, in the case of any document not furnished by them) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to any Credit
Party (other than matters of a general economic nature) that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
for use in connection with the transactions contemplated hereby, after giving
effect to the delivery of any Financial and Other Information and any and all
updates and deliveries to the Administrative Agent or Lenders from time to time.

4.18. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act

No Credit Party nor any of its directors, officers or, to the knowledge of the
Borrowers, employees, agents, advisors or Affiliates is subject to any sanctions
or economic embargoes administered or enforced by the U.S. Department of State
or the U.S. Department of Treasury (including the Office of Foreign Assets
Control) or any other applicable sanctions authority (collectively, “Sanctions”,
and the associated laws, rules, regulations and orders, collectively, “Sanctions
Laws”). Each Credit Party and their respective directors, officers and, to the
knowledge of the Borrowers, employees, agents, advisors and Affiliates is in
compliance, in all material respects, with (a) all Sanctions Laws, (b) the
United States Foreign Corrupt Practices Act of 1977, as amended, and any other
applicable anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”) and (c) the PATRIOT Act and any other
applicable terrorism and money laundering laws, rules, regulations and orders.

No part of the proceeds of the Loans will be used, directly or, to the knowledge
of the Borrowers, indirectly, (A) or the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions or (B) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law.

SECTION 5. COVENANTS

The Borrowers covenant and agree that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than contingent obligations
for which no claim has been asserted), the Borrowers shall perform, and shall
cause each of its Subsidiaries to perform, all covenants set forth in this
Section 5.

 

84



--------------------------------------------------------------------------------

5.1. Compliance with Laws, Etc.

Each Borrower Entity will comply in all material respects with applicable laws,
rules, regulations, writs, judgments, injunctions, decrees, awards and orders
with respect to it, its business and its properties. Each Borrower Entity will
comply in all material respects with all Material Contracts and all other
material contractual and other obligations.

5.2. Maintenance of Books and Records.

Each Borrower Entity shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of its obligations under the
Transaction Documents to which it is a party, and each Borrower shall keep and
maintain, or cause its Board of Directors to keep or maintain at all times, or
cause to be kept and maintained at all times in the registered office of such
Borrower specified in its respective Constitutive Documents, all documents,
books, records, accounts and other information as are required under applicable
law.

5.3. Existence of Borrowers, Etc.

(a) Each Borrower shall take all reasonable steps to maintain its identity as a
separate legal entity from that of its members. Each Borrower shall keep its
principal place of business at the address specified on Appendix B. Each
Borrower will always maintain at least one Independent Manager.

(b) Each Borrower shall:

(1) have a board of directors separate from that of any other person (although
members of the board of directors of such Borrower may serve as directors of one
or more Affiliates of such Borrowers);

(2) file its own tax returns, if any, as may be required under applicable law
(to the extent (x) not part of a consolidated group filing a consolidated return
or returns or (y) not treated as a division for tax purposes of another
taxpayer) and pay any taxes so required to be paid under applicable law;

(3) not commingle its assets with assets of any other person;

(4) conduct its business in its own name and strictly comply with all
organizational formalities necessary to maintain its separate existence (and
each Borrower hereby represents that all such formalities have been complied
with since such Borrower’s formation);

(5) maintain books and records separate from any other Person;

(6) maintain separate financial statements (it being understood that, if such
Borrower’s financial statements are part of a consolidated group with its
Affiliates, then any such consolidated statements shall contain a note
indicating such Borrower’s separateness from any such Affiliates and that its
assets are not available to pay the debts of such Affiliate);

(7) pay its own liabilities only out of its own funds;

(8) maintain an arm’s-length relationship with its Affiliates;

(9) hold itself out as a separate Person (except to the extent treated as a
disregarded entity for U.S. tax purposes), and not hold out its credit or assets
as being available to satisfy the obligations of others;

 

85



--------------------------------------------------------------------------------

(10) pay its fair and reasonable share of overhead for shared office space, if
any;

(11) use separate stationery, invoices and checks and not of any other entity
(unless such entity is clearly designated as being such Borrower’s agent);

(12) not pledge its assets as security for the obligations of any other person;

(13) correct any known misunderstanding regarding its separate identity;

(14) not take any Material Action without the unanimous affirmative vote of each
member of its board of directors, including, in all cases, each of the
Independent Manager; and

(15) not have any employees.

(c) Each Borrower shall cause each of its Subsidiaries to adhere to the
requirements of paragraphs (a) and (b) above, mutatis mutandis.

5.4. Protection of Collateral.

(a) Upon the request of any Lender or the Administrative Agent, each Borrower
Entity shall from time to time execute and deliver all such supplements and
amendments hereto and all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and under the other Transaction Documents
(provided that the Borrowers shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 5.5 and any Opinion of Counsel with respect to the
same subject matter delivered pursuant to Section 3 (each such Opinion of
Counsel, a “Lien Opinion”) to determine what actions are reasonably necessary,
and shall be fully protected in so relying on such a Lien Opinion, unless the
Borrowers have knowledge that the procedures described in any such Lien Opinion
are no longer adequate to maintain such perfection and priority) and to:

(1) Grant more effectively all or any portion of the Collateral;

(2) maintain or preserve the lien (and the priority thereof) under the
Collateral Documents and the other Transaction Documents to which it is a party
or to carry out more effectively the purposes hereof and thereof;

(3) perfect, publish notice of or protect the validity of any Grant made or to
be made by the Collateral Documents;

(4) enforce any of the Pledged Obligations or other instruments or property
included in the Collateral;

(5) preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral and the Collateral
Agent against the claims of all persons and parties;

(6) pay any and all taxes levied or assessed upon all or any part of the
Collateral and use its commercially reasonable efforts to minimize taxes and any
other costs arising in connection with its activities; and

(7) give, execute, deliver, file and/or record any Financing Statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to the Collateral Documents or under the other Transaction Documents or
to enable the Collateral Agent to exercise and enforce its rights hereunder and
thereunder with respect to such pledge and security interest, and hereby
authorizes the Collateral Agent to file Financing Statements listing ‘all
assets’ of the debtor in the collateral description of such Financing
Statements.

 

86



--------------------------------------------------------------------------------

The Borrower Entities hereby designate the Collateral Agent as the agent and
attorney-in-fact for the Borrower Entities to file, upon Borrower Order, any
Financing Statement, continuation statement or other instrument required
pursuant to this Section 5.4; provided that such appointment shall not impose
upon the Collateral Agent any of the Borrower Entities’ obligations under this
Section 5.4. The Borrower Entities shall cause to be filed one or more
continuation statements under the applicable UCC (it being understood that the
Borrower Entities (and to the extent the Collateral Agent takes any action, the
Collateral Agent) shall be entitled to rely upon an Opinion of Counsel,
including a Lien Opinion, as to the need to file such Financing Statements and
continuation statements, the dates by which such filings are required to be made
and the jurisdictions in which such filings are required to be made).

(b) The Collateral Agent shall not (1) except in accordance with Section 6.7(a),
(b) or (c), as applicable, remove any portion of the Collateral that consists of
Cash or is evidenced by an instrument, certificate or other writing (A) from the
jurisdiction in which it was held at the date the most recent Lien Opinion was
delivered pursuant hereto or (B) from the possession of the Person who held it
on such date or (2) cause or permit ownership or the pledge of any portion of
the Collateral that consists of book entry securities to be recorded on the
books of a Person (A) located in a different jurisdiction from the jurisdiction
in which such ownership or pledge was recorded at such date or (B) other than
the Person on whose books such ownership or pledge was recorded at such date,
unless the Collateral Agent shall have first received an Opinion of Counsel to
the effect that the lien and security interest created by this Agreement with
respect to such property will continue to be maintained after giving effect to
such action or actions.

5.5. Opinions as to Collateral.

On or before August 1 in each calendar year, commencing in the calendar year
following the Closing Date, the Borrowers shall furnish to the Collateral Agent
and the Administrative Agent a New York law opinion (and a law opinion for each
other jurisdiction that is relevant to the Collateral Agent’s security interest
in the Collateral) relating to the security interests granted by the Grantors to
the Collateral Agent under the Transaction Documents, stating that, as of the
date of each such opinion, the lien and security interest created by the
Transaction Documents with respect to the Collateral remain in effect and that
no further action (other than as specified in any such opinion) needs to be
taken to ensure the continued effectiveness of such lien over the next year.

5.6. Performance of Obligations.

(a) If an Event of Default shall have occurred and be continuing, no Borrower
Entity nor the Services Provider shall take any action that would release any
principal obligor from any of such principal obligor’s covenants or obligations
under any Underlying Instrument, except in connection with the restructuring,
default, waiver or amendment of any Collateral; provided that the Requisite
Lenders shall have consented to such action.

(b) The Borrower Entities may contract with other Persons, including the
Services Provider and the Collateral Administrator Parties, for the performance
of actions and obligations to be performed by the Borrower Entities hereunder by
such Persons and the performance of the actions and other obligations with
respect to the Collateral of the nature set forth in the Corporate Services
Agreements by the Services Provider and the Collateral Administration Agreement
by the Collateral Administrator Parties. Notwithstanding any such arrangement,
the Borrower Entities shall remain primarily liable with respect thereto. In the
event of any such contract, the performance of such actions and obligations by
such Persons shall be deemed to be performance of such actions and obligations
by the relevant Borrower Entities; and the Borrowers will punctually perform,
and use its commercially reasonable efforts to cause the Services Provider or
such other Person to perform, all of their obligations and agreements contained
in the Corporate Services Agreements, the Collateral Administration Agreement or
such other agreement.

 

87



--------------------------------------------------------------------------------

(c) Each Borrower Entity agrees to comply in all material respects with all
requirements applicable to it set forth in any Opinion of Counsel obtained
pursuant to any provision of this Agreement including satisfaction of any event
identified in any Opinion of Counsel as a prerequisite for the obtaining or
maintaining by the Collateral Obligation of a perfected security interest in any
Collateral Obligation, Eligible Investment or other Collateral that is of first
priority, free of any adverse claim or the legal equivalent thereof, as
applicable.

5.7. Negative Covenants.

(a) No Borrower Entity will:

(1) sell, transfer, assign, participate, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (by security interest, lien
(statutory or otherwise), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever or otherwise) (or
permit such to occur or suffer such to exist), any part of the Collateral,
except as expressly permitted by the Transaction Documents;

(2) claim any credit on, or make any deduction from, the principal or interest
payable or amounts distributable in respect of the Loans (other than amounts
withheld in accordance with the Code or any other applicable law) or assert any
claim against any present or future Lender by reason of the payment of any taxes
levied or assessed upon any part of the Collateral (other than taxes levied or
assessed in respect of amounts required to be deducted or withheld from the
principal or interest payable in respect of the Obligations);

(3) (A) incur or assume or guarantee any indebtedness or any contingent
obligations, other than the Obligations and the other agreements and
transactions expressly contemplated hereby and thereby or (B) issue any
additional securities (other than the issuance of its equity on the date
hereof), it being understood that receipt of additional capital contributions by
a Borrower from the Equity Holder (without issuance of additional securities or
interests in such Borrower) is not prohibited by this clause (B);

(4) (A) permit the validity or effectiveness of the Collateral Documents or any
other Transaction Document or any Grant thereunder to be impaired, or permit the
liens under the Transaction Documents to be amended, hypothecated, subordinated,
terminated or discharged, or permit any Person to be released from any covenants
or obligations with respect to the Transaction Document, except as may be
expressly permitted hereby, (B) permit any lien, charge, adverse claim, security
interest, mortgage or other encumbrance (including any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever or otherwise, other than the liens under any the Transaction
Documents) to be created on or extend to or otherwise arise upon or burden the
Collateral or any part thereof, any interest therein or the Proceeds thereof, or
(C) take any action that would cause the liens under the Transaction Documents
not to constitute a valid perfected security interest in the Collateral that is
of first priority, free of any adverse claim or the legal equivalent thereof, as
applicable, except as may be expressly permitted hereby (or in connection with a
disposition of Collateral required hereby);

(5) make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of the Transaction Documents;

(6) become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease
(other than in accordance with the Transaction Documents);

 

88



--------------------------------------------------------------------------------

(7) enter into any transaction with any Affiliate other than (A) the Transaction
Documents and (B) transactions on terms that are no less favorable than those
obtainable in an arm’s length transaction with a wholly unaffiliated Person and
on terms that are fair and equitable to the Borrowers under all the facts or
circumstances under applicable law;

(8) maintain any bank accounts or securities accounts other than the Transaction
Accounts;

(9) change its name without (A) receiving the prior written consent of Requisite
Lenders, (B) delivering to the Collateral Agent and Administrative Agent notice
thereof and (C) receiving an Opinion of Counsel that such name change will not
adversely affect the Collateral Agent’s lien or the interest under the
Collateral Documents of the Secured Parties or the Collateral Agent;

(10) fail to pay any tax, assessment, charge or fee with respect to the
Collateral, or fail to defend any action, if such failure to pay or defend will
adversely affect the priority or enforceability of the lien over the Collateral
created by the Transaction Documents;

(11) other than the Transaction Documents and agreements involving Acquisitions
and sales relating to the Collateral Portfolio having customary purchase and
sale terms, enter into any agreement or contract with any Person unless such
contract or agreement contains “limited recourse” and “non-petition” provisions,
(x) which limited recourse provisions provide that the obligations of the
Borrower Entities are limited recourse obligations, payable solely from the
Collateral in accordance with the terms of this Agreement and the other
Transaction Documents and (y) which non-petition provisions provide that, prior
to the date that is one year and one day after all Obligations have been paid in
full (or, if longer, the applicable preference period under applicable
insolvency law), such Person shall not take any action or institute any
proceeding against any Borrower Entity under any insolvency law applicable to it
or which would be reasonably likely to cause it to be subject to, or seek
protection of, any such insolvency law; provided that such Person shall be
permitted to become a party to and to participate in any Proceeding or action
under any such insolvency law that is initiated by any other Person other than
one of its Affiliates;

(12) amend any Transaction Document without the prior written consent of the
Requisite Lenders;

(13) amend any limited recourse or non-petition provisions of any agreement;

(14) Acquire any assets or take any action that would require it to register as
an “investment company” under the Investment Company Act;

(15) enter into any transaction other than on arm’s length terms and at market
rates other than as expressly permitted pursuant to this Agreement and the other
Transaction Documents;

(16) have any Subsidiaries, other than wholly owned Subsidiaries that are
(x) other Borrower Entities and (y) Permitted Additional Subsidiaries; or

(17) pay distributions on its equity interests other than in accordance with the
terms of this Agreement and its Constitutive Documents.

(b) No Borrower Entity nor the Services Provider on their behalf shall sell,
transfer, exchange or otherwise dispose of Collateral, or enter into or engage
in any business with respect to any part of the Collateral except as expressly
permitted or required by the Transaction Documents.

 

89



--------------------------------------------------------------------------------

5.8. No Consolidation.

No Borrower Entity shall consolidate or merge with or into any other Person or,
other than the security interest Granted to the Collateral Agent pursuant to the
Transaction Documents, convey or transfer its properties and assets
substantially as an entirety to any Person.

5.9. No Other Business; Etc.

The Borrowers shall not engage in any business or activity other than borrowing
the Loans pursuant to this Agreement and Acquiring, owning, holding, selling,
pledging, contracting for the management of and otherwise dealing with
Collateral Obligations and other Collateral in connection therewith and such
other activities which are necessary, required or advisable to accomplish the
foregoing; provided that the Borrowers shall be permitted to enter into any
additional agreements expressly permitted by this Agreement. No other Borrower
Entity shall engage in any business or activity other than holding Collateral
Obligations, pledging such Collateral Obligations under the Collateral Documents
and entering into, performing its obligations under, the Transaction Documents
to which it is a party and other documents and agreements contemplated thereby
and/or incidental thereto. No Borrower Entity shall amend, or permit the
amendment of, its Constitutive Documents without prior written consent of the
Requisite Lenders.

5.10. Compliance with Corporate Services Agreements.

Each Borrower agrees to perform all actions required to be performed by it, and
to refrain from performing any actions prohibited under, the Corporate Services
Agreement to which it is a party. Each Borrower further agrees not to authorize
or otherwise to permit the Services Provider to act in contravention of the
representations, warranties and agreements of the Services Provider under such
Corporate Services Agreement. No Borrower nor the Services Provider shall
terminate any Corporate Services Agreement or select a replacement services
provider, in each case without the prior consent of the Administrative Agent
(which the Administrative Agent may withhold in its sole and absolute
discretion), provided that the Services Provider may resign its role as Services
Provider in accordance with the terms and conditions expressly set forth in the
Corporate Services Agreements.

5.11. Certain Tax Matters.

(a) Each Borrower Entity will pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income before any penalty or
fine accrues thereon, and all claims for sums that have become due and payable
and that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto unless the same are being contested in good faith by appropriate
proceedings which stay the enforcement of such Lien and for which adequate
reserves in accordance with GAAP are being maintained by such Borrower Entity.

(b) Each Borrower will be treated as of the date of its formation as, and for so
long as any amounts remain outstanding hereunder will remain, a disregarded
entity for U.S. federal income tax purposes and will not take any action nor
recognize any transfer of interests in such Borrower that would cause such
Borrower to become treated other than as a disregarded entity; each Borrower
intends that the income from such Borrower’s assets will be treated as income of
its sole owner for United States federal income tax purposes and it will not
take any action inconsistent with such intention; and each Borrower will procure
that its sole owner complies with any United States federal withholding tax
obligations imposed on it.

5.12. Certain Regulations.

Each of the Borrower Entities and the Services Provider understands that
Executive Orders issued by the President of the United States of America,
Federal regulations administered by OFAC and other federal laws prohibit, among
other things, U.S. persons or persons under jurisdiction of

 

90



--------------------------------------------------------------------------------

the United States from engaging in certain transactions with, the provision of
certain services to, and making certain investments in, certain foreign
countries, territories, entities and individuals, and that the lists of
prohibited countries, territories, entities and individuals can be found on,
among other places, the OFAC website at www.treas.gov/ofac. Accordingly, each of
the Borrower Entities and the Services Provider covenant that it has, and each
of the Borrower Entities and the Services Provider represents that it has,
policies and procedures designed to comply with the prohibitions and
restrictions mandated by OFAC and all other sanctions laws and regulations in
the jurisdictions in which the Services Provider operates. None of the Borrower
Entities, any of their Affiliates, the Services Provider, any of its
Subsidiaries or, to the best of the Services Provider’s knowledge, any of their
respective owners, directors or officers over which the Services Provider has
control is, or is acting on behalf of, a country, territory, entity or
individual named on such lists; and none of the Borrower Entities, any of their
Affiliates, the Services Provider, any of its Subsidiaries or, to the best of
the Services Provider’s knowledge, owners, directors or officers over which the
Services Provider has control is a natural person or entity with whom dealings
with U.S. persons or persons under the jurisdiction of the United States are
prohibited under any OFAC regulation or other applicable federal law or acting
on behalf of such a person or entity. To the best of the Services Provider’s
knowledge, no Borrower Entity owns, and the Services Provider will not knowingly
cause any Borrower Entity to own or Acquire, any security issued by, or interest
in, any country, territory, or entity whose direct ownership by U.S. persons or
persons under the jurisdiction of the U.S. would be or is prohibited under any
OFAC regulation or other applicable federal law.

5.13. Transaction Data Room

The Borrowers shall at all times maintain (or cause the Collateral Custodian to
maintain on their behalf) a Transaction Data Room, and shall cause to be
maintained therein electronic copies of all documents and other information
required by this Agreement and other Transaction Documents to be maintained
therein.

5.14. Financial and Other Information; Notices.

(a) Specified Information. The Borrowers shall deliver the documents and
information detailed in Schedule A (the “Specified Information”) to the
Administrative Agent and the Lenders on or prior to the date required pursuant
to Schedule A.

(b) Notice of Default. Promptly upon any Borrower Entity obtaining knowledge
(1) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to a Borrower Entity with respect thereto; or
(2) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, the Borrowers
shall deliver to the Administrative Agent and the Lenders a certificate of an
Authorized Officer of the Borrowers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Default, Event of
Default, default, event or condition, and what action the Borrower Entities have
taken, are taking and propose to take with respect thereto.

(c) Notice of Litigation. Promptly upon any Borrower Entity obtaining knowledge
of (1) any Adverse Proceeding not previously disclosed in writing by the
Borrowers to Lenders, or (2) any material development in any such Adverse
Proceeding that, in the case of either clause (1) or (2), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
the Borrowers shall deliver to the Administrative Agent and the Lenders written
notice thereof together with such other information as may be reasonably
available to the Borrower Entities to enable Lenders and their counsel to
evaluate such matters.

(d) Notice of Change in Underwriting or Management Policies. Promptly upon the
Fund, the Sponsor or any Borrower Entity changing any of its underwriting or
management policies or procedures in any material respect, the Borrowers shall
deliver to the Administrative Agent and the Lenders written notice thereof
setting forth in reasonable detail all such changes together with such other
information relating thereto as may be reasonably requested by the Lenders to
enable Lenders and their counsel to evaluate such matters.

 

91



--------------------------------------------------------------------------------

(e) Notice of Change in Conflicts of Interest. Promptly upon any Conflict of
Interest Information ceasing to be true and correct in all material respects
(including through the acquisition of or material change in any transactions or
positions of Affiliates of the Borrowers with respect to an obligor on a
Collateral Obligation or any of its affiliates) that would give rise to a
conflict of interest between the interests of the Borrower Entities (and the
rights and interests of the Lenders with respect to the Borrower Entities), on
one hand, and the interest of such Affiliate in relation to the relevant
Collateral Obligation or obligor, on the other hand, the Borrowers shall deliver
to the Administrative Agent and the Lenders written notice thereof setting forth
in reasonable detail all such changes together with such other information
relating thereto as may be reasonably requested by the Lenders to enable Lenders
and their counsel to evaluate such matters.

5.15. Inspections, Etc.

(a) Each Credit Party will permit any authorized representatives designated by
the Administrative Agent or any Lender to visit and inspect any of the
properties of any Credit Party, as they relate to the obligations of the Credit
Parties under the Transaction Documents, to inspect, copy and take extracts from
its financial and accounting records, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested; provided that, in the absence of a
Default or Event of Default, (x) the Credit Parties shall not be required to
reimburse the Administrative Agent and Lenders for more than one inspection in
any period of twelve consecutive fiscal months and (y) there shall be no more
than one inspection in any period of twelve consecutive fiscal months.

(b) Without limiting paragraph (a) above, each Credit Party will permit the
Administrative Agent and any designee thereof from time to time to inspect the
Collateral Obligations and related Underlying Instruments selected by the
Requisite Lenders in their sole and absolute discretion and, in connection
therewith, to investigate any or all of the following (the “Specified Matters”)
with respect to any Collateral Obligation:

(1) all matters relating to the title of Borrower Entities with respect to such
Collateral Obligations;

(2) the perfection of the Collateral Agent’s security interest in the Collateral
under the Collateral Documents; and

(3) the existence of any litigation or other similar proceeding relating to the
Collateral Obligations to which a Credit Party is a party, either as plaintiff
or defendant,

in each case at such times during normal business hours, upon reasonable advance
notice to the Borrowers and subject to applicable law and the rights of the
relevant Credit Party under the applicable Underlying Instruments.

(c) Each Credit Party will, upon the request of the Requisite Lenders,
participate in a meeting of the Administrative Agent and the Lenders:

(1) once during each calendar year, to be held at the Services Provider’s
corporate offices (or at such other location as may be requested by the
Administrative Agent or the Requisite Lenders that is reasonably acceptable to
the Borrowers) at such time as may be agreed to by the Borrowers, the
Administrative Agent and the Requisite Lenders; and

(2) if an Event of Default has occurred and is then continuing, at such other
times as may be reasonably requested by any Lender, to be held at the Services
Provider’s corporate offices (or at such other location as may be requested by
such Lender that is reasonably acceptable to the Borrowers).

 

92



--------------------------------------------------------------------------------

(d) Each inspection, investigation, visitation or other meeting referred to in
clause (b) and (c) above shall be at the Lenders’ own cost and expense; provided
that, if an Event of Default has occurred and is continuing, then each such
inspection, investigation, visitation or other meeting will be at the expense of
the Borrowers.

SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES.

6.1. Collection of Money.

Except as otherwise expressly provided herein, the Collateral Agent may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Collateral Agent pursuant to
this Agreement and the other Transaction Documents, including all payments due
on the Collateral, in accordance with the terms and conditions of such
Collateral. The Collateral Agent shall segregate and hold all such money and
property received by it in the Transaction Accounts in trust for the Secured
Parties and shall apply it as provided in this Agreement and the other
Transaction Documents.

The accounts established by the Collateral Agent pursuant to this Agreement may
include any number of sub accounts and related Deposit Accounts deemed necessary
by the Collateral Agent or requested by the Services Provider for convenience in
administering the Transaction Accounts and the Collateral Obligations
(including, for the avoidance of doubt, separate subaccounts for each Specified
Currency).

Each Transaction Account shall be established and maintained (a) with a federal
or state-chartered depository institution with a short-term rating of at least
“A-1” by S&P (or a long-term rating of at least “A+” by S&P if such institution
has no short-term rating) and if such institution’s short-term rating falls
below “A-1” by S&P (or its long-term rating falls below “A+” by S&P if such
institution has no short-term rating), the assets held in such Transaction
Account shall be transferred within 60 calendar days to another institution that
has a short-term rating of at least “A-1” by S&P (or which has a long-term
rating of at least “A+” by S&P if such institution has no short-term rating) or
(b) with respect to securities accounts, in segregated trust accounts with the
corporate trust department of a federal or state-chartered deposit institution
subject to regulations regarding fiduciary funds on deposit similar to Title 12
of the Code of Federal Regulation Section 9.10(b). Such institution shall have a
combined capital and surplus of at least U.S.$200,000,000.

The Accounts Securities Intermediary may employ, as subcustodians for any
Pledged Obligations (and Interest Proceeds and Principal Proceeds thereon)
denominated in CAD, EUR and GBP, subcustodians and other securities
depositories, clearing agencies and clearing systems (each, an “Intermediary”
and, collectively, “Intermediaries”). The Accounts Securities Intermediary shall
identify on its books as belonging to the applicable Borrower Entity (subject to
the lien of State Street Bank and Trust Company, as Collateral Agent on behalf
of the Secured Parties) any of the Pledged Obligations of such Borrower Entity
held by an Intermediary. The Accounts Securities Intermediary may hold any such
Pledged Obligations (and related Interest Proceeds and Principal Proceeds) with
one or more Intermediaries in each case in a single account with such
Intermediary that is identified as belonging to the Accounts Securities
Intermediary for the benefit of its customers; provided that the records of the
Accounts Securities Intermediary with respect to any such Pledged Obligations
and related Interest Proceeds and Principal Proceeds which are property of a
Borrower Entity maintained in such account shall identify by book-entry those
Pledged Obligations and proceeds thereof as belonging to such Borrower Entity.
On the Closing Date, the Accounts Securities Intermediary is hereby directed to
open sub-accounts of the Collateral Accounts, the Interest Collection Accounts,
the Principal Collection Accounts, the Agreed Release Value Reserve Accounts and
the Payment Account in respect of CAD, EUR and GBP. Neither the Collateral Agent
or the Accounts Securities Intermediary shall be required to open any
Transaction Account (or receive any Interest Proceeds or Principal Proceeds) in
any Non-USD Currencies other than CAD, EUR and GBP.

 

93



--------------------------------------------------------------------------------

All investment or application of funds in accordance with Section 6.3 shall be
made pursuant to a Borrower Order (which may be in the form of standing
instructions) executed by an Authorized Officer of the Services Provider. The
Borrowers shall at all times direct the Collateral Agent or the Accounts
Securities Intermediary, as applicable to, and, upon receipt of such Borrower
Order, the Collateral Agent or the Accounts Securities Intermediary shall,
invest or cause the investment of, pending application in accordance with
Section 6.3, all funds received into the Transaction Accounts (other than the
Payment Account and the Collateral Accounts) during a Due Period (except when
such funds shall be required to be disbursed hereunder), and amounts received in
prior Due Periods and retained in any Transaction Account, as so directed, in
Eligible Investments. If, prior to the occurrence of an Event of Default, the
Borrowers shall not have given any such investment directions, the Collateral
Agent shall seek instructions from the Borrowers within three Business Days
after transfer of such funds to the applicable Transaction Account. If the
Collateral Agent does not thereupon receive written instructions from the
Borrowers within five Business Days after transfer of such funds to such
Transaction Account, it shall invest and reinvest the funds held in such
Transaction Account, as fully as practicable, but only in one or more Eligible
Investments maturing (as selected by the Services Provider in a writing
delivered to the Collateral Agent) no later than the third Business Day prior to
the next Payment Date unless such Eligible Investments are issued by the Bank,
in which event such Eligible Investments may mature up to the Business Day
preceding such Payment Date. After the occurrence and during the continuance of
an Event of Default, the Collateral Agent shall invest and reinvest, or cause
the investment or reinvestment of, such monies as fully as practicable in
Eligible Investments (as selected by the Services Provider in a writing
delivered to the Collateral Agent) maturing not later than the earlier of (1) 30
days after the date of such investment or (2) the third Business Day prior to
the next Payment Date unless such Eligible Investments are issued by the Bank,
in which event such Eligible Investments may mature up to the Business Day
preceding such Payment Date. In the absence of any direction (including a
standing direction) from the Services Provider, the Collateral Agent shall hold
uninvested any amounts held as USD and on deposit in any Transaction Account.
All interest and other income from such Eligible Investments shall be deposited
into the applicable Transaction Accounts and transferred to the Interest
Collection Accounts, and any gain realized from such investments shall be
credited to the Interest Collection Accounts, and any loss resulting from such
investments shall be charged to the Interest Collection Accounts. Except as
otherwise provided herein, the Collateral Agent shall not in any way be held
liable by reason of any insufficiency of funds in any Transaction Account
resulting from any loss relating to any such investment; and the Collateral
Agent shall not be under any obligation to invest any funds held hereunder
except as otherwise expressly set forth herein.

If any amounts received by any Borrower Entity (other than a Borrower) are to be
included as Interest Proceeds or Principal Proceeds for distribution on a
Payment Date or other application by the Collateral Agent permitted by this
Agreement and the other Transaction Documents, the Borrowers shall cause such
other Borrower Entities to remit to the Collateral Agent on the Borrowers’
behalf any such Interest Proceeds or Principal Proceeds received by such entity,
which remittance shall, for amounts intended to be distributed on a Payment
Date, occur not later than the Business Day immediately succeeding the end of
the related Due Period (or, to the extent that any such amounts are intended for
any other application under this Agreement and the other Transaction Documents,
such remittance shall occur sufficiently in advance of such anticipated
application as may be reasonably necessary). For the avoidance of doubt, any
such amounts received by such other Borrower Entities on or prior to the
Determination Date shall be treated as having been received during the related
Due Period, notwithstanding the remittance to the Collateral Agent as instructed
by and in consultation with the Services Provider of such amounts occurs
following such Determination Date as described above. The Collateral Agent shall
not have any liability for any failure to remit Interest Proceeds or Principal
Proceeds on a Payment Date (or otherwise apply any such amounts in accordance
with this Agreement and the other Transaction Documents) due to a failure or
delay on the part of any such other Borrower Entity to timely remit such amounts
to the Collateral Agent on behalf of the Borrowers.

 

94



--------------------------------------------------------------------------------

If a Borrower receives Cash denominated in currency that is not a Specified
Currency (regardless of source), the Collateral Agent, when and as directed by
the Borrowers (or the Services Provider on their behalf), shall convert such
amounts into USD at the prevailing spot rate of exchange at the time of such
conversion. The Borrower Entities shall bear all risks of investing in Pledged
Obligations denominated in a foreign currency. It is understood and agreed that
any foreign exchange transaction effected by the Collateral Agent may be entered
with the Bank or its affiliates acting as principal or otherwise through
customary banking channels. The Collateral Agent shall be entitled at all times
to comply with any legal or regulatory requirements applicable to currency or
foreign exchange transactions. The Borrowers acknowledge that the Collateral
Agent or any affiliates of the Collateral Agent involved in any such foreign
exchange transactions may make a margin or banking income from foreign exchange
transactions entered into pursuant to this section for which they shall not be
required to account to the Borrowers or any of their Affiliates. The Collateral
Agent shall have no liability for any losses included in or resulting from the
rates obtained in any such exchange transaction.

The Collateral Agent, within one Business Day after becoming aware of the
receipt of any Distribution or other Proceeds that is not Cash, shall so notify
the Services Provider on behalf of the Borrowers and the Borrowers shall, within
10 Business Days of receipt of such notice from the Collateral Agent, sell such
Distributions or other Proceeds for Cash in an arm’s length transaction and
deposit the Proceeds thereof in the Interest Collection Accounts or Principal
Collection Accounts, as relevant, for investment pursuant to Section 6.2;
provided that the Borrower need not sell such Distributions or other Proceeds if
it delivers an Officer’s Certificate to the Collateral Agent certifying that
such Distributions or other Proceeds constitute Collateral Obligations or
Eligible Investments and that all steps necessary to cause the Collateral Agent
to have a perfected lien therein that is of first priority, free of any adverse
claim or the legal equivalent thereof (subject to Permitted Liens), as
applicable, have been taken.

The Collateral Agent shall give the Borrowers and the Administrative Agent
notice as soon as practicable under the circumstances if it becomes aware that
any Transaction Account or any funds on deposit therein, or otherwise to the
credit of any Transaction Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Borrower
Entities shall not have any legal, equitable or beneficial interest in any
Transaction Account other than in accordance with the provisions of this
Agreement and the Account Control Agreements. At all times, all Transaction
Accounts shall remain at an institution that satisfies the requirements of
Section 6.1.

6.2. Collection Accounts.

(a) Interest Collection Accounts. Each Borrower shall, on or prior to the
Initial Credit Date, establish at the Accounts Securities Intermediary a
segregated trust account in the name:

(1) in the case of ORCC II Financing, “ORCC II Financing LLC, subject to the
lien of State Street Bank and Trust Company, as Collateral Agent on behalf of
the Secured Parties”; and

(2) in the case of OR Lending II, “OR Lending II LLC, subject to the lien of
State Street Bank and Trust Company, as Collateral Agent on behalf of the
Secured Parties”,

which shall be designated as the Interest Collection Account for such Borrower,
each of which shall be held by the Accounts Securities Intermediary in
accordance with the Account Control Agreements into which the respective
Borrowers shall, from time to time, deposit all Interest Proceeds except as
otherwise provided in this Section 6. In addition, the Borrowers may, but under
no circumstances shall be required to, deposit or cause to be deposited from
time to time such monies in the applicable Interest Collection Account as it
deems, in its sole discretion, to be advisable.

To the extent that any Interest Proceeds are received in a Specified Currency
other than USD, the Collateral Agent will cause such Interest Proceeds to be
deposited in the subaccount of the relevant Interest Collection Account
established for such currency (or in such other account as the Collateral Agent
may have established to hold such currency for purposes of this Agreement and
the other Transaction Documents).

 

95



--------------------------------------------------------------------------------

All monies deposited from time to time in the Interest Collection Accounts
pursuant to this Agreement shall be held in trust by the Collateral Agent as
part of the Collateral and shall be applied to the purposes provided herein.

Subject to 6.3(a), all property in the Interest Collection Accounts, together
with any securities in which funds included in such property are or will be
invested or reinvested during the term of this Agreement, and any income or
other gain realized from such investments, shall be held by the Accounts
Securities Intermediary in the Interest Collection Accounts as part of the
Collateral subject to disbursement and withdrawal solely as provided in this
Section 6.2 and Section 6.3(a).

Funds on deposit in the Interest Collection Account of OR Lending II shall be
swept to the Interest Collection Account of ORCC II Financing at close of
business on each Business Day.

(b) Principal Collection Accounts. Each Borrower shall, on or prior to the
Initial Credit Date, establish at the Accounts Securities Intermediary a
segregated trust account in the name:

(1) in the case of ORCC II Financing, “ORCC II Financing LLC, subject to the
lien of State Street Bank and Trust Company, as Collateral Agent on behalf of
the Secured Parties”; and

(2) in the case of OR Lending II, “OR Lending II LLC, subject to the lien of
State Street Bank and Trust Company, as Collateral Agent on behalf of the
Secured Parties”,

which shall be designated as the Principal Collection Account for such Borrower,
each of which shall be held by the Accounts Securities Intermediary in
accordance with the Account Control Agreements. Any and all funds at any time on
deposit in, or otherwise to the credit of, the Principal Collection Accounts
shall be held in trust by the Collateral Agent for the benefit of the Secured
Parties.

The proceeds of all Loans made hereunder (unless expressly permitted to be
otherwise applied in accordance with the terms and conditions of this Agreement)
and all Principal Proceeds shall be deposited into the relevant Principal
Collection Account. All such funds, together with any Eligible Investments made
with such funds, shall be held by the Accounts Securities Intermediary in the
Principal Collection Accounts as part of the Collateral subject to disbursement
and withdrawal solely as provided in this Section 6.2(b) and Section 6.3(a)
below. Any income or other gain realized from Eligible Investments in the
Principal Collection Accounts shall be transferred to the relevant Interest
Collection Account and disbursed and withdrawn in accordance with Section 6.2.

So long as no Event of Default shall have occurred and be continuing hereunder,
upon the receipt of a Borrower Order, the Accounts Securities Intermediary shall
reinvest funds on deposit in the Principal Collection Accounts in Collateral
Obligations as permitted under and in accordance with the requirements of
Section 8 and such Borrower Order.

To the extent that any Principal Proceeds are received in CAD, EUR or GBP, the
Collateral Agent will cause such Principal Proceeds to be deposited in the
subaccount of the relevant Principal Collection Account established for such
currency (or in such other account as the Collateral Agent may have established
to hold such currency for purposes of this Agreement and the other Transaction
Documents). Pursuant to a Borrower Order, the Services Provider may from time to
time direct the Collateral Agent to convert any such non-USD amounts into USD
and for the proceeds of such conversion to be deposited in the Principal
Collection Accounts for application pursuant to the terms and conditions set
forth herein, and at any time, if an Event of Default has occurred and is
continuing, the Collateral Agent may (at the direction of the Administrative
Agent) convert any or all of such non-USD amounts into USD for application
hereunder.

Funds on deposit in the Principal Collection Account of ORCC II Financing may be
used on any Business Day to make advances to OR Lending II under the
Intercompany Note in accordance with Section 8.2(g).

 

96



--------------------------------------------------------------------------------

Funds on deposit in the Principal Collection Account of OR Lending II shall be
swept to Principal Collection Account of ORCC II Financing at close of business
on each Business Day (other than funds that are being held pending application
to the Acquisition or funding of any Restricted Collateral Obligation in
accordance with the terms and conditions set forth herein).

6.3. Other Transaction Accounts.

(a) Payment Account. ORCC II Financing shall, on or prior to the Initial Credit
Date, establish at the Accounts Securities Intermediary a segregated trust
account in the name “ORCC II Financing LLC, subject to the lien of State Street
Bank and Trust Company, as Collateral Agent on behalf of the Secured Parties”,
which shall be designated as the Payment Account, which shall be held by the
Accounts Securities Intermediary in accordance with the Account Control
Agreements. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Payment Account shall be held in trust by the Collateral Agent
for the benefit of the Secured Parties.

To the extent that any amounts to be held in the Payment Account are denominated
in a Specified Currency other than USD, the Collateral Agent will cause such
amounts to be deposited in the subaccount of the Payment Account established for
such currency (or in such other account as the Collateral Agent may have
established to hold such currency for purposes of this Agreement and the other
Transaction Documents).

Except as provided in the Priority of Payments and in this Section 6.3, the only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be to pay the interest on and the
principal of and other amounts owing in respect of the Loans in accordance with
the provisions of this Agreement and, upon Borrower Order to pay Administrative
Expenses (which Borrower Order shall be deemed to be provided for Administrative
Expenses identified in the Valuation Report) and other amounts specified in the
Priority of Payments in accordance with the Priority of Payments and Section 12.

The Collateral Agent shall cause the transfer to the Payment Account, for
application pursuant to the Priority of Payments, on the first Business Day
preceding each Payment Date, or, if such funds are permitted to be available in
the Interest Collection Accounts or the Principal Collection Accounts, as the
case may be, on the Business Day preceding each Payment Date pursuant to
Section 6.1 of any amounts then held in Cash in (1) the Interest Collection
Accounts and (2) the Principal Collection Accounts (other than Cash that the
Services Provider is permitted to and elects to retain in such account for
subsequent reinvestment in Collateral Obligations) and any Reinvestment Income
on amounts in the Principal Collection Accounts, other than Proceeds received
after the end of the Due Period with respect to such Payment Date. During the
Amortization Period, the Collateral Agent shall cause the transfer to the
Payment Account from the Margin Account, for application to repay outstanding
principal of the Loans, at such times and in such amounts as may be directed by
the Borrowers, as Specified Loan Repayments in accordance with the terms set
forth in the Margining Agreement.

(b) Expense Reserve Account. ORCC II Financing shall, on or prior to the Initial
Credit Date, establish at the Accounts Securities Intermediary a segregated
trust account in the name “ORCC II Financing LLC, subject to the lien of State
Street Bank and Trust Company, as Collateral Agent on behalf of the Secured
Parties”, which shall be designated as the Expense Reserve Account, which shall
be held by the Accounts Securities Intermediary in accordance with the Account
Control Agreements, into which ORCC II Financing shall deposit the Expense
Reserve Amount as required pursuant to Section 2.3 and any funds required to be
deposited therein pursuant to the Priority of Payments. Any and all funds at any
time on deposit in, or otherwise to the credit of, the Expense Reserve Account
shall be held in trust by the Collateral Agent for the benefit of the Secured
Parties. Pursuant to Borrower Order, the Collateral Agent may at any time
withdraw funds deposited in the Expense Reserve Account (x) to pay for any fees
or expenses incurred by or on behalf of the Borrowers in connection with the
structuring and consummation of the transactions contemplated hereby (the
“Reserved Expenses”) and (y) to pay for accrued and unpaid Administrative
Expenses. Amounts in the

 

97



--------------------------------------------------------------------------------

Expense Reserve Account will be invested in overnight funds that are Eligible
Investments in accordance with the written instructions of the Services Provider
(which may be in the form of standing instructions). On the Business Day prior
to the Maturity Date, the Collateral Agent shall remit the balance on deposit in
the Expense Reserve Account to the Principal Collection Account of ORCC II
Financing for application as Principal Proceeds.

(c) Margin Account. ORCC II Financing shall, on or prior to the Initial Credit
Date, establish at the Accounts Securities Intermediary a segregated trust
account in the name “ORCC II Financing LLC, subject to the lien of State Street
Bank and Trust Company, as Collateral Agent on behalf of the Secured Parties”,
which shall be designated as the Margin Account, which shall be held by the
Accounts Securities Intermediary in accordance with the Account Control
Agreements, into which ORCC II Financing shall deposit cash in U.S. dollars from
time to time as required pursuant to the Margining Agreement. Any and all funds
at any time on deposit in, or otherwise to the credit of, the Margin Account
shall be held in trust by the Collateral Agent for the benefit of the Secured
Parties. The only withdrawals from the Margin Account shall be (1) if at any
time any Event of Default has occurred and is continuing, for application under
the Enforcement Priority of Payments at the direction of the Requisite Lenders;
(2) during the Reinvestment Period, if no Default or Event of Default or Margin
Deficit has occurred or would result therefrom, for transfer to a Principal
Collection Account or remittance to the Equity Holder as provided in the
Margining Agreement; and (3) during the Amortization Period, for transfer to the
Payment Account for application as Specified Loan Repayments as provided in
Section 6.3(a) and in the Margining Agreement. On the Business Day prior to the
Maturity Date, the Collateral Agent shall remit the balance on deposit in the
Margin Account to the Principal Collection Account of ORCC II Financing for
application as Principal Proceeds.

(d) Agreed Release Value Reserve Accounts. Each Borrower shall, on or prior to
the Initial Credit Date, establish at the Accounts Securities Intermediary a
segregated trust account in the name:

(1) in the case of ORCC II Financing, “ ORCC II Financing LLC, subject to the
lien of State Street Bank and Trust Company, as Collateral Agent on behalf of
the Secured Parties”; and

(2) in the case of OR Lending II, “OR Lending II LLC, subject to the lien of
State Street Bank and Trust Company, as Collateral Agent on behalf of the
Secured Parties”,

which shall be designated as the Agreed Release Value Reserve Account for such
Borrower, each of which shall be held by the Accounts Securities Intermediary in
accordance with the Account Control Agreements and into which the Borrowers
shall deposit cash in non-USD Specified Currencies from time to time as required
pursuant to Section 2.9(a)(2). The Collateral Agent will cause such amounts to
be deposited in the subaccount of the relevant Agreed Release Value Reserve
Account established for such currency (or in such other account as the
Collateral Agent may have established to hold such currency for purposes of this
Agreement and the other Transaction Documents).

Any and all funds at any time on deposit in, or otherwise to the credit of, the
Agreed Release Value Reserve Accounts shall be held in trust by the Collateral
Agent for the benefit of the Secured Parties. The only withdrawals from the
Agreed Release Value Reserve Accounts shall be as follows:

(1) if no Default or Event of Default has occurred and is continuing, each
Borrower may (if it so elects) convert (or may direct the Collateral Agent to
convert) all or any portion of the amounts held in its Agreed Release Value
Reserve Account into USD, to be applied as Principal Proceeds under the
Principal Priority of Payments on the immediately succeeding Payment Date;
provided that, if any principal of the Loans is required to be paid on any
Payment Date in any currency, and funds in such currency in amounts sufficient
to pay such principal are not then on deposit in the Principal Collection
Accounts, then the Administrative Agent may require that funds on deposit in the
Agreed Release Value Reserve Accounts be converted to such currency in amount
sufficient to cover such deficiency for such Payment Date;

 

98



--------------------------------------------------------------------------------

(2) if at any time any Event of Default has occurred and is continuing, upon
direction of the Administrative Agent, for application under the Enforcement
Priority of Payments; and

(3) on the Business Day prior to the Maturity Date, the Collateral Agent shall
remit the balance on deposit in the Agreed Release Value Reserve Accounts to the
Principal Collection Account of ORCC II Financing for application as Principal
Proceeds.

Each such conversion under clause (1) above shall occur no later than one
Business Day prior to such Payment Date, and shall be made at the relevant
Collateral Agent Exchange Rate for such Specified Currency on such date. To the
extent directed by the Administrative Agent, amounts to be applied under clauses
(2) and (3) above may be applied in the currency in which such funds are then
denominated or may be converted to USD or another Specified Currency (in each
case at the relevant Collateral Agent Exchange Rate for such Specified Currency
on such date) as directed by the Administrative Agent.

(e) Collateral Accounts. Each Borrower shall, on or prior to the Initial Credit
Date, establish at the Accounts Securities Intermediary a segregated trust
account in the name:

(1) in the case of ORCC II Financing, “ORCC II Financing LLC, subject to the
lien of State Street Bank and Trust Company, as Collateral Agent on behalf of
the Secured Parties”; and

(2) in the case of OR Lending II LLC, “OR Lending II LLC, subject to the lien of
State Street Bank and Trust Company, as Collateral Agent on behalf of the
Secured Parties”,

which shall be designated as the Collateral Account for such Borrower, which
shall be held by the Accounts Securities Intermediary in accordance with the
Account Control Agreements and into which the Borrowers shall from time to time
deposit Collateral. All Collateral deposited from time to time in the Collateral
Accounts pursuant to this Agreement shall be held in trust by the Collateral
Agent as part of the Collateral and shall be applied to the purposes provided
herein. Funds in the Collateral Accounts will remain uninvested.

6.4. Reports by Collateral Agent.

The Collateral Agent shall make available in a timely fashion to the Borrowers
and the Services Provider any information regularly maintained by the Collateral
Agent and the Collateral Administrator that the Borrowers or the Services
Provider may from time to time reasonably request with respect to the Pledged
Obligations or the Transaction Accounts reasonably needed to complete the
Valuation Report and the Monthly Report or to provide any other information
reasonably available to the Collateral Agent by reason of its acting as
Collateral Agent hereunder and required to be provided by Section 6.5 or to
permit the Services Provider to perform its obligations under the Corporate
Services Agreements. The Collateral Agent or the Collateral Administrator shall,
in a timely fashion, forward to the Services Provider copies of notices and
other writings received by it, in its capacity as Collateral Agent or the
Collateral Administrator, as applicable, hereunder, from the obligor or other
Person with respect to any Collateral Obligation or from any Clearing Agency
with respect to any Collateral Obligation advising the holders of such
obligation of any rights that the holders might have with respect thereto
(including notices of calls and redemptions thereof) as well as all periodic
financial reports received from such obligor or other Person with respect to
such obligation and Clearing Agencies with respect to such obligor. The
Borrowers and the Services Provider shall likewise cooperate by providing in a
timely fashion to the Collateral Agent and the Collateral Administrator such
information in such party’s possession as maintained or reasonably available to
it hereunder in respect of the Pledged Obligations or otherwise reasonably
necessary to permit the Collateral Agent or the Collateral Administrator, as
applicable, to perform its duties hereunder and, with respect to the Collateral
Administrator, under the Collateral Administration Agreement.

 

99



--------------------------------------------------------------------------------

The Collateral Agent shall prepare and deliver to the Administrative Agent on
each Business Day a trade reconciliation statement setting forth a list of each
Commitment by a Borrower Entity to Acquire or Dispose of any Collateral
Obligation that has not yet settled, including for each such Commitment the
identity of the seller or purchaser of such Collateral Obligation, the date of
the related trade ticket, the expected settlement date and such other
information relating thereto as the Administrative Agent may reasonably request.

Nothing in this Section 6.4 shall be construed to impose upon the Collateral
Agent or the Collateral Administrator any duty to prepare any report or
statement required under Section 6.5 or to calculate or compute information
required to be set forth in any such report or statement other than information
regularly maintained by the Collateral Agent by reason of its acting as
Collateral Agent hereunder.

6.5. Accountings.

(a) [reserved].

(b) Monthly. Commencing in January 2018, (i) in the case of a month in which
there is no Payment Date, not later than the seventh day of such month (or, if
such day is not a Business Day, the next succeeding Business Day) and (ii) in
the case of a month in which there is a Payment Date, one Business Day prior to
such Payment Date, the Borrowers shall compile, or cause to be compiled, a
report (the “Monthly Report”) and the Borrowers shall then provide or make
available such Monthly Report to the Collateral Agent, the Collateral
Administrator Parties, the Services Provider, the Administrative Agent and each
Lender, provided that a Monthly Report may be provided to any such party by
posting such Monthly Report on the Collateral Agent’s website and providing
access thereto to such parties. The Monthly Report shall contain the following
information and instructions with respect to the Collateral, determined as of
(1) in the case of a month in which there is no Payment Date, the last Business
Day of the immediately preceding month and (2) in the case of a month in which
there is a Payment Date, the Determination Date for such Payment Date:

With respect to the Collateral Portfolio:

(i) the Aggregate Principal Amount of the Collateral Obligations and the
Eligible Investments, setting forth for each Collateral Obligation the funded
amount thereof, all in the relevant Specified Currencies;

(ii) the Principal Balance, currency, annual interest rate (including the basis
for such rate), maturity date (including the later date if such maturity date is
extended), issuer of each Collateral Obligation and Eligible Investment and
where the issuer of each Collateral Obligation and Eligible Investment is
organized, as the case may be; the CUSIP, LIN or any other security identifier,
if any, of each Collateral Obligation and Eligible Investment, as the case may
be;

(iii) an indication as to the classification of such Collateral Obligation
(i.e., first lien, etc.); and whether such Collateral Obligation has been
designated as a “Private Asset” or a “Non-Private Asset” pursuant to the terms
of this Agreement;

(iv) the owner of such Collateral Obligation;

(v) the nature, source and amount of any Proceeds in each of the Transaction
Accounts including the Interest Proceeds and Principal Proceeds (stating
separately the amount of Sale Proceeds), received since the date of
determination of the last Monthly Report;

(vi) the number, identity and, if applicable, principal amount of any Collateral
that was released for sale or other disposition (specifying the category of
permitted sales under which it falls) and the number, identity and, if
applicable, par value of Collateral Acquired by the Borrower Entities since the
date of determination of the last Monthly Report (or, in the case of the first
Monthly Report, since the Initial Credit Date);

 

100



--------------------------------------------------------------------------------

(vii) (a) the identity of each Collateral Obligation as to which a Value
Adjustment Event has occurred since the date of determination of the last
Monthly Report (or, in the case of the first Monthly Report, since the Initial
Credit Date) and the date on which such Value Adjustment Event occurred, (b) the
identity of each Collateral Obligation as to which a Value Adjustment Event has
occurred as of the date of determination of the current Monthly Report (or, in
the case of the first Monthly Report, as of the Initial Credit Date), the date
on which such Value Adjustment Event occurred and the Market Value of such
Collateral Obligation as of the date of determination of the current Monthly
Report, and (c) the Aggregate Principal Amount of all such Collateral
Obligations;

(viii) the Acquisition or sale price of each item of Collateral Acquired by each
Borrower Entity, in each case since the date of determination of the last
Monthly Report (or, in the case of the first Monthly Report, since the Initial
Credit Date) and the identity of the purchasers or sellers thereof, if any,
which are Affiliated with the Borrowers or the Services Provider;

(ix) (A) the identity and Principal Balance of each Collateral Obligation that
was upgraded or downgraded since the most recent Monthly Report (or, in the case
of the first Monthly Report, since the Initial Credit Date) and (B) the
Aggregate Principal Amount of Collateral Obligations that were (1) upgraded and
(2) downgraded, respectively since the most recent Monthly Report (or, in the
case of the first Monthly Report, since the Initial Credit Date); and

(x) such other information as the Collateral Agent, Services Provider, the
Administrative Agent or the Requisite Lenders may reasonably request regarding
the Loans and the Collateral therefor.

Upon receipt of each Monthly Report, the Collateral Agent shall compare the
information contained therein to the information contained in its records with
respect to the Collateral and shall, within three Business Days after receipt of
such Monthly Report, notify the Borrowers and the Services Provider if the
information contained in the Monthly Report does not conform to the information
maintained by the Collateral Agent in its records and detail any discrepancies.
If any discrepancy exists, the Collateral Agent and the Borrowers, or the
Services Provider on behalf of the Borrowers, shall attempt to resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Borrowers
shall appoint, within five Business Days, an Independent accountant to review
such Monthly Report and the Collateral Agent’s records to determine the cause of
such discrepancy. If such review reveals an error in the Monthly Report or the
Collateral Agent’s records, the Monthly Report or the Collateral Agent’s records
shall be revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Agreement.

(c) Payment Date Accounting. The Borrowers shall compile or cause to be compiled
a report (the “Valuation Report”) and the Borrowers shall then provide, or cause
to be provided, such Valuation Report by facsimile, overnight courier or
electronic mail to the Collateral Agent (who shall make such Valuation Report
available to the Administrative Agent and the Lenders by access to its website
or by first class mail upon written request therefor) not later than one
Business Day prior to the related Payment Date (or, with respect to the Maturity
Date, on the Payment Date). The Valuation Report shall contain the following
information:

(i) the Aggregate Principal Amount of the Collateral Obligations as of the close
of business on such Determination Date, setting forth for each Collateral
Obligation the funded amount thereof after giving effect to (A) Proceeds
received on the Collateral Obligations with respect to the related Due Period
and the reinvestment of such Proceeds in substitute Collateral Obligations or
Eligible Investments during such Due Period and (B) the release of any
Collateral Obligations during such Due Period;

 

101



--------------------------------------------------------------------------------

(ii) the aggregate outstanding principal balance of the Loans (in Dollars or the
relevant Specified Currency in which such Loans are denominated), as an
aggregate Dollar figure at the Dollar Equivalent thereof as at such
Determination Date, and as a percentage of the original aggregate outstanding
principal balance of the Loans at the beginning of the Due Period, the amount of
principal payments to be made on the Loans on the next Payment Date, the amount
of any overdue interest and the aggregate outstanding principal balance of the
Loans as a Dollar figure and as a percentage of the original aggregate
outstanding principal balance, in each case after giving effect to the principal
payments, if any, for such Payment Date;

(iii) the amount of interest payable to the Lenders for such Payment Date
(stated separately for each Type and Tranche of Loans) and the amount of
Interest Proceeds and Principal Proceeds payable to the Equity Holder (in each
case determined as of the related Determination Date);

(iv) the amount of Principal Proceeds to be applied pursuant to clause (1) of
the Principal Priority of Payments (in each case determined as of the related
Determination Date);

(v) the Administrative Expenses payable for such Payment Date on an itemized
basis (determined as of the related Determination Date);

(vi) for the Interest Collection Accounts:

(1) the Balance on deposit in each Interest Collection Account at the end of the
related Due Period, in each Specified Currency;

(2) the amounts payable from each Interest Collection Account (through a
transfer to the Payment Account) pursuant to subclauses (1) through (9) of the
Interest Priority of Payments and subclauses (1) through (6) of the Principal
Priority of Payments for such Payment Date, in each case in each Specified
Currency; and

(3) the Balance remaining in each Interest Collection Account immediately after
all payments and deposits to be made on such Payment Date (determined as of the
related Determination Date);

(vii) for the Principal Collection Accounts:

(1) the Balance on deposit in each Principal Collection Account at the end of
the related Due Period, in each Specified Currency;

(2) the amounts, if any, payable from each Principal Collection Account (through
a transfer to the Payment Account) as Interest Proceeds pursuant to the Interest
Priority of Payments and as Principal Proceeds pursuant to the Principal
Priority of Payments for such Payment Date (in each case determined as of the
related Determination Date), in each Specified Currency; and

(3) the Balance remaining in each Principal Collection Account immediately after
all payments and deposits to be made on such Payment Date (determined as of the
related Determination Date), in each Specified Currency;

(viii) the amount of unpaid interest, if any, with respect to any Loans (in each
case determined as of the related Determination Date), in each Specified
Currency;

(ix) the Principal Payments received during the related Due Period, in each
Specified Currency;

 

102



--------------------------------------------------------------------------------

(x) the Principal Proceeds received during the related Due Period, in each
Specified Currency;

(xi) the Interest Proceeds received during the related Due Period, in each
Specified Currency;

(xii) the amounts payable pursuant to each subclause of the Interest Priority of
Payments and the Principal Priority of Payments on the related Payment Date in
each Specified Currency (in each case determined as of the related Determination
Date);

(xiii) the identity of each Collateral Obligation as to which a Value Adjustment
Event occurred during the related Due Period;

(xiv) the identity of any Collateral Obligations and other properties that were
released for sale or other disposition, indicating whether such Collateral
Obligation or other property is subject to a Value Adjustment Event or is an
Ineligible Asset and whether such Collateral Obligation or Ineligible Asset was
sold or disposed of since the last Valuation Report; and

(xv) such other information as the Collateral Agent, Services Provider or the
Administrative Agent may reasonably request regarding the Loans and the
Collateral therefor.

(d) Payment Date Instructions. Each Valuation Report shall constitute
instructions to the Collateral Agent to withdraw on the related Payment Date
from the Payment Account and pay or transfer the amounts set forth in such
report in the manner specified, and in accordance with the priorities
established, in the Priority of Payments.

(e) Valuation Report/Monthly Report. Notwithstanding any provision to the
contrary contained in this Agreement, in the case of a month in which there is a
Payment Date, the Borrowers, or the Collateral Administrator on behalf of the
Borrowers, need not compile a separate Monthly Report and Valuation Report but
may in lieu thereof compile a combined report that contains the information,
determined as of the Determination Date, required by Section 6.5(b) and
Section 6.5(c). Such combined report shall otherwise be subject to all of the
requirements set forth in the first paragraphs of Section 6.5(b) and
Section 6.5(c). Except as otherwise expressly stated, information in such
reports as to any asset shall be in the Specified Currency of such asset.

(f) Distribution of Reports. The Collateral Agent will make the Monthly Report
and the Valuation Report available via its internet website. The Collateral
Agent’s internet website shall initially be located at “mystatestreet.com”.
Assistance in using the website can be obtained by contacting the Collateral
Agent’s Corporate Trust Office. Parties that are temporarily unable to access
the Collateral Agent’s website may request that copies of the reports be emailed
to them by contacting the Collateral Agent’s Corporate Trust Office. The
Collateral Agent shall have the right to change the way such statements are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties and the Collateral Agent shall provide timely
and adequate notification to all above parties regarding any such changes. As a
condition to access to the Collateral Agent’s internet website, the Collateral
Agent may require registration and the acceptance of a disclaimer. The
Collateral Agent shall be entitled to rely on but shall not be responsible for
the content or accuracy of any information provided in the Monthly Report and
the Valuation Report which the Collateral Agent disseminates in accordance with
this Agreement and may affix thereto any disclaimer it deems appropriate in its
reasonable discretion.

(g) Additional Reports. In addition to the information and reports specifically
required to be provided pursuant to the terms of this Agreement, the Borrowers
(at their expense), or the Services Provider on behalf of the Borrowers, shall
compile and the Borrowers shall then provide the Administrative Agent and the
Lenders (upon request of the Requisite Lenders), with all information or reports
delivered to the Collateral Agent hereunder, and such additional information as
the Administrative Agent or the Requisite Lenders may from time to time
reasonably request and the Borrowers shall reasonably determine may be obtained
and provided without unreasonable burden or expense (the “Additional Reports”).
Such a request from a Lender (or its designee) may be submitted directly to the
Collateral Agent and then such request shall be forwarded to the Borrowers for
processing.

 

103



--------------------------------------------------------------------------------

6.6. Daily Collateral Administrator Information

The Borrowers shall ensure that the Collateral Administrator provides the
Administrative Agent access to the following daily information on the Collateral
Agent’s website (and via email) on each Business Day, each as of the close of
business on the immediately preceding Business Day (provided that items
(iii) and (iv) below shall be made available within two Business Days after the
related Commitment date):

(i) the Aggregate Principal Amount of the Collateral Obligations and the
Eligible Investments then owned by the Borrower Entities, setting forth for each
Collateral Obligation the funded amount thereof, all in the relevant Specified
Currencies;

(ii) for each Collateral Obligation and Eligible Investment then owned by the
Borrower Entities:

(1) the owner of such Collateral Obligation or Eligible Investment; and

(2) the Principal Balance; currency; the annual interest rate (including the
basis for such rate); maturity date (including the later date if such maturity
date is extended); issuer; where such issuer is organized; and the CUSIP, LIN or
other security identifier, if any, thereof;

(iii) a list of each Collateral Obligation that each Borrower Entity has
Committed to Acquire but for which the related settlement has not yet occurred
(and, for each, the purchase price to be payable by such Borrower Entity for
such Collateral Obligation);

(iv) a list of each Collateral Obligation that each Borrower Entity has
Committed to sell but for which the related settlement has not yet occurred
(and, for each, the purchase price to be received by such Borrower Entity for
such Collateral Obligation); and

(v) the Balance on deposit in each Transaction Account.

The Administrative Agent may from time to time request the Collateral
Administrator to add to the scope of daily information (or other information)
with regard to the Collateral that is made available under this Section 6.6, and
the Collateral Administrator will work in good faith to accommodate any
reasonable request within 10 Business Days, it being understood that, if the
scope of information requested by the Administrative Agent is then readily
available to the Collateral Administrator, the Collateral Administrator will
work in good faith to accommodate such request within two Business Days.

When providing notice to the Collateral Administrator of any Commitment by a
Borrower Entity to Acquire or Dispose of any Collateral Obligation, the
Borrowers shall include the Administrative Agent on such notice.

6.7. Delivery of Pledged Obligations; Custody Documents; Etc.

(a) The Collateral Agent shall credit all Collateral Obligations and Eligible
Investments Acquired by the Borrowers in accordance with this Agreement and Cash
to the relevant Transaction Account established and maintained pursuant to this
Section 6, as to which in each case the Collateral Agent and the Borrowers shall
have entered into the Account Control Agreements.

 

104



--------------------------------------------------------------------------------

(b) Each time that the Borrowers, or the Services Provider on behalf of the
Borrowers, shall direct or cause the Acquisition of any Collateral Obligation or
Eligible Investment, the Borrowers or the Services Provider on behalf of the
Borrowers shall, if such Collateral Obligation or Eligible Investment has not
already been transferred to the relevant Transaction Account, cause such
Collateral Obligation or Eligible Investment to be delivered. The security
interest of the Collateral Agent in the funds or other property utilized in
connection with such Acquisition shall, immediately and without further action
on the part of the Collateral Agent, thereupon be released. The security
interest of the Collateral Agent shall nevertheless come into existence and
continue in such Collateral Obligation or Eligible Investment so Acquired,
including all rights of the Borrowers in and to any contracts related to and
proceeds of such Collateral Obligation or Eligible Investment.

(c) Without limiting the foregoing, the Borrowers, or the Services Provider on
behalf of the Borrowers, will use its commercially reasonable efforts to direct
the Accounts Securities Intermediary to take such different or additional action
as may be necessary in order to maintain the perfection or priority of the
security interest in the event of any change in applicable law or regulation,
including Articles 8 and 9 of the UCC.

(d) In addition to the steps specified in subclauses (b) and (c) above, the
Borrowers or the Services Provider (at the sole cost and expense of the
Borrowers) on behalf of the Borrowers will use commercially reasonable efforts
to take all actions necessary or advisable under the laws of the applicable
jurisdiction of organization of the Borrowers to protect the security interest
of the Collateral Agent.

(e) For each Collateral Obligation owned by a Borrower Entity on the Initial
Credit Date, such Borrower Entity shall:

(1) prepare, execute and deliver (and procure execution by the other parties
required to execute and deliver the same) to the Collateral Custodian, on the
Initial Credit Date, the Escrowed Assignment Agreement Documents for such
Collateral Obligation, to be held by the Collateral Custodian pending the
assignment of Collateral Obligation in connection with the exercise of remedies
by the Collateral Agent or the Requisite Lenders under the Transaction
Documents; provided that such Escrowed Assignment Agreement Documents shall be
provided in electronic form (to the Transaction Data Room) on the Initial Credit
Date with originals to be sent to the Collateral Custodian within 10 days after
the Initial Credit Date;

(2) direct all the obligors and agents, as applicable, on all Collateral
Obligations to make all payments under the relevant Underlying Instruments in
respect of such Collateral Obligations directly to the applicable Transaction
Accounts; and

(3) deliver copies of a Document Checklist for such Collateral Obligation, all
related Underlying Instruments and other related Custody Documents to the
Collateral Custodian on behalf of the Secured Parties; provided that:

(i) (x) with respect to Collateral Obligations other than Originated Collateral
Obligations, items referenced in clause (a) of the definition of “Underlying
Instruments” shall be delivered on the Initial Credit Date and (y) with respect
to Originated Collateral Obligations, items in clause (a) of the definition of
“Underlying Instruments” shall be delivered within five Business Days of the
Initial Credit Date;

(ii) items referenced in clause (b) of the definition of “Underlying
Instruments” shall be delivered promptly upon receipt by the Services Provider;
and

(iii) items referenced in clause (c) of the definition of “Underlying
Instruments” shall be delivered upon request by the Requisite Lenders to the
extent that the Services Provider has received such items.

 

105



--------------------------------------------------------------------------------

To the extent not otherwise provided in clause (3) above, the Preliminary
Documentation Package for each Collateral Obligation shall be delivered to the
Collateral Custodian on or prior to the date on which the Borrower Entities fund
the Acquisition of such Collateral Obligation (whether with funds on deposit in
the Transaction Accounts or with the proceeds of any borrowing under the
Transaction Documents); and the Additional Documentation shall be delivered to
the Collateral Custodian within five Business Days after the date on which the
Borrower Entities fund the Acquisition of such Collateral Obligation.

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Services Provider will be deemed to have satisfied their
obligations to deliver such Document Checklists, all Underlying Instruments and
other related Custody Documents under this clause (e) (other than any Escrowed
Assignment Agreement Documents) to the Collateral Custodian to the extent such
material has been made available to the Collateral Custodian in the Transaction
Data Room, and the Borrower shall have provided written notice (email is
sufficient) to the Collateral Custodian two Business Days prior to the date
original and/or electronic copies of such Document Checklists, Underlying
Instruments and other related Custody Documents under this clause (e) are
delivered to the Collateral Custodian. The Collateral Agent shall have no
responsibility to receive or maintain in its possession any physical copies
thereof.

(f) For each Collateral Obligation Acquired by a Borrower Entity after the
Initial Credit Date, such Borrower Entity shall:

(1) prepare, execute and deliver (and procure execution by the other parties
required to execute and deliver the same) to the Collateral Custodian, on the
date on which such Borrower Entity Acquires such Collateral Obligation:

(x) the Escrowed Assignment Agreement Documents for such Collateral Obligation,
to be held by the Collateral Custodian pending the assignment of Collateral
Obligation in connection with the exercise of remedies by the Collateral Agent
or the Requisite Lenders under the Transaction Documents; provided that:

(i) except as set forth in clause (ii) below, (A) such Escrowed Assignment
Agreement Documents shall be provided in electronic form on the date on which
such Borrower Entity Acquires such Collateral Obligation with originals to be
sent to the Collateral Custodian within 10 days after the date of such
Acquisition and (B) the Borrowers shall provide written notice (email is
sufficient) to the Collateral Custodian two Business Days prior to the date on
which such Borrower Entity Acquires such Collateral Obligation that original
and/or electronic copies of the Escrowed Assignment Agreement Documents for such
Collateral Obligation are being delivered to the Collateral Custodian; and

(ii) such Escrowed Assignment Agreement Documents may be provided (in both
electronic and original form) within 10 Business Days after the date of such
Acquisition if:

(A) at the time of such Acquisition, the total number of Collateral Obligations
with unique underlying obligors (with their respective affiliates) (including
such Acquired Collateral Obligation) for which Escrowed Assignment Agreement
Documents are being delivered, but have not yet been delivered, under this
clause (ii) (the “In Transit Collateral Obligations” at such time) does not
exceed the greater of (x) three In Transit Collateral Obligations or (y) 10%
(such percentage to be rounded up to the nearest whole number) of the total
number of Collateral Obligations at such time; and

 

106



--------------------------------------------------------------------------------

(B) such Borrower Entity provides to the Administrative Agent, the Collateral
Agent and the Collateral Custodian, at the time of such Acquisition, a list of
each In Transit Collateral Obligation at such time, setting forth for each such
Collateral Obligation its date of Acquisition and the Asset Amortized Amount
thereof; and

(y) if any Owl Rock Administrative Agent is party to the related Underlying
Instruments and such Owl Rock Administrative Agent has not theretofore executed
and delivered an Administrative Agent Cooperation Agreement that covers such
Collateral Obligation, an Administrative Agent Cooperation Agreement executed
and delivered by such Owl Rock Administrative Agent and the other parties
thereto;

(2) direct all the obligors and agents, as applicable, on all Collateral
Obligations to make all payments under the relevant Underlying Instruments in
respect of such Collateral Obligations directly to the applicable Transaction
Accounts;

(3) make available a Document Checklist for such Collateral Obligation, copies
of all related Underlying Instruments and other related Custody Documents to the
Collateral Custodian on behalf of the Secured Parties; provided that:

(i) (x) with respect to Collateral Obligations other than Originated Collateral
Obligations, items referenced in clause (a) of the definition of “Underlying
Instruments” shall be delivered on the date on which such Borrower Entity
Acquires such Collateral Obligation and (y) with respect to Originated
Collateral Obligations, items referenced in clause (a) of the definition of
“Underlying Instruments” shall be delivered within five Business Days after the
date on which such Borrower Entity Acquires such Collateral Obligation;

(ii) items referenced in clause (b) of the definition of “Underlying
Instruments” shall be delivered promptly upon receipt by the Services Provider;
and

(iii) items referenced in clause (c) of the definition of “Underlying
Instruments” shall be delivered upon request by the Requisite Lenders to the
extent that the Services Provider has received such items.

To the extent not otherwise provided in clause (3) above, the Preliminary
Documentation Package for each Collateral Obligation shall be delivered on or
prior to the date on which the Borrower Entities fund the Acquisition of such
Collateral Obligation (whether with funds on deposit in the Transaction Accounts
or with the proceeds of any borrowing under the Transaction Documents); and the
Additional Documentation shall be delivered within five Business Days after the
date on which the Borrower Entities fund the Acquisition of such Collateral
Obligation.

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Services Provider will be deemed to have satisfied their
obligations to deliver such Document Checklists, all Underlying Instruments and
other related Custody Documents under this clause (f) (other than any Escrowed
Assignment Agreement Documents) to the Collateral Custodian to the extent such
material has been made available to the Collateral Custodian in the Transaction
Data Room, and the Borrower shall have provided written notice (email is
sufficient) to the Collateral Custodian two Business Days prior to the date
original and/or electronic copies of such Document Checklists, Underlying
Instruments and other related Custody Documents under this clause (f) are
delivered to the Collateral Custodian. The Collateral Agent shall have no
responsibility to receive or maintain in its possession any physical copies
thereof.

(g) From time to time at the reasonable request of the Requisite Lenders, each
Borrower Entity agree to execute and deliver to the Collateral Custodian new or
refreshed Escrowed Assignment Agreement Documents for all or such portion of the
Collateral Obligations as the Requisite Lenders may specify in such request (it
being understood that no more than one request may be made in any calendar year
unless an Event of Default shall have occurred and be continuing at the time of
such request); and the Borrowers shall provide written notice (email is
sufficient) to the Collateral Custodian two Business Days prior to the date on
which such Escrowed Assignment Agreement Documents are being delivered to the
Collateral Custodian under this paragraph (g).

 

107



--------------------------------------------------------------------------------

6.8. Custodianship and Release of Collateral.

(a) Subject to Section 8, each Borrower Entity may, by Borrower Order delivered
to the Collateral Agent at least two Business Days prior to the settlement date
for any sale of a Collateral Obligation or Ineligible Asset, direct the
Collateral Agent to release such Collateral Obligation and, upon receipt of such
Borrower Order, if the sale of such Collateral Obligation or Ineligible Asset is
in compliance with the restrictions on sale and the other terms in Section 8 and
the Administrative Agent has consented to such sale pursuant to Section 8, the
Collateral Agent shall deliver (or cause the delivery of) any such Collateral
Obligation, if in physical form, duly endorsed to the broker or purchaser
designated in such Borrower Order or against receipt of the sales price therefor
as set forth in such Borrower Order; provided that the Collateral Agent may
deliver (or cause the delivery of) any such Collateral Obligation in physical
form for examination in accordance with street delivery custom, and the Lien of
the Collateral Agent shall be automatically released from such Collateral
Obligation or Ineligible Asset without further action upon receipt of the Sale
Proceeds.

(b) Subject to Section 8, each Borrower Entity may, by Borrower Order delivered
to the Collateral Agent at least two Business Days prior to the date set for
redemption or payment in full of a Pledged Obligation or other item of
Collateral and certifying that such Collateral Obligation is being redeemed or
paid in full, direct the Collateral Agent, or at the Collateral Agent’s
instructions, the Accounts Securities Intermediary, to deliver such Collateral
Obligation, if in physical form, duly endorsed, to cause it to be presented, or
otherwise appropriately deliver or present such security or debt obligation, to
the appropriate paying agent therefor or other Person responsible for payment
thereon on or before the date set for redemption or payment, in each case
against receipt of the redemption price or payment in full thereof. If an Event
of Default has occurred and is continuing at the time of such direction, the
Collateral Agent, if so directed by the Requisite Lenders, shall disregard such
direction.

(c) Subject to Section 8, each Borrower Entity may, by Borrower Order, delivered
to the Collateral Agent at least two Business Days prior to the date set for an
exchange, tender or sale, certifying that a Collateral Obligation is subject to
an Offer and setting forth in reasonable detail the procedure for response to
such Offer, direct the Collateral Agent or, at the Collateral Agent’s
instructions, the Accounts Securities Intermediary, to deliver such security or
debt obligation, if in physical form, duly endorsed, or, if such security is a
Collateral Obligation for which a Security Entitlement has been created in a
Transaction Account, to cause it to be delivered, or otherwise appropriately
deliver or present such security or debt obligation, in accordance with such
Borrower Order, in each case against receipt of payment therefor, and the Lien
of the Collateral Agent shall be automatically released from such Collateral
Obligation without further action upon receipt of the applicable exchange,
tender or Sale Proceeds. If an Event of Default has occurred and is continuing
at the time of such direction, the Collateral Agent, if so directed by the
Requisite Lenders, shall disregard such direction.

(d) The Collateral Agent shall deposit any proceeds received from the
disposition of a Pledged Obligation of the applicable Borrower Entity in the
relevant Principal Collection Account and/or Interest Collection Account, as the
case may be, unless directed to simultaneously applied to the purchase of
substitute Collateral Obligations or Eligible Investments as permitted under and
in accordance with this Section 6 and Section 8.

(e) Upon satisfaction of any of the conditions set forth in this Section 6.8 for
the sale or release of a Collateral Obligation in whole, the Services Provider
shall, by delivery to the Collateral Agent of a request for release
substantially in the form of Exhibit D (with a copy to the Lenders) (which may
be delivered concurrently with the Borrower Order delivered pursuant to
Section 6.7(a)), direct the release of the related Custody Documents for such
Collateral Obligation which are held by the Collateral Agent in physical custody
pursuant to Section 6.7. Upon receipt of such direction, the Collateral Agent
shall release the related Custody Documents to the Services Provider (or as
otherwise provided in the

 

108



--------------------------------------------------------------------------------

related release request) and the Services Provider will not be required to
return the related Custody Documents to the Collateral Agent. Written
instructions as to the method of shipment and shipper(s) the Collateral Agent is
directed to utilize in connection with the transmission of Custody Documents in
the performance of the Collateral Agent’s duties hereunder shall be delivered by
the Services Provider to the Collateral Agent prior to any shipment of any
Custody Documents hereunder. If the Collateral Agent does not receive such
written instruction from the Services Provider, the Collateral Agent shall be
authorized and indemnified as provided herein to utilize a nationally recognized
courier service. The Services Provider shall arrange for the provision of such
services at the sole cost and expense of the Borrowers and shall maintain such
insurance against loss or damage to the Custody Documents as the Services
Provider deems appropriate.

6.9. Procedures Relating to the Establishment of Transaction Accounts Controlled
by the Collateral Agent.

(a) Notwithstanding the terms of Part 5 of Article 8 of the UCC but subject to
Section 6.7 and Section 14, to the extent applicable, with respect to Collateral
Obligations delivered to the Collateral Agent, any custodian acting on its
behalf, or the Bank acting as Accounts Securities Intermediary pursuant to the
provisions of this Agreement, such Person shall be obligated to receive and hold
until released pursuant to the terms of this Agreement and the Collateral
Documents the items delivered or caused to be delivered to it by the Borrower
Entities or the Services Provider, and to hold the same in its custody in
accordance with the terms of this Agreement and the Collateral Documents but
shall have no further obligation with respect to, or be obligated to take (or to
determine whether there has been taken) any action in connection with the
delivery of such Collateral Obligations. Without limiting the foregoing, in no
instance shall the Collateral Agent, any such custodian or the Bank acting as
Accounts Securities Intermediary be under any duty or obligation to examine the
underlying credit agreement, loan agreement, participation agreement, indenture,
trust agreement or similar instrument that may be applicable to any Collateral
Obligation in order to determine (or otherwise to determine under applicable
law) whether sufficient actions have been taken and documents delivered
(including any requisite obligor or agent bank consents, notices or filings) in
order to properly assign, transfer, or otherwise convey title to such Collateral
Obligations.

In connection with the delivery of any Collateral Obligation, the Borrower
Entities or the Services Provider shall send to the Collateral Agent and the
Collateral Administrator Parties a trade ticket or transmittal letter (in form
and content mutually reasonably acceptable to them), which shall, at a minimum
(in addition to other appropriate information with regard to the subject
Collateral Obligation as may be mutually agreed upon between the Collateral
Administrator Parties and the Services Provider), (i) specify the Acquisition
price for such Collateral Obligation, and (ii) identify the Collateral
Obligation and its material amount, payment and interest rate terms. Each of the
Collateral Agent, any custodian acting on its behalf, the Collateral
Administrator Parties and the Bank acting as Accounts Securities Intermediary
shall be entitled to assume the genuineness, validity and enforceability of each
such note, certificate, instrument and agreement delivered to it in connection
with the delivery of a Collateral Obligation, and to assume that each is what it
purports on its face to be, and to assume the genuineness and due authority of
all signatures appearing thereon.

(b) Nothing in this Section 6 shall impose upon the Accounts Securities
Intermediary the duties, obligations or liabilities of the Collateral Agent; and
nothing herein shall impose upon the Collateral Agent the duties, obligations or
liabilities of the Accounts Securities Intermediary.

SECTION 7. APPLICATION OF MONIES

7.1. Application of Monies.

Notwithstanding any other provision in this Agreement, but subject to the other
subsections of this Section 7.1 and Section 12, on each Payment Date, the
Collateral Agent shall disburse amounts transferred to the Payment Account from
the applicable Transaction Accounts as follows and for application by the
Collateral Agent in accordance with the following priorities (collectively, the
“Priority of Payments”):

 

109



--------------------------------------------------------------------------------

(a) Interest Priority of Payments. On each Payment Date (unless an Event of
Default has occurred and is then continuing) the Collateral Agent shall disburse
amounts transferred to the Payment Account pursuant to Sections 6.3(a)
constituting Interest Proceeds (as set forth on the Valuation Report for such
Payment Date) for application (in the currencies in which such payments are
denominated) in accordance with the following priorities (the “Interest Priority
of Payments”):

(1) to the payment of taxes of any Borrower Entity, if any, and any governmental
fee, including all filing, registration and annual return fees payable by them
(in each case, excluding any Specified Payment Amounts for such Payment Date);

(2) to the payment of accrued and unpaid Administrative Expenses constituting
fees of the Bank Parties and the Collateral Custodian under the Transaction
Documents and reimbursement of expenses (including indemnity payments) of the
Bank Parties pursuant to the terms of the Transaction Documents; provided that
total payments pursuant to this subclause (2) shall not exceed, on any Payment
Date, an amount equal to a percentage of the Aggregate Principal Amount of the
Collateral Portfolio equal to an annual rate of 1.00%, measured as of the
beginning of the Due Period preceding such Payment Date;

(3) to pay the Fixed Amount to the Equity Holder and any Successor Management
Fees to any Successor Services Provider; provided that (x) the aggregate amounts
payable under this clause (3) on any Payment Date and under clause (1) of the
Principal Priority of Payments with respect thereto shall not exceed
U.S.$750,000; and (y) no Fixed Amount or Successor Management Fee will be
payable under this clause (3) on any Payment Date to the extent that remaining
amounts available to be applied under clauses (4) through (10) below will be
insufficient to cover such amounts in full;

(4) to the payment (in the order set forth in the definition of Administrative
Expenses), of (a) first, remaining accrued and unpaid Administrative Expenses
(other than indemnity payments) of the Borrowers including other amounts payable
by the Borrowers to the Services Provider under the Corporate Services
Agreements (excluding any Fixed Amounts or Successor Management Fees), and to
the Bank Parties constituting Administrative Expenses (including indemnity
payments) not paid pursuant to subclause (2) above, and (b) second, remaining
accrued and unpaid Administrative Expenses of the Borrowers constituting
indemnity payments; provided that such payments pursuant to this subclause
(4) shall not exceed an amount equal on any Payment Date (when taken together
with any Administrative Expenses (other than those paid and applied to the cap
amount specified in clause (2) above) paid during the period since the preceding
Payment Date or, in the case of the First Payment Date, the Initial Credit Date)
to the Administrative Expense Cap for such Payment Date;

(5) to the payment of accrued and unpaid interest, Minimum Spread Payments,
Make-Whole Amounts (if any), Hedge Costs (if any) and other amounts due and
payable on the Loans (in each case other than principal of the Loans);

(6) if a Clean-Up Call Event or a Cash Trap Event has occurred and is
continuing, to the outstanding principal of the Loans and the other Obligations
until the Obligations are repaid in full;

(7) if a Margin Deficit exists on such Payment Date, (x) during the Reinvestment
Period, to the Margin Account until the Margin Deficit is reduced to zero; and
(y) during the Amortization Period, to the outstanding principal of the Loans
and the other Obligations, until the Margin Deficit is reduced to zero or the
Obligations are paid in full;

 

110



--------------------------------------------------------------------------------

(8) if a Borrowing Base Deficiency exists on such Payment Date, an amount equal
to the Borrowing Base Deficiency (x) during the Reinvestment Period, to the
Principal Collection Accounts (for application on subsequent dates); and
(y) during the Amortization Period, to the outstanding principal of the Loans
and the other Obligations until the Obligations are paid in full;

(9) if such Payment Date falls in a Sponsor Valuation Period, to the Interest
Collection Accounts for application as Interest Proceeds on the succeeding
Payment Date;

(10) to the payment, first, pari passu, of any accrued and unpaid fees and
expenses of the Bank Parties; second, in the order set forth in the definition
of Administrative Expenses, of any accrued and unpaid Administrative Expenses of
the Borrowers (including, for the avoidance of doubt, (a) indemnities and
amounts payable by the Borrowers to the Bank Parties and (b) indemnities and
amounts payable by the Borrowers to the Services Provider under the Corporate
Services Agreements (other than any Fixed Amount or Successor Management Fee)),
in each case to the extent not paid pursuant to subclauses (2), (3) and
(4) above; third, to a deposit to the Expense Reserve Account until the amount
on deposit therein is equal to the Expense Reserve Amount; and fourth, any loan
origination and structuring fees payable by the Borrower to the Fund;

(11) to pay the Fixed Amount to the Equity Holder and any Successor Management
Fees to any Successor Services Provider, in each case to the extent not paid in
full under clause (3) above;

(12) to the payment of the Specified Payment Amounts (if any) for such Payment
Date; and

(13) the balance of Interest Proceeds to the Borrowers for distribution to the
Equity Holder as a dividend payment thereon or as a final distribution in
redemption thereof, as applicable or, if the Services Provider so directs, to be
treated as Designated Principal Proceeds hereunder.

(b) Principal Priority of Payments. On each Payment Date (unless an Event of
Default has occurred and is then continuing), in each case after giving effect
to the application of the Interest Priority of Payments on such Payment Date,
the Collateral Agent shall disburse amounts transferred to the Payment Account
pursuant to Section 6.3(a) constituting Principal Proceeds (as set forth on the
Valuation Report for such Payment Date) for application (in the currencies in
which such payments are denominated) in accordance with the following priorities
(the “Principal Priority of Payments”):

(1) to the payment of the amounts referred to in subclauses (1) through (5) of
the Interest Priority of Payments (in the order of priority set forth therein),
but only to the extent not paid in full thereunder;

(2) if such Payment Date is during the Amortization Period, (x) first, to the
payment of principal of the Loans in an amount equal to the Required Principal
Amortization Amount for such Payment Date; and (y) second, to the payment of
principal of the Loans in the amount of the Deficient Amount (if any) resulting
from a Deficient Proceeds Bifurcation in the current or any prior Due Period;

(3) if such Payment Date is on the Maturity Date, to the payment of principal of
the Loans until the Loans are repaid in full;

(4) if a Clean-Up Call Event or a Cash Trap Event has occurred and is
continuing, to the outstanding principal of the Loans and the other Obligations
until the Obligations are repaid in full;

 

111



--------------------------------------------------------------------------------

(5) if a Margin Deficit exists on such Payment Date, (x) during the Reinvestment
Period, to the Margin Account until the Margin Deficit is reduced to zero; and
(y) during the Amortization Period, to the outstanding principal of the Loans
and the other Obligations, until the Margin Deficit is reduced to zero or the
Obligations are paid in full;

(6) if a Borrowing Base Deficiency exists on such Payment Date (determined on a
pro forma basis after giving effect to the application of amounts on deposit in
the Principal Collection Accounts under the remaining provisions of the
Principal Priority of Payment on such Payment Date), an amount equal to such
Borrowing Base Deficiency (x) during the Reinvestment Period, to the Principal
Collection Accounts (for application on subsequent dates); and (y) during the
Amortization Period, to the outstanding principal of the Loans and the other
Obligations until the Obligations are paid in full;

(7) if such Payment Date falls in a Sponsor Valuation Period, to the Principal
Collection Accounts for application as Principal Proceeds on the succeeding
Payment Date;

(8) if such Payment Date is during the Reinvestment Period, all remaining
Principal Proceeds at the direction of the Borrowers (x) to the Acquisition of
Collateral Obligations or to the Principal Collection Accounts for investment in
Eligible Investments pending Acquisition of Collateral Obligations at a later
date; or (y) to the Borrowers for distribution to the Equity Holder as a
dividend payment thereon, provided that before and after giving effect to such
distribution under this clause (y), no Default, Event of Default, Extraordinary
Event, Margin Deficit or Borrowing Base Deficiency shall have occurred and then
be continuing or shall result therefrom; in each case in accordance with this
Agreement;

(9) to the amounts referred to in subclauses (10) and (11) of the Interest
Priority of Payments (in the order of priority set forth therein), but only to
the extent not paid in full thereunder;

(10) to the payment of the Specified Payment Amounts (if any) for such Payment
Date, in each case to the extent not paid pursuant to the Interest Priority of
Payments; and

(11) to the Borrowers for distribution to the Equity Holder as a dividend
payment thereon or as a final distribution in redemption thereof, as applicable.

(c) Enforcement Priority of Payments. If an Event of Default has occurred and is
continuing, all Interest Proceeds, Principal Proceeds and any other available
funds in the Transaction Accounts will be distributed in the following order of
priority (the “Enforcement Priority of Payments”):

(1) to the payment (a) first, of the amounts referred to in subclauses
(1) through (3) of the Interest Priority of Payments (in the order of priority
set forth therein); and (b) second to the Bank Parties and the Collateral
Custodian constituting Administrative Expenses (including indemnity payments,
but excluding Excluded Payments) not paid pursuant to subclause (a) above due to
the application of the caps set forth in subclauses (2) and (3) of the Interest
Priority of Payments;

(2) to the payment (a) first, of accrued and unpaid interest, Minimum Spread
Payments, Make-Whole Amounts (if any), Hedge Costs (if any) and other amounts
due and payable on the Loans (in each case other than principal of the Loans),
(b) second, of principal of the Loans, until the Loans have been repaid in full,
(c) third, to the payment of any other Obligations the outstanding, and
(d) fourth, to the amount referred to in subclause (9) of the Interest Priority
of Payments (in the order of priority set forth therein);

(3) to pay the Fixed Amount to the Equity Holder and any Successor Management
Fees to any Successor Services Provider, in each case to the extent not
theretofore paid in full;

 

112



--------------------------------------------------------------------------------

(4) to the payment of all Extraordinary Expense Amounts (if any) not theretofore
paid; and

(5) the balance of such funds, if any, to the Borrowers for distribution to the
Equity Holder as a final distribution in redemption thereof, as applicable.

(d) Other Provisions. Without limiting the foregoing:

(1) Not later than 12:00 p.m., (New York City time), on the Business Day
preceding each Payment Date, the Borrowers shall, pursuant to Section 6.3(a),
direct the Collateral Agent to transfer into the Payment Account Cash (to the
extent of funds then on deposit in the other Transaction Accounts) an amount
sufficient to pay the amounts described in the Priority of Payments required to
be paid on such Payment Date.

(2) If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period is insufficient to make the full
amount of the disbursements required by the statements furnished by the
Borrowers pursuant to Section 6.5, the Collateral Agent shall make the
disbursements called for in the order and according to the priority set forth
under the Priority of Payments, subject to Section 12 of the Agreement, to the
extent funds are available therefor and such failure to pay shall not be an
Event of Default unless specifically set forth herein.

(3) If on the date that is two Business Days prior to any Payment Date, the
Collateral Administrator shall have notified the Borrowers, the Collateral Agent
and the Administrative Agent that the Borrowers do not have a sufficient amount
of funds in a Specified Currency on deposit in the applicable Transaction
Accounts that will be needed (1) to pay to the Lenders all of the amounts
required to be paid on such Payment Date and/or (2) to pay any Administrative
Expenses or other amounts required to be paid on such Payment Date, in each
case, in the Specified Currency required for such payment (a “Currency
Shortfall”), then, so long as no Default or Event of Default shall have occurred
and be continuing, the Borrowers shall convert (or shall direct the Collateral
Agent to convert) amounts held in the Transaction Accounts in other Specified
Currencies into each Specified Currency for which there is a Currency Shortfall
in an amount necessary to cure such Currency Shortfall. Each such conversion
shall occur no later than one Business Day prior to such Payment Date and shall
be made at the relevant Collateral Agent Exchange Rate for such Specified
Currency on such date. If for any reason the Borrowers shall have failed to
effect any such currency conversion by the Business Day prior to such Payment
Date, then the Administrative Agent shall be entitled to effect such currency
conversions on behalf of the Borrowers.

(4) Notwithstanding anything to the contrary contained herein, amounts on
deposit in the Expense Reserve Account may be applied to the payment of
Administrative Expenses of the Borrowers on days other than Payment Dates; and
other payments expressly permitted to be made hereunder on dates other than
Payment Dates, or otherwise than in accordance with the Priority of Payments,
including to purchase additional Collateral Obligations pursuant to Article 8,
may be made to the extent so expressly provided herein.

(5) Notwithstanding anything to the contrary contained herein, amounts on
deposit in the Collection Accounts may be distributed by the Borrowers to the
Fund to the extent necessary to permit the Fund (if then a regulated investment
company under the Investment Company Act and for U.S. federal income tax
purposes) to distribute an amount sufficient of its ordinary and net capital
gains income so as to avoid the imposition of U.S. federal income or excise tax
for each taxable year, provided that:

(x) the Borrowers shall have given not less than 10 Business Days’ prior written
notice thereof to the Collateral Agent and the Administrative Agent, specifying
in such notice the proposed date of such distribution and the amount thereof;
and

 

113



--------------------------------------------------------------------------------

(y) before and after giving effect to such distribution, no Default, Event of
Default, Extraordinary Event, Margin Deficit or Borrowing Base Deficiency shall
be have occurred and then be continuing or shall result therefrom; and

(z) the aggregate Dollar Equivalent of the amount of all distributions made
under this clause (5):

(A) in any single Due Period does not exceed U.S.$2,500,000; and

(B) in the aggregate after the Closing Date does not exceed U.S.$5,000,000.

(6) Notwithstanding anything to the contrary contained herein, amounts on
deposit in the Collection Accounts (regardless of whether such amounts are
Interest Proceeds or Principal Proceeds) may be distributed at the request of
the Borrowers for distribution to the Equity Holder as a dividend payment
thereon on each Monthly Interim Payment Date if:

(w) the Borrowers have given not less than three Business Day prior written
notice thereof to the Collateral Agent and the Administrative Agent (which
written notice the Administrative Agent will promptly transmit by electronic
means to each applicable Lender), specifying in such notice the proposed date of
such distribution and the amount thereof;

(x) in the case of Interest Proceeds, the Borrowers certify in such notice that,
after giving effect to such distribution and all prior distributions pursuant to
this Section 7.1(d)(6) since the immediately preceding Payment Date (or, the
Closing Date, if no Payment Date has yet occurred), the Interest Proceeds
remaining in the Interest Collection Accounts will be equal to or exceed the
aggregate amounts necessary to pay all amounts payable pursuant to subclauses
(1) through (10) in the Interest Priority of Payments on the immediately
succeeding Payment Date;

(y) in the case of Principal Proceeds, the Borrowers certify in such notice
that, after giving effect to such distribution and all prior distributions
pursuant to this Section 7.1(d)(6) since the immediately preceding Payment Date
(or, the Closing Date, if no Payment Date has yet occurred), the Principal
Proceeds remaining in the Principal Collection Accounts will be equal to or
exceed the aggregate amounts necessary to pay all amounts payable pursuant to
subclauses (1) through (7) in the Principal Priority of Payments on the
immediately succeeding Payment Date; and

(z) in each case, before and after giving effect to such distribution, no
Default, Event of Default, Extraordinary Event, Margin Deficit or Borrowing Base
Deficiency shall have occurred and then be continuing or shall result therefrom.

SECTION 8. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION; AMENDMENTS

8.1. Sales of Collateral Obligations.

(a) Sales. Neither a Borrower Entity nor the Services Provider on their behalf
may Dispose (or direct the Collateral Agent, on behalf of a Borrower Entity, to
Dispose) any Collateral Obligation unless:

(1) such Disposition is on arm’s length terms, the Disposition price is a least
equal to:

(x) if such Disposition is prior to the Amortization Period, the portion of the
Initial Borrowing Base Amount (USD) for such Collateral Obligation that
corresponds to the portion of the Asset Amortized Amount of such Collateral
Obligation that is the subject of such Disposition; and

 

114



--------------------------------------------------------------------------------

(y) if such Disposition is during the Amortization Period, the Individual
Realization Application Amount for such Collateral Obligation (determined
without regard to final paragraph in the definition of such term); or

(2) the Administrative Agent has consented to such Disposition (in its sole and
absolute discretion) and the Disposition price is equal to or in excess of the
Asset Current Price for such Collateral Obligation.

The Administrative Agent shall have the right to dispute the arm’s length nature
of any Disposition by procuring a Firm Bid for the Collateral Obligation that is
the subject of such Disposition, and if the price for such Collateral Obligation
as set forth in any such Firm Bid is greater than the sale price as determined
by the Borrower Entities or the Services Provider, then such Disposition shall
not be permitted unless such sale price is modified to be not less than the
price set forth in such Firm Bid.

Notwithstanding the foregoing, a Borrower Entity may Dispose of (x) any
Collateral Obligation (or portion thereof) that results in an Excess
Concentration Amount or (y) any Margin Stock or other asset that is not a
Collateral Obligation or an Eligible Investment, in each case without the
consent of the Administrative Agent and without regard to the terms and
conditions set forth above, (i) to third parties on an arm’s length basis or
(ii) to Affiliates of the Borrowers that are bankruptcy-remote special purpose
entities; provided that such Affiliates are also subject to restrictions on
sales of Collateral Obligations to Affiliates which are substantially equivalent
to those set forth in (b) below, in each case if and only if (A) such Borrower
Entity provides not less than three Business Days’ prior written notice to the
Administrative Agent setting forth in reasonable detail the portion of the
Collateral Obligations to be transferred and the terms of such sales, including
proceeds to be received by such Borrower Entity and (B) no Default, Event of
Default, Extraordinary Event, Margin Deficit or Borrowing Base Deficiency
(determined on a pro forma basis after giving effect to such Disposition) has
occurred and is continuing or would result therefrom.

(b) Limit on Affiliate Sales. Notwithstanding the foregoing, unless otherwise
consented to by the Requisite Lenders, the Aggregate Principal Amount of all
Collateral Obligations (other than Revalued Collateral Obligations or, if the
Excess Concentration Application Condition exists, the amount of any Collateral
Obligation that is causing the Excess Concentration Application Condition to
exist) sold pursuant hereto to the Equity Holder or an Affiliate thereof (but
excluding Collateral Obligations transferred from OR Lending II to ORCC II
Financing as provided in Section 8.2(f)) shall not in aggregate exceed 20% of
the Net Purchased Loan Balance measured as of the date of such sale.

(c) Application of Sale Proceeds and Principal Proceeds. During and after the
Reinvestment Period, all Sale Proceeds and Principal Proceeds shall be applied
in accordance with the Priority of Payments applicable thereto on the next
succeeding Payment Date. During the Reinvestment Period, amounts received in the
Principal Collection Accounts, or deposited in the Principal Collection Accounts
under the Principal Priority of Payments, may be applied to the Acquisition of
Collateral Obligations (or may be deposited in or retained in the Principal
Collection Accounts for investment in Eligible Investments pending Acquisition
of Collateral Obligations) in each case in accordance with this Agreement. After
the Reinvestment Period, no Principal Proceeds may be reinvested by a Borrower
Entity in Collateral Obligations at any time.

(d) Sales of Eligible Investments. Except as otherwise expressly provided
herein, none of the Borrower Entities, the Services Provider or the Collateral
Agent may at any time sell or permit the sale of any Eligible Investment (other
than an Rule 2a7 money market fund) if the applicable Borrower Entity or the
Services Provider determines that such Eligible Investment will sell at a price
that is below such Borrower Entity’s purchase price of such Eligible Investment.

(e) Collateral Acquisition and Disposition Terms. Any transaction involving the
Acquisition or sale of Collateral effected under this Agreement shall be
conducted on terms no less favorable (to its knowledge) to a Borrower Entity
than terms prevailing in the market (as determined by the Services Provider in
its business judgment, such judgment not to be called into questions by the
occurrence of subsequent events). All sales of Collateral Obligations or any
portion thereof pursuant to this Section 8.1 shall be for Cash on a non-recourse
basis to the relevant Borrower Entity.

 

115



--------------------------------------------------------------------------------

(f) Sales Prior to Stated Maturity. On or prior to the date that is two Business
Days prior to the Scheduled Maturity Date, but no earlier than the date that is
90 Business Days prior to the Scheduled Maturity Date, the Borrowers shall sell
all Collateral Obligations and other securities to the extent necessary such
that the Borrowers will have sufficient funds to make payment of all amounts due
on the Scheduled Maturity Date. The settlement dates for any such sales of
Collateral Obligations and other securities shall be no later than two Business
Days prior to the Scheduled Maturity Date.

(g) Reinvestment in Collateral Obligations. Whenever the Services Provider is
required to use commercially reasonable efforts to direct the reinvestment of
Sale Proceeds or Principal Proceeds on behalf of a Borrower Entity under this
Section 8.1, such reinvestment shall be subject to market conditions and the
availability and suitability of available investments.

(h) Certain Lender Consents after Event of Default, Etc. Following the
occurrence and continuation of an Event of Default or the occurrence and
continuation of Cause under the Corporate Services Agreements (and after the
application of any cure or grace periods), the Services Provider shall obtain
the written consent of the Requisite Lenders before acting on behalf of, or
otherwise directing, any Borrower Entity, the Collateral Agent or any other
person in connection with a sale of Collateral Obligations pursuant to any
provision of this Agreement.

8.2. Trading Restrictions.

(a) In connection with the Acquisition of a Collateral Obligation (whether by
purchase, origination, receipt of contribution thereof or otherwise) and prior
to entering into a Commitment to Acquire such Collateral Obligation, each
Borrower Entity (and the Services Provider on behalf of such Borrower Entity),
shall comply with the following procedure:

(i) each proposed Acquisition of a Collateral Obligation shall be submitted in
writing for approval to the Administrative Agent, and each such submission
shall:

(A) either:

(x) certify that such Collateral Obligation will upon its Acquisition satisfy
each of the elements in the definition of such term and satisfies each of the
Collateral Portfolio Requirements; or

(y) identify each element in the definition of “Collateral Obligation” that is
not met (with a description in reasonable detail of each such deviation) and
each of the Collateral Portfolio Requirements that would not be met after giving
effect to such Acquisition; and

(B) identify the Borrower Entity that will Acquire the related Collateral
Obligation (it being understood that ORCC II Financing will Acquire each
Collateral Obligation, other than Restricted Collateral Obligations; and OR
Lending II will Acquire each Restricted Collateral Obligation and will Acquire
no other Collateral Obligations);

(ii) (x) the Administrative Agent shall specify whether, as to the Lenders, such
Collateral Obligation is a “Private Asset” or a “Non-Private Asset” (in the
Lenders’ sole and absolute discretion); (y) the Services Provider shall specify
whether, as to the Borrowers and their Affiliates, such Collateral Obligation is
a “Private Asset” or a “Non-Private Asset” (in its sole and absolute
discretion); and (z) if and only if both the Lenders and the Services Provider
have designated such Collateral Obligation as a “Private Asset”, then such
Collateral Obligation shall be designated as a “Private Asset” hereunder (and,
in all other cases, such Collateral Obligation shall be designated as a
“Non-Private Asset” hereunder);

 

116



--------------------------------------------------------------------------------

(iii) the following information with respect to such Collateral Obligation
(collectively, the “Diligence Information”), together with a Document Checklist
for such Collateral Obligation, shall have been delivered to the Collateral
Agent and made available to the Lenders and the Collateral Custodian (it being
understood that compliance with any applicable confidentiality restrictions will
be required before such delivery, and the Services Provider will use its best
efforts to enable the Lenders to deliver applicable confidentiality agreements
or otherwise to comply with such restrictions):

(v) (1) with respect to Collateral Obligations that are not Originated
Collateral Obligations, copies of all related documents referenced in clause
(a) of the definition of “Underlying Instrument” relating to such Collateral
Obligation and (2) with respect to Originated Collateral Obligations, copies of
all related Draft Instruments and the IC Memorandum relating to such Collateral
Obligations;

(w) solely to the extent in the Services Provider’s possession, with respect to
Collateral Obligations that are not Originated Collateral Obligations, copies of
all related documents referenced in clauses (b) and (c) of the definition of
“Underlying Instrument” relating to such Collateral Obligation (provided that
such documents shall not be deemed to be Custody Documents hereunder);

(x) solely to the extent in the Services Provider’s possession, all appraisal or
valuation reports conducted by third parties as may be reasonably requested by
the Requisite Lenders (provided that such documents shall not be deemed to be
Custody Documents hereunder);

(y) information in reasonable detail (“Conflict of Interest Information”) with
respect to any transactions or positions of Affiliates of the Borrowers with
respect to the obligor that would give rise to a conflict of interest between
the interests of the Borrower Entities (and the rights and interests of the
Lenders with respect to the Borrower Entities), on one hand, and the interest of
such Affiliate in relation to the relevant Collateral Obligation; and

(z) solely to the extent in the Services Provider’s possession, all other
information customary and typical in performing a detailed credit analysis and
as may be reasonably requested by the Requisite Lenders, including corporate
organization charts of the obligors (to the extent available to the Services
Provider) and information concerning the relationship of such obligor to the
Borrowers and the Services Provider and their respective Affiliates (provided
that such documents shall not be deemed to be Custody Documents hereunder);

(iv) upon receipt of the request for approval and all Diligence Information,
within five Business Days, the Administrative Agent (with the consent of the
Requisite Lenders) shall either (x) approve the Acquisition of such Collateral
Obligation (and, in connection with such approval, determine the Assigned Price,
Advance Rate, Threshold Debt Ratio, Threshold EBITDA Percentage Change,
Threshold Revenue Percentage Change, Threshold Asset Coverage Percentage Change,
Threshold Charge Coverage Ratio, Original Asset Amount and Initial FX Rate for
such Collateral Obligation as of the approval date and the Additional Value
Adjustment Events (if any) for such Collateral Obligation), or (y) reject the
Acquisition of such Collateral Obligation (any such rejected Acquisition, an
“Actual Rejected Acquisition”);

 

117



--------------------------------------------------------------------------------

(v) at the time of such Acquisition, the Borrower Entities shall comply with
their respective obligations under Section 6.7(e) or (f), as applicable; and

(vi) unless otherwise expressly consented to by the Requisite Lenders, each
Collateral Portfolio Requirement will be satisfied (of, if any such requirement
was not satisfied immediately prior to such Acquisition or Commitment to be
Acquired, such requirement or test will be maintained or improved after giving
effect to the Acquisition) (the “Maintain or Improve Standard”); provided that
the requirements of this clause (vi) shall not apply to the Acquisition of any
portion of a Collateral Obligation that would result in an Excess Concentration
Amount.

For all purposes hereof and the other Transaction Documents, the Borrower
Entities and the Services Provider will be deemed to have satisfied their
obligations to deliver Diligence Information to the Collateral Agent under
clause (iv) above to the extent such material has been made available to the
Collateral Agent and the Collateral Custodian in the Transaction Data Room and
the Borrower shall have provided written notice (email is sufficient) to the
Collateral Custodian two Business Days prior to the date original and/or
electronic copies of Diligence Information under clause (iv) above is delivered
to the Collateral Custodian.

Upon reasonable request by the Borrowers, the Calculation Agent shall from time
to time provide to the Borrowers its good faith estimate of the expected
Assigned Price of any potential Collateral Obligation.

The Requisite Lenders will be deemed to have waived any of the requirements in
the definition of “Collateral Obligation” and any deviation from the Collateral
Portfolio Requirements if (and only if) (1) each such deviation or
non-compliance is expressly disclosed to the Lenders in writing pursuant to
Section 8.2(a)(i) and (2) after receipt of such writing, the Requisite Lenders
have expressly consented in writing to the Acquisition of such Collateral
Obligation hereunder. For the avoidance of doubt, no Collateral Obligations
shall be Acquired by any Borrower Entity unless consent of the Requisite Lenders
(in their sole and absolute discretion) has been obtained therefor.

(b) In connection with the holding of a Collateral Obligation by a Borrower
Entity, and for as long as such Collateral Obligation remains part of the
Collateral Portfolio, such Borrower Entity, or the Services Provider on its
behalf, shall use commercially reasonable efforts to provide:

(i) upon request of the Requisite Lenders, as soon as practically available, to
the Collateral Custodian (to be held by the Collateral Custodian hereunder on
behalf of the Secured Parties as “Custody Documents”) all amendments,
modifications and supplements of and all waivers in respect of each Underlying
Instrument; and

(ii) in connection with the delivery of any items as described in clause
(1) above, an updated Document Checklist for such Collateral Obligation.

(c) Notwithstanding anything to the contrary herein, for the avoidance of doubt,
there shall be no reinvestment in any Collateral Obligations after the end of
the Reinvestment Period.

(d) Notwithstanding anything to the contrary herein, no Borrower Entity (nor the
Services Provider on its behalf) will at any time Commit to Acquire any
Collateral Obligation unless at the time of such Commitment the Borrowers, in
their commercially reasonable judgment, believe there is or will be an amount of
funds on deposit in the Principal Collection Accounts in the relevant currency,
together with amounts that may be borrowed hereunder in compliance with the
terms and conditions set forth herein, that is equal to or greater than the full
amount required by the relevant Borrower Entity to Acquire such Collateral
Obligation (and all other Collateral Obligations that the Borrower Entities have
Committed to Acquire but that have not yet settled).

 

118



--------------------------------------------------------------------------------

(e) In connection with the Acquisition of any Collateral Obligation after the
Initial Credit Date, the Borrowers (or the Services Provider on their behalf)
shall deliver to the Collateral Agent an Officer’s certificate certifying that
such Acquisition complies with this Section 8.2 (determined as of the date that
the relevant Borrower Entity Commits to make the purchase); provided that such
requirement shall be satisfied, and such certification shall be deemed to have
been made in respect of such Acquisition, by the delivery to the Collateral
Agent of a Borrower Order or other direction or a trade ticket in respect
thereof that is provided by an Authorized Officer of the Services Provider.

(f) OR Lending II shall transfer to ORCC II Financing each Collateral Obligation
Acquired by OR Lending II at the earliest practical time as of which such
Collateral Obligation may be transferred to and held by ORCC II Financing in
compliance with California or Tennessee lending laws (and without incurring
California or Tennessee taxes or penalties).

(g) In connection with the Acquisition by OR Lending II of any Collateral
Obligation Originated by a Borrower Entity otherwise in accordance with this
Section 8.2, ORCC II Financing may loan to OR Lending II under the Intercompany
Note from the proceeds of Loans and any amounts otherwise available for the
Acquisition of Collateral Obligations by the Borrower Entities hereunder an
amount equal to the net cost to OR Lending II of the Acquisition of such
Collateral Obligation. Upon the sale of any Collateral Obligation from OR
Lending II to ORCC II Financing, the purchase price otherwise payable by ORCC II
Financing shall, to the extent permitted by the terms of the Intercompany Note,
be applied to reduce the amount owed by OR Lending II under the Intercompany
Note. Any purchase price in excess of such amount owing shall be payable in
cash.

8.3. Affiliate Transactions.

No Borrower Entity will have the right or ability to sell to an Affiliate any
Collateral Obligation except for (a) sales from OR Lending II to ORCC II
Financing pursuant to Section 8.2; (b) Revalued Collateral Obligations or, if
the Excess Concentration Application Condition exists, the amount of any
Collateral Obligation that is causing the Excess Concentration Application
Condition to exist; or (c) sales to Affiliates conducted on terms and conditions
consistent with those of an arm’s length transaction at fair market value,
provided that the Borrowers have provided notice to the Lenders setting forth
the price at which such Collateral Obligation is proposed to be sold. No
Borrower Entity will have the right or ability to Acquire Collateral Obligations
from any Affiliate except for Acquisitions from Affiliates conducted on terms
and conditions consistent with those of an arm’s length transaction at fair
market value. The Collateral Agent shall have no obligation to verify compliance
with this Section 8.3.

8.4. Purchase and Delivery of Collateral Obligations and Other Actions.

(a) Investment in Collateral Obligations. The Services Provider on behalf of the
Borrower Entities shall seek to invest the net proceeds of borrowings hereunder
in Collateral Obligations in accordance with the provisions hereof and of the
other Transaction Documents. Subject to the provisions of this Section 8.4, all
or any portion of such net proceeds may be applied prior to the end of the
Reinvestment Period to Acquire a Collateral Obligation or one or more Eligible
Investments for inclusion in the Collateral upon:

(i) in the case of an Acquisition of a Collateral Obligation, compliance with
the conditions to Acquire such Collateral Obligation on this Section 8; and

(ii) receipt by the Collateral Agent of a Borrower Order with respect thereto
directing the Collateral Agent to pay out the amount specified therein against
delivery of the Collateral Obligations or Eligible Investments specified
therein.

 

119



--------------------------------------------------------------------------------

(b) Investment in Eligible Investments. Any portion of the net proceeds of any
Loans hereunder that is not invested in Collateral Obligations at 3:00 p.m., New
York City time, on any Business Day during the Reinvestment Period shall, on the
next succeeding Business Day or as soon as practicable thereafter, be invested
in Eligible Investments as directed by the Services Provider in writing (which
may be in the form of standing instructions).

(c) Schedule of Collateral Obligations. The Borrowers shall cause to be
delivered to the Collateral Agent, the Collateral Administrator Parties, the
Administrative Agent and the Lenders, as promptly as practicable on or after
each Acquisition of Collateral Obligations, either an amended Schedule of
Collateral Obligations or a list of Collateral Obligations setting forth all
Collateral Obligations Acquired by the Borrower Entities on or prior to such
date, which schedule or list shall supersede any prior Schedule of Collateral
Obligations delivered hereunder and which schedule or list shall include all
Collateral Obligations held as of such date.

8.5. Amendments to Underlying Instruments.

(a) In the performance of its obligations hereunder, so long as no Event of
Default shall have occurred and be continuing, the Borrowers (or the Services
Provider on its behalf) may enter into any amendment or waiver of, or supplement
to, any Underlying Instrument (each, an “Amendment”); provided that:

(1) the Borrowers shall deliver to the Administrative Agent a summary of such
Amendment, along with a description of the rationale of such request and the
then-most recent available draft documentation in connection therewith (each, a
“Draft Amendment Package”) (it being understood that posting such Draft
Amendment Package to the Transaction Data Room does not constitute delivery for
such purposes);

(2) if such Amendment is a Material Amendment or otherwise would effect a
Specified Change:

(A) a Value Adjustment Event shall occur with respect to the related Collateral
Obligation (whether or not such Amendment has been consented to or rejected by
the Administrative Agent or the Lenders) as provided in the definitions of
“Value Adjustment Event” and “Specified Change”; and

(B) unless the Administrative Agent has otherwise expressly consented to such
Amendment (such consent to be granted or withheld in the Administrative Agent’s
sole and absolute discretion), the Adjusted Balance of such Collateral
Obligation shall be zero (unless and until the Borrowers requests the
Administrative Agent to cause such Collateral Obligation to become a Reapproved
Collateral Obligation and the Administrative Agent so agrees in its sole and
absolute discretion) upon the effective date of such Amendment; and

(3) if:

(A) such Amendment does not constitute a Specified Change and the Administrative
Agent has provided written notice that the Administrative Agent consents to such
Amendment; or

(B) such Amendment constitutes a Material Amendment (but does not otherwise
constitute a Specified Change) but the Administrative Agent either (I) has not
provided written notice that the Administrative Agent will treat such Amendment
as a Value Adjustment Event or (II) has not responded to such Draft Amendment
Package,

 

120



--------------------------------------------------------------------------------

in each case under this clause (3) within seven Business Days following receipt
of such Draft Amendment Package (the period prior to the Administrative Agent
taking action with respect to such Draft Amendment Package or the expiration of
such seven Business Day period, the related “Approval Period”), then no Value
Adjustment Event shall result from the execution of such Amendment.

(b) If an Event of Default has occurred and is continuing, the Borrowers (or the
Services Provider on their behalf) may not enter into any Amendment with respect
to any Collateral Obligation unless the Administrative Agent has otherwise
consented to such Amendment in its sole and absolute discretion. If an Event of
Default has occurred and is continuing, the Adjusted Balance of any Collateral
Obligation that is the subject of a Specified Change or an Amendment for which
the Administrative Agent has not granted its consent shall be zero.

(c) The Borrowers shall deliver executed copies of all Amendments to the
Administrative Agent within three Business Days of execution thereof, which
executed documentation shall be consistent in all material respect with the
documentation included in the Draft Amendment Package, unless otherwise
consented to by Administrative Agent in its sole and absolute discretion.

Notwithstanding the foregoing provisions in this Section 8.5, the Borrowers may
extend the delivery dates for underlying deliverables (i.e. financial
statements, officer certificates and similar documentary items) under the
Underlying Instruments for each Collateral Obligation, in each case up to a
maximum of 30 days, without the consent of the Administrative Agent.

8.6. Collateral Obligation Reapproval.

If a Value Adjustment Event has occurred in relation to a Collateral Obligation
prior to the beginning of the Amortization Period, so long as no Default or
Event of Default shall have occurred and then be continuing, the Administrative
Agent shall if so requested by the Borrowers use commercially reasonable efforts
to determine (a) a new Assigned Price, (b) a new Threshold Debt Ratio, Threshold
EBITDA Percentage Change, Threshold Revenue Percentage Change, Threshold Asset
Coverage Percentage Change and Threshold Charge Coverage Ratio, if applicable
and (c) any new Additional Value Adjustment Events (if any) for such Collateral
Obligation which will thereafter be applicable to such Collateral Obligation, in
each case as such items in (a) through (c) may be determined in the
Administrative Agent’s sole and absolute discretion, within 30 days of such
request by the Borrowers. Upon making the determinations set forth in the
foregoing sentence, the Administrative Agent shall give written notice of such
determinations to the Borrowers, and if the Borrowers accept such determinations
by notice to the Administrative Agent, the relevant Collateral Obligation shall
upon such notice from the Borrowers to the Administrative Agent become a
“Reapproved Collateral Obligation” for purposes hereof.

SECTION 9. EVENTS OF DEFAULT

If any one or more of the following conditions or events shall occur (each, an
“Event of Default”):

(a) Failure to Make Payments When Due. Failure by the Borrowers to pay:

(1) any principal of any Loan at the Maturity Date; or

(2) with respect to any Disposition during the Amortization Period, principal of
the Loans on the date of such Disposition in an amount equal to the Individual
Realization Application Amount for such Disposition; or

(3) with respect to any other realization of Principal Proceeds during the
Amortization Period, principal of the Loans on the date of such other
realization in an amount equal to the Individual Realization Application Amount
for such realization within two Business Days after the receipt of the relevant
amount has been notified to the Borrowers or otherwise determined by the
Services Provider in good faith; or

 

121



--------------------------------------------------------------------------------

(4) on any Payment Date during the Amortization Period, principal of the Loans
in an amount equal to the Required Principal Amortization Amount for such
Payment Date; or

(5) any amount payable in connection with a Clean-Up Call Prepayment pursuant to
Section 2.9(b) within five Business Days of the occurrence of the related
Clean-Up Call Event; or

(6) when due any installment of principal of any Loan (in each case, whether by
notice of voluntary prepayment or otherwise, but excluding payments referred to
in clauses (1) through (5) above or prepayments for which notice of such
prepayment was conditional or notice of such prepayment was revoked by the
Borrowers) within two Business Days after the notice of prepayment was
submitted; or

(7) any interest on any Loan, any Minimum Spread Payment, any Make-Whole Amount,
Hedge Costs (if any) or any fee or any other amount due hereunder (other than
payment of amounts under the Margining Agreement) and continuation of such
failure for a period of five Business Days following written notice of such
failure being provided by the Administrative Agent (or, in the case of a default
in payment resulting solely from an administrative error or omission by the
Collateral Agent, such default continues for a period of seven or more Business
Days after the Collateral Agent receives written notice of or a Trust Officer
has knowledge of such administrative error or omission); or

(8) the failure on any Payment Date to disburse amounts available in the Payment
Account in excess of U.S.$10,000 in accordance with the Priority of Payments and
continuation of such failure for a period of 10 Business Days (provided that, if
such failure results solely from an administrative error or omission by the
Collateral Agent, such default continues for a period of 10 or more Business
Days after the Collateral Agent receives written notice of or a Trust Officer
has knowledge of such administrative error or omission);

(b) Breach of Certain Covenants. Failure of any Credit Party:

(1) to perform or comply with any obligation under Section 2(a) of the Margining
Agreement within the time period set forth therein; or

(2) to perform or comply in any material respect with any term or condition
contained in Section 2.3, Section 5.3, Section 5.7, Section 5.8, Section 5.11(b)
or Section 8; or

(3) to perform or comply with any term or condition contained in Section 5.9,
Section 5.10 or Section 5.11(a), which failure is in each case not cured within
five days after the earlier of (A) an Authorized Officer of such Credit Party
obtaining knowledge of such default or (B) receipt by the Borrower and the
Services Provider of notice from the Administrative Agent or any Lender of such
failure; or

(4) to perform or comply with any term or condition contained in Section 5.14,
which failure is in each case not cured:

(x) with respect to delivery of Specified Information pursuant to subparagraphs
(4) and (5) on Schedule A, within the applicable Specified Information Delivery
Grace Period; and

 

122



--------------------------------------------------------------------------------

(y) with respect to the other provisions in Section 5.14, within five days after
the earlier of (A) an Authorized Officer of such Credit Party obtaining
knowledge of such failure or (B) receipt by the Borrower and the Services
Provider of notice from the Administrative Agent or any Lender of such failure;
or

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Transaction Document or in any statement or certificate at any time given by
or on behalf of any Credit Party in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made and such failure shall not have been remedied or
waived within 15 days after the earlier of (1) an Authorized Officer of such
Credit Party obtaining knowledge of such false statement or (2) receipt by the
Borrowers and the Services Provider of notice from the Administrative Agent or
any Lender of such false statement; or

(d) Other Defaults Under Transaction Documents. Any Credit Party shall default
in the performance of or compliance with any term contained herein or any of the
other Transaction Documents, other than any such term referred to in any other
paragraph of this Section 9, and such default shall not have been remedied or
waived within 10 Business Days after the earlier of (1) an Authorized Officer of
such Credit Party obtaining knowledge of such default or (2) receipt by the
Borrowers and the Services Provider of notice from the Administrative Agent or
any Lender of such default; or

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc. (1) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party in an involuntary case under any Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (2) an
involuntary case shall be commenced against any Credit Party under any Debtor
Relief Laws now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Credit Party, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of any Credit Party for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party, and any such event described in this clause
(3) shall continue for 15 days without having been dismissed, bonded or
discharged; or

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. (1) Any Credit Party
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Laws now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Credit
Party shall make any assignment for the benefit of creditors; or (2) any Credit
Party shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of any Credit Party (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in clause (e) above; or

(g) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of 15 days;
or

 

123



--------------------------------------------------------------------------------

(h) Collateral Documents, Etc. At any time after the execution and delivery
thereof, (1) any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or the Collateral
Agent shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of the Collateral Agent or any other Secured Party to take any
action within its control; or (2) any Credit Party shall contest the validity or
enforceability of any Transaction Document in writing or deny in writing that it
has any further liability, including with respect to future advances by Lenders,
under any Transaction Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or

(i) Investment Company. Any Credit Party (other than the Fund) or the portfolio
of Collateral becomes an “Investment Company” required to be registered under
the Investment Company Act and such status continues unremedied for 45 days; or

(j) ERISA. The Equity Holder or any Borrower Entity maintains or contributes to
any Pension Plan or Multiemployer Plan; or an ERISA Event shall have occurred
that, when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect; or

(k) Financial Covenant. The sum of the Initial Borrowing Base Amounts (USD) of
all Collateral Obligations owned by the Borrowers plus the Dollar Equivalent of
the amounts on deposit in the Collection Accounts shall be less than:

(1) at any time during the Ramp-Up Period, U.S.$17,500,000; or

(2) at any time after the end of the Ramp-Up Period but prior to the end of the
Reinvestment Period, U.S.$25,000,000; or

(l) Services Provider-Related Events, Etc. A Cause Event shall occur; or any
other “cause” shall occur under a Corporate Services Agreement; or the Services
Provider shall for any reason tender its resignation, or be removed with or
without cause, under a Corporate Services Agreement; or the Fund shall tender
its resignation, or be removed with or without cause, or be subject to removal
for cause, as Administrator of a Borrowers; or

(m) Subsidiaries. Any Borrower Entity (other than ORCC II Financing or OR
Lending II) ceases to be a direct wholly owned Subsidiary of ORCC II Financing;
or

(n) Extraordinary Event. An Extraordinary Event shall occur; or

(o) Change in Control. Failure of the Fund at any time to hold, directly, 100%
of the issued and outstanding equity interests of either Borrower or to have at
least the same material rights, powers and degree of participation in the
operations and management of the Borrowers as in effect on the Closing Date.

THEN, (1) upon the occurrence of any Event of Default described in Section 9 (e)
or 9(f), automatically, and (2) upon the occurrence and during the continuance
of any other Event of Default, at the request of (or with the consent of) the
Requisite Lenders, upon notice to the Borrowers by the Administrative Agent
(A) the Commitments, if any, of each Lender shall immediately terminate and
(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party:

(A) the unpaid principal amount of and accrued interest on the Loans, and

(B) all other Obligations,

 

124



--------------------------------------------------------------------------------

and the Administrative Agent may cause the Collateral Agent to enforce any and
all Liens and security interests created pursuant to and subject to the terms
and limitations of the Collateral Documents.

For the avoidance of doubt, any failure of any Reinvestment Criteria to be
satisfied on any date shall not constitute, in itself, a Default or Event of
Default under any Transaction Document.

SECTION 10. THE AGENTS

10.1. Appointment of Agents.

(a) Goldman Sachs is hereby appointed Syndication Agent hereunder, and each
Lender hereby authorizes Goldman Sachs to act as Syndication Agent in accordance
with the terms hereof and the other Transaction Documents. The Syndication
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates. As of the
Initial Credit Date, Goldman Sachs, in its capacity as Syndication Agent, shall
not have any obligations but shall be entitled to all benefits of this
Section 10. The Syndication Agent may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to the Administrative
Agent and the Borrowers.

(b) Goldman Sachs is hereby appointed the Administrative Agent hereunder and
under the other Transaction Documents and each Lender hereby authorizes Goldman
Sachs to act as the Administrative Agent in accordance with the terms hereof and
the other Transaction Documents.

(c) State Street Bank and Trust Company is hereby appointed the Collateral Agent
hereunder and under the other Transaction Documents to which the Collateral
Agent is a party, and each Lender hereby authorizes it to act as Collateral
Agent in accordance with the terms hereof and thereof.

(d) Each Agent hereby agrees to act in its capacity as such upon the express
provisions contained herein and the other Transaction Documents to which it is a
party, as applicable. The provisions of this Section 10 are solely for the
benefit of Agents and the Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions of this Section 10. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Credit
Party. No implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into any Transaction Document or otherwise exist
against any Agent. It is understood and agreed that the use of the term “agent”
herein or in any Transaction Documents (or any other similar term) with
reference to the Administrative Agent, the Collateral Agent, the Collateral
Administrator, the Collateral Custodian or the Accounts Securities Intermediary
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. The permissive
authorizations, entitlements, powers and rights granted to the Agents in the
Transaction Documents shall not be construed as duties.

10.2. Powers and Duties.

Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Transaction Documents to which it is a party as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Transaction Documents to which it is a party, and
each Agent shall not be liable except for the performance of such duties and
responsibilities as are express specified herein and therein. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees, and no Agent shall be responsible for any misconduct or
gross negligence on the part of any such agent or employee appointed by it with
due care. No Agent shall have, by reason hereof or any of the other Transaction
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Transaction Documents, expressed
or implied, is intended to or shall be so construed as to impose upon any Agent
any obligations in respect hereof or any of the other Transaction Documents
except as expressly set forth herein or therein.

 

125



--------------------------------------------------------------------------------

The Agents shall not be liable for any action taken or not taken by them (1) at
the direction of the Borrowers or the Services Provider as provided in this
Agreement or the other Transaction Documents, (2) with the consent of or at the
request or direction of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agents shall believe
in good faith shall be necessary, to give such request or direction hereunder),
or, solely with respect to the Collateral Agent, the Collateral Administrator or
the Collateral Custodian with the consent of or at the written direction of the
Administrative Agent or (3) in the absence of their own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
non-appealable judgment.

The Lenders hereby direct each of the Agents, as applicable, to execute and
deliver the Transaction Documents to which they are a party, respectively, on or
prior to the Initial Credit Date and to execute and deliver additional
Transaction Documents from time to time (upon written direction by the Requisite
Lenders or, solely with respect to the Collateral Custodian, upon written
direction by the Administrative Agent). It is hereby expressly acknowledged and
agreed that, in taking any of the foregoing actions, the Agents are not
responsible for the terms or contents of such agreements, or for the validity or
enforceability thereof, or the sufficiency thereof for any purpose. Whether or
not so expressly stated therein, in entering into, or taking (or forbearing
from) any action under pursuant to, the Transaction Documents, the Agents each
shall have all of the rights, immunities, indemnities and other protections
granted to them under this Agreement (in addition to those that may be granted
to them under the terms of such other agreement or agreements).

10.3. General Immunity.

(a) No Agent shall be responsible to any Person for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency hereof or any other Transaction Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to Lenders
or by or on behalf of any Credit Party to any Agent or any Lender in connection
with the Transaction Documents and the transactions contemplated thereby or for
the financial condition or business affairs of any Credit Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Transaction Documents or as to the use of the proceeds of the Loans or as to
the existence or possible existence and continuation of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, the Administrative Agent shall
not have any liability arising from confirmations of the amount of outstanding
Loans or the component amounts thereof.

(b) No Agent nor any of its officers, partners, directors, employees or agents
shall be liable for any action taken or omitted by any Agent under or in
connection with any of the Transaction Documents except to the extent caused by
such Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. Each Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other
Transaction Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from the Requisite Lenders (or such
other Lenders as may be required to give such instructions hereunder) or, solely
with respect to the Collateral Agent, the Collateral Administrator or the
Collateral Custodian, written instructions in respect thereof from the
Administrative Agent and, upon receipt of such instructions from the Requisite
Lenders (or such other Lenders, as the case may be) or the Administrative Agent,
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions, including for the avoidance of doubt refraining from any
action that, in its opinion or the

 

126



--------------------------------------------------------------------------------

opinion of its counsel, may be in violation of the automatic stay under any
Debtor Relief Law. Without prejudice to the generality of the foregoing,
(1) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any resolution, officer’s certificate, opinion of counsel,
certificate of auditors or any other certificate, statement, communication,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for such Agent or any Credit Party), accountants, experts and other
professional advisors selected by it; and (2) no Lender or any other person
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Transaction Documents in accordance with the instructions of the
Requisite Lenders (or such other Lenders as may be required to give such
instructions hereunder) or the Administrative Agent. For all purposes herein and
the Transaction Documents, the Collateral Agent and the Collateral Custodian may
accept and act upon instructions and consents provided by the Administrative
Agent as if such instructions and consents were provided by the Requisite
Lenders directly.

(c) Each Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Transaction Document by or
through any one or more sub-agents appointed by such Agent, provided that the
Administrative Agent may do so only with the consent of the Borrowers (not to be
unreasonably withheld). Each Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates (each also a “sub-agent”). The exculpatory,
indemnification and other provisions of this Section 10 shall apply to any
Affiliates, receivers, delegates or sub-agents of the Agents and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein (in the case of the Syndication Agent) as well as
any other activities as the Agents. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of this Section 10
shall apply to any such sub-agent, receiver or delegate and to the Affiliates of
any such sub-agent, receiver or delegate, and shall apply to their respective
activities as sub-agent, receiver or delegate as if such sub-agent, receiver or
delegate and its respective Affiliates were named herein. Notwithstanding
anything herein to the contrary, with respect to each sub-agent appointed by the
Agents and each receiver and delegate, (1) such sub-agent, receiver or delegate
shall be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (2) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, receiver
or delegate, and (3) such sub-agent, receiver or delegate shall only have
obligations to the respective Agent and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent, receiver or delegate. The Agents shall not be
responsible for the conduct of such sub-agents, receivers, delegates or
attorneys appointed by them with due care.

(d) No Agent shall be deemed to have knowledge of any Default, Event of Default
or Make-Whole Event unless and until written notice describing such circumstance
or event is given to an Authorized Officer of such Agent by the Borrowers or a
Lender and states that it is a notice of such circumstance or event. In the
absence of receipt of such notice, each Agent may conclusively assume that there
is no Default, Event of Default or Make-Whole Event. Upon receipt of any such
notice, the relevant Agent shall have no duty or obligation in connection
therewith unless and until directed by the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agents
shall believe in good faith shall be necessary, to give such direction
hereunder) or, with respect to directions to the Collateral Agent, the
Collateral Administrator or the Collateral Custodian, the Administrative Agent.
No Agent shall have any duty to take any action to determine whether any such
circumstance or event has occurred. Except as expressly provided herein,
delivery of reports, documents and other information to any Agent is for
informational purposes only and such Agent’s receipt of the foregoing shall not
constitute constructive knowledge of any event or circumstance or any
information

 

127



--------------------------------------------------------------------------------

contained therein or determinable from information contained therein or any
other related document. Except with respect to written notices of Defaults and
Events of Default of which an Authorized Officer of the applicable Agent has
actual knowledge, information contained in notices, reports or other documents
delivered to such Agent and other publicly available information shall not
constitute actual or constructive knowledge. In the absence of receipt of such
notice or knowledge, the applicable Agent may conclusively assume that there is
no Default or Event of Default. Knowledge of notices or other documents
delivered to any Agent in any capacity shall not constitute knowledge of or
delivery to (1) such Agent in any other capacity under the Transaction Documents
or to any Affiliate or other division of such Agent or (2) any other Agent. The
Collateral Agent, the Collateral Administrator and the Collateral Custodian
shall not have any duty, obligation or liability to access the Transaction Data
Room unless directed to do so by the Requisite Lenders or the Administrative
Agent.

(e) The powers conferred on the Collateral Agent under the Transaction Documents
are solely to protect the Secured Parties’ interests in the Collateral, shall
not impose any duty upon the Collateral Agent to exercise any such powers and
are subject to the provisions of this Agreement. Neither the Collateral Agent
nor any of its officers, directors, employees or agents shall be responsible for
any act or failure to act, except for gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Collateral Agent shall not have any responsibility for taking
any necessary steps to protect, preserve or exercise rights against any Person
with respect to any of the Collateral (except to the extent expressly required
in this Agreement and the other Transaction Documents to which it is a party)
and the Collateral Agent shall be relieved of all responsibility for the
Collateral upon surrendering it to the Borrowers in accordance with the terms
and conditions set forth herein and in the other Transaction Documents.

(f) Notwithstanding any provision of this Agreement or the other Transaction
Documents to the contrary, no Agent shall have any obligation to take any
discretionary action under this Agreement or any Transaction Document and before
taking or omitting any action to be taken or omitted by an Agent under the terms
of this Agreement and the other Transaction Documents, such Agent may seek the
written direction of the Requisite Lenders or, solely with respect to direction
to a Bank Party, a Collateral Administrator Party or the Collateral Custodian,
the Administrative Agent (which written direction may be in the form of an
e-mail), and such Agent shall be entitled to rely (and shall be fully protected
in so relying) upon such direction. The Agents shall not be liable with respect
to any action taken or omitted to be taken by it in accordance with such
direction. In absence of such direction with respect to any action or inaction,
such Agent shall be entitled to refrain from such action unless and until such
Agent shall have received such direction, and such Agent shall not incur
liability to any Person by reason of so refraining. In the absence of an express
statement in the Transaction Documents regarding which Lender shall direct in
any circumstance, the direction of the Requisite Lenders shall apply and be
sufficient for all purposes. Any provision of this Agreement or the other
Transaction Documents authorizing any Agent to take any action shall not
obligate such Agent to take such action.

(g) No Agent shall have any obligation whatsoever to any Lender or to any other
Person to assure that the Collateral exists or is owned by the Person purporting
to own it or is cared for, protected, or insured or has been encumbered or that
the Liens granted to the Collateral Agent herein or pursuant to the Transaction
Documents have been properly or sufficiently or lawfully created, perfected,
protected, or enforced, or are entitled to any particular priority. No Agent
shall be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral Agent’s
Lien thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall any Agent be responsible or liable for any failure to
monitor or maintain any portion of the Collateral or to protect against any
diminution in value of the Collateral.

(h) No Agent shall be under any obligation to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Borrowers, any Affiliate thereof or any
other Person. Without limiting the generality of the foregoing, in no event
shall any Agent have any responsibility or liability with respect to any
instrument, certificate or report furnished pursuant to the Transaction
Documents, or with respect to any calculations not expressly to be determined by
such Agent.

 

128



--------------------------------------------------------------------------------

(i) No Agent shall ever be required to use, risk or advance its own funds or
otherwise incur financial liability in the performance of any of its duties or
the exercise of any of its rights and powers under this Agreement or under the
other Transaction Documents (and, without limiting the foregoing, no Agent, in
its capacity as such, shall have any obligation to grant any credit extension or
to make any advance hereunder). In no event shall any Agent be liable, directly
or indirectly, for any special, punitive, indirect or consequential damages
(including lost profits), even if such Agent has been advised of the possibility
of such damages and regardless of the form of action. No Agent shall be
responsible for delays or failures in performance resulting from acts beyond its
control. Such acts shall include but not be limited to acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes, terrorist attacks or other disasters.

(j) Each Agent shall be fully justified in failing or refusing to take any
action under any Transaction Document unless it shall first receive written
direction of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Agents shall believe in good faith
shall be necessary, to give such advice or concurrence hereunder or thereunder)
or, solely with respect to a Bank Party, a Collateral Administrator Party or the
Collateral Custodian, the Administrative Agent (and shall not be liable for any
loss or expense that arises as a result of its failure to act while awaiting
such advice or concurrence) and, if it so requests, it shall first be
indemnified to its satisfaction by the Requisite Lenders (or such other Lenders)
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take, or omitting to take any such action.

(k) Each Agent shall be entitled to consult with and rely upon advice of counsel
concerning legal matters and such advice shall be full protection and
authorization for any action taken or omitted by such Agent in good faith
thereon.

(l) In connection with the delivery of any information to any Agent by the
Services Provider, a Borrower Entity or any other Person to be used by such
Agent in connection with the preparation or distribution of calculations or
reports or the performance or other duties under the Transaction Documents, such
Agent is entitled to conclusively rely on the accuracy of any such information
and shall not be required to investigate or reconfirm its accuracy and shall not
be liable in any manner whatsoever for any errors, inaccuracies or incorrect
information resulting from the use of such information.

(m) If any Agent shall require any information to perform its duties under the
Transaction Documents, the Borrowers shall provide, or shall instruct the
Services Provider to provide, such information to such Agent promptly upon
request, in each case so long as such information is within the possession of
the Borrowers or the Services Provider and is able to be delivered without
breaching any obligations of confidentiality or other contractual or similar
restrictions.

(n) At any time and from time to time, the Collateral Agent may request
information from the Administrative Agent as to the identity of the Requisite
Lenders or any other Lender, and the Administrative Agent will endeavor to
provide such information reasonably promptly. The Collateral Agent shall be
entitled to fully rely on such information from the Administrative Agent and the
Collateral Agent shall have no duty, obligation or liability with respect to the
identity or amount of Loans held by any Lender or the calculation of the
Requisite Lenders. Without limiting the foregoing, the Collateral Agent shall be
entitled to request and receive from the Administrative Agent all necessary
information in respect of each Lender for purposes of making distributions to
such Lender hereunder. The Collateral Agent shall have no liability for any
failure or delay in taking any action hereunder as a result of a failure or
delay on the part of the Administrative Agent (or the related Lender) to provide
such information to the Collateral Agent.

 

129



--------------------------------------------------------------------------------

(o) Each Agent may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to such Agent and conforming to the requirements of this Agreement.

(p) No Agent shall be liable for an error of judgment made in good faith unless
it shall be finally proved that the Agent was negligent in ascertaining the
pertinent facts.

(q) No Agent shall have any duty (1) to see to any recording, filing, or
depositing of this Agreement or any Transaction Documents referred to herein or
any Financing Statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof,
(2) to see to any insurance or (3) to see to the payment or discharge of any
tax, assessment, or other governmental charge or any lien or encumbrance of any
kind owing with respect to, assessed or levied in connection with this Agreement
(except as set forth in Section 2.15).

(r) No Agent nor any of its officers or employees shall be required to ascertain
whether any borrowing hereunder (or any amendment or termination of this
Agreement) has been duly authorized or is in compliance with any other agreement
to which a Borrower is a party (whether or not the Agent is also a party to such
other agreement).

(s) No Agent shall be required to give any bond or surety in respect of the
execution of this Agreement.

(t) No Agent shall be obligated to monitor or confirm, on a continuing basis or
otherwise, any Person’s compliance with the covenants described herein or with
respect to any reports or other documents filed under this Agreement or any
other related document.

(u) No Agent shall be under any obligation to exercise any of the rights vested
in it by this Agreement or to enforce any remedy or realize upon any of the
Collateral unless (1) it has been directed to take such action by the
Administrative Agent or the Requisite Lenders, and (2) it has been offered
security or indemnity satisfactory to it against the costs, expenses and
liabilities (including fees and expenses of its agents and counsel) that might
be incurred by it in compliance with such request or direction. No Agent shall
be held liable for any action or inaction taken in accordance with the
directions of the Administrative Agent or the Requisite Lenders.

(v) No Agent shall be liable for the actions or omissions of the Services
Provider, and without limiting the foregoing, no Agent shall (except to the
extent expressly provided in this Agreement) be under any obligation to monitor,
evaluate or verify compliance by the Services Provider with the terms hereof or
the Corporate Services Agreements, or to verify or independently determine the
accuracy of information received by it from the Services Provider (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Collateral and no Agent shall have any additional duties following the
resignation or removal of the Services Provider.

(w) No Agent shall have any obligation to determine: (i) if a Collateral
Obligation meets the criteria or eligibility restrictions imposed by this
Agreement or other Transaction Document or (ii) whether the conditions specified
in the definition of “Delivered” under the Pledge and Security Agreement have
been complied with.

(x) In making or disposing of any investment permitted by this Agreement, the
Collateral Agent is authorized to deal with itself (in its individual capacity)
or with any one or more of its Affiliates, whether it or such Affiliate is
acting as a subagent of the Collateral Agent or for any third person or dealing
as principal for its own account. If otherwise qualified an Eligible Investment,
obligations of the Bank or any of its Affiliates shall qualify as Eligible
Investments hereunder.

 

130



--------------------------------------------------------------------------------

10.4. Agents Entitled to Act as Lender.

The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
(if any), each Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include any such Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with any Credit Party or any of their respective
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Borrowers for services in
connection herewith and otherwise without having to account for the same to
Lenders.

10.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation, without reliance upon any Agent or any other Person, of the
financial condition and affairs of the Credit Parties in connection with Credit
Extensions hereunder and that it has made and shall continue to make its own
appraisal of the creditworthiness of the Credit Parties. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
investigation or appraisal on behalf of Lenders or to provide any Lender with
any credit or other information with respect thereto, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loans on the Initial Credit Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Transaction Document and each other document required to be approved by the
Requisite Lenders or Lenders or delivered to any Agent, as applicable, on the
Initial Credit Date.

10.6. Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share (or, if no Loans or Commitments
are outstanding, the Pro Rata Share most recently in effect), severally agrees
to indemnify each Agent, to the extent that such Agent shall not have been
reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, fees, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Transaction Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement,
the other Transaction Documents or the use of proceeds thereof; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided that
(1) in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and (2) this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence. The foregoing shall survive the
termination of this Agreement and the resignation or removal of an Agent.

 

131



--------------------------------------------------------------------------------

10.7. Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Agents, the Lenders and the
Borrowers, and the Administrative Agent may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
the Agents, the Borrowers and the Administrative Agent and signed by the
Requisite Lenders. The Requisite Lenders shall have the right to appoint a
financial institution to act as the Administrative Agent hereunder, subject to
(unless an Event of Default has occurred and is continuing) the consent of the
Borrowers, and the Administrative Agent’s resignation shall become effective,
and the Administrative Agent shall be discharged from its obligations and duties
hereunder, on the earliest of (1) 30 days after delivery of the notice of
resignation or removal (regardless of whether a successor has been appointed or
not), (2) the acceptance of appointment by such successor Administrative Agent
by the Requisite Lenders or (3) such other date, if any, agreed to by the
Requisite Lenders. If the Requisite Lenders shall not have appointed a successor
Administrative Agent with the consent of the Borrowers (if so required) by the
end of the period specified above, then the Requisite Lenders shall be deemed to
have succeeded to and become vested with all the rights, powers, privileges and
duties of the resigning Administrative Agent. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent and the resigning or removed Administrative Agent
shall promptly transfer to such successor Administrative Agent all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Transaction
Documents. After any resigning or removed Administrative Agent’s resignation or
removal hereunder as the Administrative Agent, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent hereunder.

(b) The Collateral Agent and the Collateral Administrator (each, a “Specified
Person”) may resign at any time by giving prior written notice thereof to the
Lenders, the Administrative Agent and the Borrowers, and each Specified Person
may be removed at any time upon at least 30 days’ notice with or without cause
by an instrument or concurrent instruments in writing delivered to the Borrowers
and such Specified Person signed by the Requisite Lenders. Unless an Event of
Default has occurred and is continuing, the Borrowers shall have the right to
appoint a financial institution (or, in the case of the Collateral
Administrator, another entity acceptable to it) as a successor Specified Person
hereunder, subject to the reasonable satisfaction of the Requisite Lenders, and
each Specified Person’s resignation shall become effective, and such Specified
Person shall be discharged from its obligations and duties hereunder, on the
earliest of (1) 30 days after delivery of the notice of resignation or removal
(regardless of whether a successor been appointed or not), (2) the acceptance of
appointment by such successor Specified Person (which shall be no earlier than
30 days after delivery of such notice of resignation or removal unless agreed to
by the Requisite Lenders and the removed Specified Person) or (3) such other
date, if any, agreed to by the Requisite Lenders and the removed Specified
Person. Until a successor Specified Person is appointed, any Collateral or other
property held by a Specified Person on behalf of the Secured Parties under any
of the Transaction Documents shall continue to be held by the resigning or
removed Specified Person as bailee until such time as a successor Specified
Person is appointed (all costs and expenses incurred by such resigning or
removed Specified Person for holding such Collateral shall be paid by the
Borrowers). Each Specified Person shall have the right, at the cost and expense
of the Borrowers, to petition a court of competent jurisdiction regarding the
delivery of any Collateral or other property it holds as bailee. Upon the
acceptance of any appointment as Specified Person hereunder by a successor
Specified Person, such successor Specified Person shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning or removed Specified Person under this Agreement and the Transaction
Documents, and the resigning or removed Specified Person shall promptly
(x) transfer to such successor Specified Person all Collateral or other property
held hereunder or under the Transaction Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Specified Person under this Agreement and the
Transaction Documents, and (y) execute and deliver to such successor Specified
Person or otherwise authorize the filing of such amendments to Financing
Statements, and take such other actions, as may be requested by the Requisite
Lenders (and at the cost

 

132



--------------------------------------------------------------------------------

and expense of the Borrowers) in connection with the assignment to such
successor Specified Person of the security interests created under the
Transaction Documents. After any resigning or removed Specified Person’s
resignation or removal hereunder as such Specified Person, the provisions of
this Agreement and the Transaction Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement or the
Transaction Documents while it was such Specified Person hereunder.

(c) Any Person into which any Agent may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which such Agent shall be a party, or any Person succeeding to
all or substantially all of the corporate trust services business of such Agent
shall be the successor of such Agent hereunder without the execution or filing
of any paper with any party hereto or any further act on the part of any of the
parties hereto.

10.8. Collateral Documents.

(a) Agents under Collateral Documents. Each Secured Party hereby further
authorizes the Collateral Agent on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of Secured Parties with respect
to the Collateral and the Collateral Documents. Subject to Section 11.5, without
further written consent or authorization from any Secured Party, the
Administrative Agent and/or the Collateral Agent (at the direction of the
Administrative Agent) is authorized to and shall execute any documents or
instruments requested by either (1) the Borrowers (and at the cost and expense
of the Borrowers) in connection with an Acquisition or Disposition of assets
permitted by this Agreement and the release of any Lien encumbering any item of
Collateral that is the subject of such Disposition or (2) or otherwise consented
to by the Requisite Lenders (or such other number or percentage of the Lenders
as shall be necessary, or as the Agents shall believe in good faith shall be
necessary, to give such request or direction hereunder) in connection with any
other Disposition of assets in accordance with this Agreement; provided that, in
the case of clause (1), the Borrowers shall deliver a certificate signed by an
Authorized Officer of the Borrowers to the Administrative Agent and the
Collateral Agent stating that such Acquisition or Disposition of assets is
permitted by this Agreement and the Transaction Documents and that the release
of the Lien on such Collateral is authorized by the Transaction Documents (which
certificate shall be deemed to have been provided upon the delivery by the
Borrowers (or the Services Provider on its behalf) of a Borrower Order in
respect of such Acquisition or Disposition), and in the case of clause (2), the
Borrowers shall deliver a certificate signed by Authorized Officers of the
Borrowers to the Administrative Agent and the Collateral Agent stating that such
consent of the Requisite Lenders has been received. The Collateral Agent shall
have no obligation to review or verify whether the Borrowers or the Services
Provider on its behalf has obtained and delivered (or made available to the
Transaction Data Room) the necessary Diligence Information and other Custody
Documents required for purchases of Collateral Obligations hereunder, and the
Collateral Agent shall have no obligation to maintain the Transaction Data Room
on behalf of the Borrowers.

(b) Right to Realize on Collateral. Notwithstanding anything contained in the
Transaction Documents to the contrary, the Credit Parties, the Agents and each
other Secured Party hereby agree that (1) no Secured Party (other than the
Collateral Agent) shall have any right to realize upon any of the Collateral, it
being understood and agreed that all such powers, rights and remedies hereunder
and under any of the Transaction Documents may be exercised solely by the
Collateral Agent (at the written direction of the Requisite Lenders) for the
benefit of the Secured Parties in accordance with the terms hereof and thereof,
and (2) in the event of a foreclosure or similar enforcement action by the
Collateral Agent (at the written direction of the Requisite Lenders) on any of
the Collateral pursuant to a public or private sale or other Disposition
(including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of
the Bankruptcy Code or under any analogous provisions of any other Debtor Relief
Law), the Collateral Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or such other Debtor Relief Law) may be the purchaser or
licensor of any or all of such Collateral at any such Disposition and the
Collateral Agent, as agent for and representative of Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities) shall be
entitled, upon instructions from the Requisite Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such Disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such Disposition.

 

133



--------------------------------------------------------------------------------

(c) Release of Collateral, Termination of Transaction Documents; Etc.
Notwithstanding anything to the contrary contained herein or any other
Transaction Document, when all Obligations (other than contingent Obligations
for which no claim has been asserted) have been paid in full and all Commitments
have terminated or expired (as evidenced by an executed payoff letter and
confirmation from the Administrative Agent of the receipt of such payoff
amounts), the security interest created hereunder and under the other Collateral
Documents and all guarantee obligations under the Transaction Documents shall
automatically terminate and the Collateral Agent shall (at the sole cost and
expense of the Borrowers) take such actions as shall be requested in writing by
the Borrowers to effect such release of its security interest in all Collateral
and to release all guarantee obligations provided for in any Transaction
Document. The Borrowers shall prepare any such documentation at its expense and
shall be responsible for the costs and expenses of the Collateral Agent
(including legal fees and expenses) in connection with any release under this
clause (c). Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Credit
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Credit Party or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

10.9. Withholding Taxes.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without duplication of the provisions of Section 2.15(g), if
the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

10.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that complies with such rule’s disclosure requirements for
entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Agents and their respective agents and counsel and all other amounts due
the Lenders and the Agents under Transaction Documents allowed in such judicial
proceeding); and

 

134



--------------------------------------------------------------------------------

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same,

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the Agents
under the Transaction Documents. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Agents, their agents
and counsel, and any other amounts due to the Agents under the Transaction
Documents out of the estate in any such proceeding shall be denied for any
reason, payment of the same shall be secured by a Lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other properties
that the Lenders may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize any Agent to vote in respect of the
claim of any Lender in any such proceeding.

SECTION 11. MISCELLANEOUS

11.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, the Collateral Agent, the Collateral
Custodian or the Administrative Agent, shall be sent to such Person’s address as
set forth on Appendix B or in the other relevant Transaction Document, and in
the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to the Administrative Agent in writing. Except as otherwise set forth
in Section 3.2(b) or paragraph (b) below, each notice hereunder shall be in
writing and may be personally served or sent by facsimile (except for any
notices sent to the Administrative Agent) or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
facsimile, or three Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided that (1) no notice to any
Agent shall be effective until received by such Agent; (2) any such notice or
other communication shall at the request of the Administrative Agent be provided
to any sub-agent appointed pursuant to Section 11.3(c) as designated by the
Administrative Agent from time to time; and (3) any such notice or other
communication to the Administrative Agent, Collateral Agent or Collateral
Administrator may be made via SWIFT.

(b) Electronic Communications.

(1) Notices and other communications to any Agent and Lenders hereunder may be
delivered or furnished by electronic communication (including e mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Agent or any Lender pursuant to Section 2 if such Person
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or a
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment), provided that if
such notice or other

 

135



--------------------------------------------------------------------------------

communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (y) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (x) of notification that such notice or
communication is available and identifying the website address therefor.

(2) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(3) The Platform and any Approved Electronic Communications are provided “as is”
and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. In no event shall the Agent Affiliates have
any liability to the Borrowers or the other Credit Parties, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of a Borrower’s, any Credit Party’s or
the Administrative Agent’s transmission of communications through the Platform.

(4) Each Credit Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

11.2. Expenses.

Whether or not the initial Credit Extension is made hereunder, the Borrowers
agree to pay promptly (a) all the actual and reasonable costs and out-of-pocket
expenses incurred in connection with the negotiation, preparation and execution
of the Transaction Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for the Borrowers and the other Credit Parties; (c) the reasonable fees,
expenses and disbursements of counsel to the Agents (in each case not including
allocated costs of internal counsel, but including special New York counsel to
the Administrative Agent) in connection with the negotiation, preparation and
execution of the Transaction Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by the
Borrowers; (d) all the actual costs and reasonable out-of-pocket expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
the Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
the Requisite Lenders may request in respect of the Collateral or the Liens
created pursuant to the Collateral Documents; (e) all the actual costs and
reasonable fees, out-of-pocket expenses and disbursements of any auditors,
accountants, consultants or appraisers; (f) all the actual costs and reasonable
out-of-pocket expenses (including the reasonable fees, out-of-pocket expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by the Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; and (g) after the occurrence
of a Default or an Event of Default, all costs and out-of-pocket expenses,
including reasonable attorneys’ fees (not including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent and the Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Transaction Documents by reason of such
Default or Event of Default (including in connection with the sale, lease or
license of, collection from, or other realization upon any of the Collateral) or
in connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

136



--------------------------------------------------------------------------------

This Section 11.2 shall survive the termination of the Agreement and the
resignation or removal of the Agents.

11.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 11.2, whether or
not the transactions contemplated hereby shall be consummated, the Borrowers
agree to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and each of their respective officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and affiliates (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities pursuant to the Priority of Payments. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 11.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the Borrowers shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them pursuant to the Priority of Payments. This Section 11.3(a) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, or similar amounts arising from any non-Tax claim.

(b) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and each Borrower hereby waives, any claim against each Lender and each
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Transaction
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, or any Loan, or the use of the proceeds thereof.
None of any Lender or any Agent or any of their respective Affiliates,
directors, employees, attorneys, agents or sub-agents shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby.

(c) Each Borrower also agrees that no Lender or Agent nor their respective
Affiliates, directors, employees, attorneys, agents or sub-agents will have any
liability to the Borrowers or any person asserting claims on behalf of or in
right of the Borrowers or any other person in connection with or as a result of
this Agreement or any Transaction Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, in each case, except to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Borrowers or their affiliates,
shareholders, partners or other equity holders have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of such Lender or Agent
or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents in performing its obligations under this Agreement or any Transaction
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein; provided that in no event will such Lender or
Agent, or their respective Affiliates, directors, employees, attorneys, agents
or sub-agents have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such Lender’s or Agent’s,
or their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement, any Transaction Document, or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein.

(d) This Section 11.3 shall survive the termination of the Agreement and the
resignation or removal of the Agents.

 

137



--------------------------------------------------------------------------------

11.4. Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder and under the Transaction Documents,
including all claims of any nature or description arising out of or connected
hereto and participations therein or with any other Transaction Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured; provided that, if any Defaulting Lender shall exercise any such
right of setoff, (1) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Sections 2.12 and 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 11.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.

11.5. Amendments and Waivers.

(a) Requisite Lenders’ and Services Provider Consent. Subject to the additional
requirements of Sections 11.5(b) and 11.5(c) and the proviso below, no
amendment, modification, termination or waiver of any provision of this
Agreement, or consent to any departure by the Borrowers therefrom, shall in any
event be effective without the written concurrence of the Requisite Lenders and
the Services Provider; provided that (i) the Administrative Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
other Transaction Document to cure any ambiguity, omission, defect or
inconsistency (as reasonably determined by the Administrative Agent), so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment and (ii) the Administrative Agent may, in its sole and
absolute discretion, consent to any action or omission as set forth in this
Agreement and may grant waivers, concessions and other indulgences in accordance
with the terms of this Agreement.

(b) Unanimous Lenders’ Consent. Without the written consent of each Lender, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

(1) extend the scheduled final maturity of any Loan or Note;

(2) waive, reduce or postpone any scheduled repayment (but not prepayment);

(3) reduce the rate of interest on any Loan, any fee, any Minimum Spread
Payment, any Make-Whole Amount or any Hedge Costs payable hereunder;

(4) extend the time for payment of any such interest, fees, Minimum Spread
Payments, Make-Whole Amounts or Hedge Costs;

 

138



--------------------------------------------------------------------------------

(5) reduce the principal amount of any Loan;

(6) amend, modify, terminate or waive any provision of this Section 11.5(b),
Section 11.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(7) amend the definition of “Requisite Lenders” or “Pro Rata Share”;

(8) release all or substantially all of the Collateral except as expressly
provided in the Transaction Documents and except in connection with a “credit
bid” undertaken by the Collateral Agent at the direction of the Requisite
Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of
the Bankruptcy Code or other analogous Debtor Relief Law or other sale or
disposition of assets in connection with an enforcement action with respect to
the Collateral permitted pursuant to the Transaction Documents (in which case
only the consent of the Requisite Lenders will be needed for such release);

(9) change the currency in which any Loan or other Obligation is denominated;
change any provision herein relating to Conversions of Loans; change the
definition of “Hedge Event” or “Hedge Costs”; or change any provision hereof
relating to the payment of Hedge Costs; or

(10) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Transaction Document.

(c) Other Consents. Except as set forth in clause (a) above, no amendment,
modification, termination or waiver of any provision of this Agreement, or
consent to any departure by any Credit Party therefrom, shall amend, modify,
terminate or waive any provision of this Agreement as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the consent of such Agent, as
applicable.

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(e) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrowers, the Administrative
Agent and such Lender.

11.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Borrower’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
the Borrowers without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

139



--------------------------------------------------------------------------------

(b) Register. The Borrowers, the Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 11.6(d). Each assignment shall be recorded in the Register
promptly following receipt by the Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to the Borrowers and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the related “Assignment Effective Date”.
Any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided that pro rata assignments shall not be required and
each assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any applicable Loan and any related
Commitments) to any Eligible Assignee upon the receipt of consent of the
Administrative Agent and the Borrowers (each such consent not to be unreasonably
withheld or delayed); provided that:

(1) each such assignment pursuant to this Section 11.6(c) shall be in an
aggregate amount of not less than the lesser of (I) U.S.$2,500,000, (II) such
lesser amount as agreed to by the Borrowers and Administrative Agent or
(III) the aggregate amount of the Loans and any related Commitments of the
assigning Lender;

(2) no consent of the Administrative Agent or the Borrowers shall be required
for any assignment by Goldman Sachs (x) pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of all or substantially
all its assets to, another entity (but without prejudice to any other right or
remedy under this Agreement) or (y) to any affiliate of Goldman Sachs to the
extent that such assignment would not give rise to the imposition of increased
costs or other amounts by such assignee under Section 2.14 or 2.15; and

(3) no consent of the Borrowers shall be required (x) if an Event of Default has
occurred and is continuing or (y) for any assignment to any Person that, at the
time of such assignment, is a Lender.

(d) Mechanics.

(1) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to the Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.15(c), together with payment to
the Administrative Agent of a registration and processing fee of U.S.$3,500
(except that no such registration and processing fee shall be payable (y) in
connection with an assignment by or to Goldman Sachs or any Affiliate thereof or
(z) in the case of an assignee that is already a Lender or is an affiliate of a
Lender or a Person under common management with a Lender).

 

140



--------------------------------------------------------------------------------

(2) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, if any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Initial Credit Date or as
of the Assignment Effective Date that (1) it is an Eligible Assignee (or, if not
an Eligible Assignee, the assignment to it is permitted under this
Section 11.6); (2) it has experience and expertise in the making of or investing
in commitments or loans such as the applicable Commitments or Loans, as the case
may be; (3) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 11.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control); and (4) it will not provide any information obtained by
it in its capacity as a Lender to the Sponsor or any Affiliate of the Sponsor.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 11.6, as of the Assignment Effective Date (1) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (2) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, anything contained in any of the
Transaction Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (3) the Commitments shall be
modified to reflect any Commitment of such assignee; and (4) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to the Administrative Agent for
cancellation, and thereupon the Borrowers shall issue and deliver new Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(1) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than a Credit Party, the Sponsor, any
Sponsor Affiliate or any Natural Person) in all or any part of its Commitments,
Loans or in any other Obligation. Each Lender that sells a participation
pursuant to this Section 11.6(g) shall, acting solely for U.S. federal income
tax purposes as a non-fiduciary agent of the Borrowers, maintain a register on
which it records the name and address of each participant and the principal
amounts of (and stated interest on) each participant’s participation interest
with respect to the Loans (each, a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a

 

141



--------------------------------------------------------------------------------

participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other Obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of a participation with respect to the Loan for all
purposes under this Agreement, notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Each Lender that sells a participation pursuant to this
Section 11.6(g) shall require that each participant agree to be subject to
Section 11.23 with respect to the Confidential Information of the Borrowers as
those such participant were a Lender.

(2) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Collateral under the Collateral
Documents (in each case, except as expressly provided in the Transaction
Documents) supporting the Loans hereunder in which such participant is
participating.

(3) Each Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.13(c), 2.14 and 2.15 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided that (x) a participant shall not be entitled to receive any
greater payment under Section 2.14 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after such participant acquired the
participation or unless the sale of the participation to such participant is
made with the Borrowers’ prior written consent; (y) a participant shall not be
entitled to the benefits of Section 2.15 unless the Borrowers are notified of
the participation sold to such participant and such participant agrees, for the
benefit of the Borrowers, to comply with Section 2.15 as though it were a
Lender; and (z) except as specifically set forth in clauses (x) and (y) of this
sentence, nothing herein shall require any notice to the Borrowers or any other
Person in connection with the sale of any participation. To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 11.4
as though it were a Lender, provided that such participant agrees to be subject
to Section 2.12 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 11.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A and any operating circular issued
by such Federal Reserve Bank; provided that (1) no Lender, as between the
Borrowers and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and (2) in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 

142



--------------------------------------------------------------------------------

11.7. Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

11.8. Survival of Representations, Warranties and Agreements.

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.13(c), 2.14, 2.15, 10,
11.2, 11.3, 11.4 and 11.22 and the agreements of Lenders set forth in Sections
2.15 and 10.6 shall survive the payment of the Loans, and the termination
hereof.

11.9. No Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Transaction Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Transaction Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

11.10. Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or any Agent or Lender enforces any
security interests or exercises any right of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

11.11. Severability.

In case any provision in or obligation hereunder or under any other Transaction
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

11.12. Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Transaction Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

143



--------------------------------------------------------------------------------

11.13. Headings.

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

11.14. APPLICABLE LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

11.15. CONSENT TO JURISDICTION.

SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER
TRANSACTION DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY TRANSACTION DOCUMENT OR AGAINST ANY COLLATERAL OR THE
ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.

The Borrower Entities hereby appoint and consent to CT Corporation System (the
“Process Agent”), as their agent upon whom process or demands may be served in
any action arising out of or based on this Agreement or the transactions
contemplated hereby. The Borrower Entities may at any time and from time to time
vary or terminate the appointment of such process agent or appoint an additional
process agent; provided that the Borrower Entities will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Borrower Entities in respect of this Agreement may be
served. If at any time the Borrower Entities shall fail to maintain any required
office or agency in the Borough of Manhattan, The City of New York, or shall
fail to furnish the Agents with the address thereof, notices and demands may be
served on a Borrower Entity by mailing a copy thereof by registered or certified
mail or by overnight courier, postage prepaid, to such Borrower Entity at its
address specified herein.

 

144



--------------------------------------------------------------------------------

11.16. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

11.17. Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Obligations are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrowers shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and the Borrowers to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Borrowers.

11.18. Effectiveness; Counterparts.

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrowers and the
Administrative Agent of written notification of such execution and authorization
of delivery thereof. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

145



--------------------------------------------------------------------------------

11.19. PATRIOT Act.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.

11.20. Electronic Execution of Assignments.

The words “execution”, “signed”, “signature”, and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.21. No Fiduciary Duty.

Each Agent, Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their affiliates. Each
Credit Party agrees that nothing in the Transaction Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and such Credit
Party, its stockholders or its affiliates, on the other. The Credit Parties
acknowledge and agree that (a) the transactions contemplated by the Transaction
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (b) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Transaction Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

11.22. Judgment Currency.

(a) The Credit Parties’ obligations hereunder and under the other Transaction
Documents to make payments in each Specified Currency (each, for purposes
herein, the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Secured Party
entitled thereto of the full amount of the Obligation Currency expressed to be
payable to it under this Agreement or the other Transaction Documents. If for
the purpose of obtaining or enforcing judgment against any Credit Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the applicable exchange
rate thereof as of the day on which the judgment is given (such day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

146



--------------------------------------------------------------------------------

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Credit Parties jointly and severally covenant and agree to pay, or cause to be
paid, and each jointly and severally indemnifies the Secured Parties for such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency that could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date. The foregoing indemnity shall constitute a separate and independent
obligation of the Credit Parties and shall survive any termination of this
Agreement and the other Transaction Documents, and shall continue in full force
and effect notwithstanding any such judgment or order as aforesaid.

(c) For purposes of determining any rate of exchange for this Section 11.22,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

11.23. Confidentiality

(a) The Collateral Agent, the Collateral Administrator Parties, the Collateral
Custodian, the Administrative Agent and each Lender will maintain the
confidentiality of all Confidential Information to protect Confidential
Information delivered to such Person; provided that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys and affiliates who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 11.23 and to the extent such disclosure is reasonably
required for the administration of this Agreement and the other Transaction
Documents, the matters contemplated hereby or the investment represented by the
Loans; (ii) such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 11.23 and
to the extent such disclosure is reasonably required for the administration of
this Agreement, the matters contemplated hereby or the investment represented by
the Loans; (iii) any other Lender, or any of the other parties to this
Agreement, the Corporate Services Agreements or the other Transaction Documents;
(iv) any federal or state or other regulatory, governmental or judicial
authority having jurisdiction over such Person in the course of any routine
examination by such authority; (v) any other Person with the consent of the
Borrowers and the Services Provider; (vi) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation or order applicable to such Person, (B) in
response to any subpoena or other legal process upon prior notice to the
Borrowers and the Services Provider (unless prohibited by applicable law, rule,
order or decree or other requirement having the force of law), (C) in connection
with any litigation to which such Person is a party upon prior notice to the
Borrowers and the Services Provider (unless prohibited by applicable law, rule,
order or decree or other requirement having the force of law), (D) to the extent
such Person may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies with respect to the Obligations, this Agreement or the other
Transaction Documents or (E) in the Collateral Agent’s, the Collateral
Custodian’s, a Collateral Administrator Party’s or the Administrative Agent’s
performance of its obligations under this Agreement, the Collateral
Administration Agreement or other Transaction Document; (vii) any Person of the
type that would be, to such Person’s knowledge, permitted to acquire Loans in
accordance with the requirements of Section 11.6 to which such Person sells or
offers to sell any such Loan or any part thereof (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 11.23); and (viii) with respect to any Collateral
Obligation, any actual or prospective transferee of such Collateral Obligation
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 11.23 with respect to
such Confidential Information or has otherwise agreed to be bound by all
applicable confidentiality restrictions applicable to such Confidential
Information in the Underlying Instruments relating to such Collateral
Obligation). Each Lender agrees that it shall use the Confidential Information
for the sole purpose of making an investment in the Loans or administering its
investment in the Loans; and that the Collateral Agent, the Collateral
Administrator

 

147



--------------------------------------------------------------------------------

Parties and the Administrative Agent shall neither be required nor authorized to
disclose to Lenders any Confidential Information in violation of this
Section 11.23. In the event of any required disclosure of the Confidential
Information by such Lender, such Lender agrees to use reasonable efforts to
protect the confidentiality of the Confidential Information.

(b) For the purposes of this Section 11.23, “Confidential Information” means
information delivered to the Collateral Agent, the Collateral Custodian, the
Collateral Administrator Parties, the Administrative Agent or any Lender by or
on behalf of the Borrower Entities or the Services Provider in connection with
and relating to the transactions contemplated by or otherwise pursuant to this
Agreement; provided that such term does not include information that: (i) was
publicly known or otherwise known to the Collateral Agent, the Collateral
Custodian, the Collateral Administrator Parties, the Administrative Agent or
such Lender or beneficial owner prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Collateral Agent, the Collateral Administrator Parties, the Administrative Agent
or any Lender or any person acting on behalf of the Collateral Agent, the
Collateral Custodian, the Collateral Administrator Parties, the Administrative
Agent or any Lender; (iii) otherwise is known or becomes known to the Collateral
Agent, the Collateral Custodian, the Collateral Administrator Parties, the
Administrative Agent or any Lender other than (x) through disclosure by or on
behalf of a Borrower Entity or the Services Provider or (y) to the knowledge of
the Collateral Agent, the Collateral Custodian, the Collateral Administrator
Parties, the Administrative Agent or Lender, as the case may be, in each case
after reasonable inquiry, as a result of the breach of a fiduciary duty to the
Borrower Entities or the Services Provider or a contractual duty to the Borrower
Entities or the Services Provider; or (iv) is allowed to be treated as
non-confidential by consent of the Borrower Entities and the Services Provider.

(c) Nothing in this Agreement shall prevent the Fund or any of its Affiliates
from disclosing the terms of any Transaction Document or copies of any
Transaction Document (in each case other than the Fee Letter and the Margining
Agreement) to the extent that the Fund or such Affiliate determines in its sole
discretion that such disclosure is necessary or appropriate to comply with the
requirements of the Exchange Act or any other applicable law.

SECTION 12. SUBORDINATION

(a) Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, each Borrower agrees for the benefit of the Lenders
and the Agents that the rights of the Equity Holder to distributions by the
Borrowers and in and to the Collateral, including any payment from Proceeds of
Collateral, shall be subordinate and junior to the Obligations, to the extent
and in the manner set forth in this Agreement including as set forth in
Section 7.1 and hereinafter provided. If any Event of Default has occurred and
has not been cured or waived, and notwithstanding anything contained in
Section 7.1 to the contrary, interest on and principal of and other amounts
owing in respect of the Loans and all other Obligations shall be paid in full in
Cash (in order of priority) before any further payment or distribution is made
on account of the Equity Holder.

(b) If notwithstanding the provisions of this Agreement, any holder of any
Subordinate Interests shall have received any payment or distribution in respect
of such Subordinate Interests contrary to the provisions of this Agreement,
then, unless and until either the Obligations shall have been paid in full in
Cash in accordance with this Agreement, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Collateral Agent, which shall pay and deliver the same to
the Lenders in accordance with this Agreement; provided that, if any such
payment or distribution is made other than in Cash, it shall be held by the
Collateral Agent as part of the Collateral and subject in all respects to the
provisions of this Agreement, including this Section 12.

 

148



--------------------------------------------------------------------------------

(c) Each Borrower agrees with all Lenders that the Borrowers shall not demand,
accept, or receive any payment or distribution in respect of such Subordinate
Interests in violation of the provisions of this Agreement, including this
Section 12. Nothing in this Section 12 shall affect the obligation of the
Borrowers to pay holders of Subordinate Interests.

(d) In exercising any of its or their voting rights, rights to direct and
consent or any other rights as a Lender under this Agreement, subject to the
terms and conditions of this Agreement, a Lender or Lenders shall not have any
obligation or duty to any Person or to consider or take into account the
interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Lender, the Borrowers or any other
Person, except for any liability to which such Lender may be subject to the
extent the same results from such Lender’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Agreement.

SECTION 13. ASSIGNMENT OF CORPORATE SERVICES AGREEMENTS

(a) Each Borrower, in furtherance of the covenants of this Agreement and as
security for the Obligations and the performance and observance of the
provisions hereof and of the other Transaction Documents, hereby assigns,
transfers, conveys and sets over to the Collateral Agent, for the benefit of the
Secured Parties, all of such Borrower’s estate, right, title and interest in, to
and under the Corporate Services Agreement to which it is a party (except as set
forth in the second proviso of this Section 13(a)), including (1) the right to
give all notices, consents and releases thereunder, (2) the right to take any
legal action upon the breach of an obligation of the Services Provider
thereunder, including the commencement, conduct and consummation of proceedings
at law or in equity, (3) the right to receive all notices, accountings,
consents, releases and statements thereunder and (4) the right to do any and all
other things whatsoever that the Borrowers are or may be entitled to do
thereunder; provided that, notwithstanding anything herein to the contrary, the
Collateral Agent shall not have the authority to execute any of the rights set
forth in subclauses (1) through (4) above or may otherwise arise as a result of
the grant until the occurrence of an Event of Default hereunder and such
authority shall terminate at such time, if any, as such Event of Default is
cured or waived; provided that the assignment made hereby does not include an
assignment of such Borrower’s right to terminate the Services Provider pursuant
to Section 11 of such Corporate Services Agreement or any other provision
contained therein (unless both (x) a Cause Event or other “cause” event under a
Corporate Services Agreement has occurred and is continuing and (y) another
Event of Default hereunder shall have occurred and then be continuing).

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Borrowers under the provisions of the Corporate Services
Agreements, nor shall any of the obligations contained in the Corporate Services
Agreements be imposed on the Collateral Agent.

(c) Upon the repayment of the Obligations in full and the release of the
Collateral from the lien of the Collateral Documents, this assignment and all
rights herein assigned to the Collateral Agent for the benefit of the Secured
Parties shall cease and terminate and all the estate, right, title and interest
of the Collateral Agent in, to and under the Corporate Services Agreements shall
revert to the respective Borrowers and no further instrument or act shall be
necessary to evidence such termination and reversion.

(d) Each Borrower represents that it has not executed any other assignment of
the Corporate Services Agreement to which it is a party.

(e) Each Borrower agrees that this assignment is irrevocable, and that it will
not take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. Each Borrower will, from time to time, execute
all instruments of further assurance and all such supplemental instruments with
respect to this assignment as the Collateral Agent may specify or as may be
required to maintain the perfection thereof.

 

149



--------------------------------------------------------------------------------

(f) Each Borrower hereby agrees, and hereby undertakes to obtain the agreement
and consent of the Services Provider in the Corporate Services Agreement to
which it is a party, to the following:

(1) The Services Provider consents to the provisions of this assignment and
agrees to perform any provisions of this Agreement applicable to the Services
Provider subject to the terms of such Corporate Services Agreement.

(2) The Services Provider acknowledges that, except as otherwise set forth in
clause (a) above, such Borrower is assigning all of its right, title and
interest in, to and under such Corporate Services Agreement to the Collateral
Agent for the benefit of the Secured Parties.

(3) The Services Provider shall deliver to the Collateral Agent and the
Collateral Administrator duplicate original copies of all notices, statements,
communications and instruments delivered or required to be delivered to such
Borrower pursuant to the Corporate Services Agreement to which such Borrower is
a party.

(4) Neither such Borrower nor the Services Provider will enter into any
agreement amending, modifying or terminating a Corporate Services Agreement
without (x) complying with the applicable provisions of such Corporate Services
Agreement, and (y) the consent of the Requisite Lenders.

(5) Except as otherwise set forth herein and therein, the Services Provider
shall continue to serve as Services Provider under the Corporate Services
Agreements notwithstanding that the Services Provider shall not have received
amounts due it thereunder because sufficient funds were not then available
hereunder to pay such amounts in accordance with the Priority of Payments. The
Services Provider agrees not to cause the filing of a petition in bankruptcy
against any Borrower for the non-payment of the Fixed Amounts or Successor
Management Fees, or other amounts payable by the Borrowers to the Services
Provider under the Corporate Services Agreements prior to the date which is one
year and one day (or, if longer, the applicable preference period) after the
payment in full of the Loans; provided that nothing in this Section 13 shall
preclude, or be deemed to stop, the Services Provider (x) from taking any action
prior to the expiration of the aforementioned one year and one day (or longer)
period in (A) any case or proceeding voluntarily filed or commenced by a
Borrower or (B) any involuntary insolvency proceeding filed or commenced by a
Person other than the Services Provider or its Affiliates or (y) from commencing
against a Borrower or any of its properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.

(6) The Services Provider irrevocably submits to the non-exclusive jurisdiction
of any federal or New York state court sitting in the Borough of Manhattan in
The City of New York in any action or Proceeding arising out of or relating to
the Loans or this Agreement, and the Services Provider irrevocably agrees that
all claims in respect of such action or Proceeding may be heard and determined
in such federal or New York state court. The Services Provider irrevocably
waives, to the fullest extent it may legally do so, the defense of an
inconvenient forum to the maintenance of such action or Proceeding. The Services
Provider irrevocably consents to the service of any and all process in any
action or Proceeding by the mailing or delivery of copies of such process to it
at the office of the Services Provider provided for herein. The Services
Provider agrees that a final judgment in any such action or Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

150



--------------------------------------------------------------------------------

(g) If both (A) a Cause Event (or other “cause” event under a Corporate Services
Agreement) and (B) another Event of Default hereunder at any time occurs and is
continuing, each Borrower shall, upon the written direction of the Requisite
Lenders, remove the Services Provider as such Borrower’s services provider
pursuant to the terms of the Corporate Services Agreements. As used herein,
“Cause Event” means an event that shall have occurred by reason of (1) the
conviction (or plea of no contest) for a felony of the Services Provider,
(2) the conviction (or plea of no contest) for a felony of an officer or a
member of the board of directors (or other analogous body) of the Services
Provider having responsibility for the performance by a Borrower of its
obligations under the Transaction Documents or the performance by the Services
Provider of its obligations under the Transaction Documents, if the employment
or other affiliation of such Person so convicted is not terminated by the
Services Provider within 30 days of such conviction and the Requisite Lenders
vote thereafter to invoke this termination provision, or (3) the Services
Provider or an officer or a member of the board of directors of the Services
Provider having responsibility for the performance by a Borrower of its
obligations under the Transaction Documents or the performance by the Services
Provider of its obligations under the Transaction Documents has engaged in gross
negligence or willful misconduct with respect to a Borrower that has resulted in
a material adverse effect on the Borrowers or the Collateral Obligations, or has
committed a knowing material violation of securities law, each as determined by
a final decision of a court or binding arbitration decision unless, in the case
of such natural persons, their employment or other affiliation with the Services
Provider is terminated or suspended within 30 days after discovery by the
Services Provider.

The Services Provider shall promptly provide written notice to the Collateral
Agent and the Administrative Agent upon the occurrence of a Cause Event or any
other “cause” event under a Corporate Services Agreement, and the Administrative
Agent shall promptly notify the Lenders thereafter.

(h) If the Services Provider is terminated due to a Cause Event (or any other
“cause” event under a Corporate Services Agreement) or pursuant to Section 11 of
the Corporate Services Agreement to which a Borrower is a party at a time when
another Event of Default has occurred and is continuing, such Borrower will act
at the direction of the Requisite Lenders to appoint a successor manager.

SECTION 14. COLLATERAL CUSTODIAN

(a) Initial Collateral Custodian. The role of Collateral Custodian with respect
to the Custody Documents shall be conducted by the Person designated as
Collateral Custodian hereunder from time to time in accordance with this
Section 14. Each Borrower and the Lenders hereby designate and appoint the
Collateral Custodian to act as its agent and hereby authorizes the Collateral
Custodian to take such actions on its behalf and to exercise such powers and
perform such duties as are expressly granted to the Collateral Custodian by this
Agreement. The Collateral Custodian hereby accepts such agency appointment to
act as Collateral Custodian pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Custodian pursuant to the terms hereof.

(b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt of a
Collateral Custodian Termination Notice from the Administrative Agent (acting at
the direction of the Requisite Lenders) of the designation of a successor
Collateral Custodian pursuant to the provisions of clause (i) below, the
Collateral Custodian agrees that it will terminate its activities as Collateral
Custodian hereunder.

(c) Appointment. Each Borrower and each of the Lenders hereby appoint Cortland
Capital Market Services LLC to act as Collateral Custodian, for the benefit of
the Secured Parties. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.

(d) Duties. From the Closing Date until its resignation pursuant to clause
(n) below or its removal pursuant to clause (i) below, the Collateral Custodian
shall perform, on behalf of the Secured Parties, the following duties and
obligations:

(1) The Collateral Custodian shall at all times hold all Custody Documents that
constitute Escrowed Assignment Agreement Documents in physical form at one of
its offices in the United States (for purposes hereof, the “Custodial Office”);
provided that, for the avoidance

 

151



--------------------------------------------------------------------------------

of doubt, the only Custody Documents required to be held in physical custody by
the Collateral Custodian under this Agreement are the Escrowed Assignment
Agreement Documents. The Collateral Custodian may change the Custodial Office at
any time and from time to time upon notice to the Borrowers, the Services
Provider, the Collateral Agent and the Administrative Agent, provided that the
replacement Custodial Office shall be an office of the Collateral Custodian
located in the United States. All Custody Documents held by the Collateral
Custodian in physical custody shall be available for inspection by the
Administrative Agent upon prior written request and during normal business hours
of the Collateral Custodian. Any such inspection shall occur no earlier than
five Business Days after such inspection is requested and the costs of such
inspection shall be borne by the requesting party. The Administrative Agent
(including its representatives and designees) may not request more than two
inspections per year or, if an Event of Default has occurred and is continuing
no more than once a month. Notwithstanding anything to the contrary herein, the
Collateral Custodian shall not be required to hold or accept custody of any
Custody Document hereunder to the extent such Custody Document is of a type not
approved for deposit into the custodial vault of the Collateral Custodian;
provided that (1) the Collateral Custodian notifies the Services Provider and
the Lenders prior to refusing to hold such documents and (2) the failure of the
Collateral Custodian to accept and hold such documents shall not result in a
default or an Event of Default with respect to the Borrowers hereunder (provided
that copies of such documents shall have been delivered by the Borrowers to or
otherwise made available to the Administrative Agent).

(2) In taking and retaining custody of any such Custody Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that (x) the Collateral Custodian makes no representations as
to the existence, perfection, enforceability or priority of any Lien on such
Custody Documents or the instruments therein or as to the adequacy or
sufficiency of such Custody Documents; and (y) the Collateral Custodian’s duties
shall be limited to those expressly contemplated herein.

(3) All Custody Documents required to be held by the Collateral Custodian in
physical custody shall be kept in fire resistant vaults, rooms or cabinets at
the Custodial Office and shall be placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access. The Collateral Custodian shall segregate such Custody Documents on its
inventory system and will not commingle any such physical Custody Documents with
any other files of the Collateral Custodian other than those, if any, relating
to the Borrowers and their Affiliates and Subsidiaries.

(4) Notwithstanding any provision to the contrary elsewhere in the Transaction
Documents, the Collateral Custodian shall not have any fiduciary relationship
with any party hereto or any Secured Party in its capacity as such, and no
implied covenants, functions, obligations or responsibilities shall be read into
this Agreement, the other Transaction Documents or otherwise exist against the
Collateral Custodian. Without limiting the generality of the foregoing, it is
hereby expressly agreed and stipulated by the other parties hereto that the
Collateral Custodian shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility. The Collateral
Custodian shall not be deemed to assume any obligations or liabilities of the
Borrowers or Services Provider hereunder or under any other Transaction
Document.

(5) The Collateral Custodian shall have no obligation to review or verify
whether the Borrowers or the Services Provider on their behalf has obtained and
delivered (or made available to the Transaction Data Room) the necessary
Diligence Information and other Custody Documents required for purchases of
Collateral Obligations hereunder, and the Collateral Custodian shall have no
obligation to maintain the Transaction Data Room on behalf of the Borrowers
unless otherwise expressly agreed by the Collateral Custodian in writing.

 

152



--------------------------------------------------------------------------------

(e) Event of Default. After the occurrence and during the continuance of an
Event of Default, and provided the Collateral Custodian has received notice of
such Event of Default in accordance with Section 10.3(d), the Collateral
Custodian agrees to cooperate with the Administrative Agent and the Collateral
Agent (acting at the direction of the Requisite Lenders) and deliver any
Escrowed Assignment Agreement Documents to the Collateral Agent (pursuant to a
written request in the form of Exhibit D) as requested in order to take any
action that the Requisite Lenders deem necessary or desirable in order for the
Collateral Agent to perfect, protect or more fully evidence the security
interests granted by the Borrower Entities under the Transaction Documents, or
to enable any of them to exercise or enforce any of their respective rights
hereunder. If the Collateral Custodian receives written instructions from the
Collateral Agent, the Services Provider or a Borrower that conflict with any
instructions received from the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

(f) [Reserved]

(g) Merger/Consolidation. Any Person (a) into which the Collateral Custodian may
be merged or consolidated, (b) that may result from any merger or consolidation
to which the Collateral Custodian shall be a party or (c) that may succeed to
the properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

(h) Compensation. As compensation for its Collateral Custodian activities
hereunder, the Collateral Custodian shall be entitled to compensation as set
forth in the Collateral Custodian Fee Letter. The Collateral Custodian’s
entitlement to receive such compensation shall cease on the earlier to occur of:
(a) its removal as Collateral Custodian pursuant to clause (i) below, (b) its
resignation as Collateral Custodian pursuant to clause (n) below or (c) the
termination of this Agreement; provided that, for the avoidance of doubt, the
Collateral Custodian shall remain entitled to receive, as and when such amounts
are payable under the terms of this Agreement, any compensation accrued prior to
the release of all Custody Documents from the custody of the Collateral
Custodian.

(i) Removal. The Collateral Custodian may be removed, with or without cause, by
the Requisite Lenders by notice (with a copy to the Borrowers and the Services
Provider) given in writing to the Collateral Custodian (the “Collateral
Custodian Termination Notice”); provided that, notwithstanding its receipt of a
Collateral Custodian Termination Notice, the Collateral Custodian shall continue
to act in such capacity (and, for the avoidance of doubt, so long as it
continues to act in such capacity, shall continue to receive the compensation
and any other amounts to which it is entitled to receive in such capacity under
the terms of this Agreement and the Bank Party Fee Letter) until a successor
Collateral Custodian has been appointed (with the consent of the Borrowers so
long as no Event of Default has occurred and is continuing) and has agreed to
act as Collateral Custodian hereunder.

(j) Reserved.

(k) Rights of the Collateral Custodian. The Collateral Custodian may consult
counsel selected with due care and shall not be liable for any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
advice or opinion of such counsel. The Collateral Custodian shall not be liable
for any error of judgment, or for any act done or step taken or omitted by it,
in good faith, or for any mistakes of fact or law, or for anything that it may
do or refrain from doing in connection herewith except in the case of its
willful misconduct, bad faith, or gross negligence of its obligations (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction). The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of

 

153



--------------------------------------------------------------------------------

any of the Collateral. The Collateral Custodian shall not be obligated to take
any legal action hereunder that might in its judgment involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it. The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian. The duties, obligations and responsibilities of the
Collateral Custodian shall be determined solely by the express provisions of
this Agreement. No implied duties, obligations or responsibilities shall be read
into this Agreement against, or on the part of, the Collateral Custodian. Any
permissive right of the Collateral Custodian to take any action hereunder shall
not be construed as a duty. The Collateral Custodian shall not be required to
expend or risk its own funds in the performance of its duties hereunder. It is
expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(l) Request for Directions. In case any reasonable question arises as to its
duties hereunder, the Collateral Custodian may request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Administrative Agent.
The Collateral Custodian shall in all events have no liability, risk or cost for
any action taken pursuant to and in compliance with the instruction of the
Administrative Agent. In no event shall the Collateral Custodian be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

(m) Responsibilities. The Collateral Custodian shall have no responsibilities or
duties with respect to any Custody Document while such Custody Document is not
in its possession. The Collateral Custodian may act or exercise its duties or
powers hereunder either directly or, by or through its agents or attorneys, and
the Collateral Custodian shall not be liable or responsible for the negligence
or misconduct of any non-Affiliated agent or non-Affiliated attorney appointed
with due care by it. If the Collateral Custodian is prevented from fulfilling
its obligations under this Agreement as a result of governmental or regulatory
actions, government regulations, fires, strikes, accidents, acts of God or other
causes beyond the control of the Collateral Custodian, the Collateral Custodian
shall use commercially reasonable efforts to mitigate the effects of such
circumstances and resume performance as soon as reasonably possible, and the
Collateral Custodian’s obligations shall be suspended for a reasonable time
during which such conditions exist.

(n) Resignation. The Collateral Custodian may resign and be discharged from its
duties or obligations hereunder by giving not less than 60 days written notice
thereof to the Requisite Lenders (with a copy to the Services Provider and the
Borrowers) and with the consent of the Requisite Lenders. Upon receiving notice
of such resignation, the Requisite Lenders shall promptly appoint a successor
Collateral Custodian (with the consent of the Borrowers) by written instrument,
in duplicate, executed by the Requisite Lenders, one copy of which shall be
delivered to the Collateral Custodian so resigning and one copy to the successor
Collateral Custodian, together with a copy to the Borrowers, the Services
Provider, the Collateral Agent and the Administrative Agent. If no successor
collateral custodian has accepted appointment as the Collateral Custodian by the
date 60 days following a resigning Collateral Custodian’s notice of resignation,
the resigning Collateral Custodian’s resignation shall nevertheless thereupon
become effective, and the Administrative Agent (or its designee) shall perform
the duties of the Collateral Custodian hereunder until such time, if any, as the
Requisite Lenders appoint a successor Collateral Custodian. Upon the effective
date of such resignation, or if the Requisite Lenders give the Collateral
Custodian written notice of an earlier termination hereof, the Collateral
Custodian shall (i) be reimbursed for any reasonable and documented costs and
expenses the Collateral Custodian may incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Custody Documents
in the possession of Collateral Custodian to the successor Collateral Custodian.
For the avoidance of doubt, the Collateral Custodian shall be entitled to
receive, as and when such amounts are payable in accordance with this Agreement
and any compensation accrued through the effective date of its resignation
pursuant to and in accordance with this Section 14.

 

154



--------------------------------------------------------------------------------

(o) Release of Custody Documents. Upon satisfaction of any of the conditions set
forth in Section 6.8 for the sale or release of a Collateral Obligation in
whole, the Services Provider shall, by delivery to the Collateral Custodian of a
request for release substantially in the form of Exhibit D (with a copy to the
Lenders) (which may be delivered concurrently with the Borrower Order delivered
pursuant to Section 6.7(a)), direct the release of the related Custody Documents
for such Collateral Obligation which are held by the Collateral Custodian in
physical custody pursuant to this Section 14. Upon receipt of such direction,
the Collateral Custodian shall release the related Custody Documents to the
Services Provider (or as otherwise provided in the related release request) and
the Services Provider will not be required to return the related Custody
Documents to the Collateral Custodian. Written instructions as to the method of
shipment and shipper(s) the Collateral Custodian is directed to utilize in
connection with the transmission of Custody Documents in the performance of the
Collateral Custodian’s duties under this clause (o) shall be delivered by the
Services Provider to the Collateral Custodian prior to any shipment of any
Custody Documents hereunder. If the Collateral Custodian does not receive such
written instruction from the Services Provider, the Collateral Custodian shall
be authorized and indemnified as provided herein to utilize a nationally
recognized courier service. The Services Provider shall arrange for the
provision of such services at the sole cost and expense of the Borrowers and
shall maintain such insurance against loss or damage to the Custody Documents as
the Services Provider deems appropriate.

Except as otherwise expressly provided above in this clause (o), Escrowed
Assignment Agreement Documents shall be released by the Collateral Custodian
only in connection with sales of Collateral Obligations pursuant to the exercise
of remedies under the Collateral Documents (and in each case only upon written
direction therefor from the Administrative Agent).

(p) Collateral Custodian as Agent. The Collateral Custodian agrees that, with
respect to any Custody Documents at any time or times in its possession, the
Collateral Custodian shall be the agent of the Collateral Agent, for the benefit
of the Secured Parties, for purposes of perfecting (to the extent not otherwise
perfected) the Collateral Agent’s security interest in the Collateral and for
the purpose of ensuring that such security interest is entitled to first
priority status under the UCC.

(q) Acknowledgment of Receipt. The Collateral Custodian shall deliver to the
Administrative Agent, within three Business Days of receipt of any written
notice from the Borrowers delivered pursuant to Sections 6.7(e), 6.7(f) and 8.2
of this Agreement, a signed acknowledgment setting forth a list of the
Underlying Instruments, related Custody Documents and Diligence Information the
Collateral Custodian has received in either electronic or original format.

[Remainder of page intentionally left blank]

 

155



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ORCC II FINANCING LLC, as Borrower By:                                     
                                                            Name: Title: OR
LENDING II LLC, as Borrower By:                                     
                                                            Name: Title: GOLDMAN
SACHS BANK USA, as Syndication Agent and Sole Lead Arranger
By:                                     
                                                            Name: Title: GOLDMAN
SACHS BANK USA, as Administrative Agent By:                                     
                                                            Name: Title: GOLDMAN
SACHS BANK USA, as Lender By:                                     
                                                            Name: Title:

 



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as Collateral Administrator
By:                                     
                                                             Name: Title: STATE
STREET BANK AND TRUST COMPANY, as Collateral Agent
By:                                     
                                                            Name: Title:
CORTLAND CAPITAL MARKET SERVICES LLC, as Collateral Custodian
By:                                     
                                                            Name: Title:

 



--------------------------------------------------------------------------------

APPENDIX A

Lenders and Commitments

 

Lender

   Commitment      Pro Rata Share  

Goldman Sachs Bank USA

   U.S.$ 200,000,000.00        100 % 

Totals:

   U.S.$ 200,000,000.00        100 % 

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

Notice Addresses

THE CREDIT PARTIES:

Borrowers

ORCC II Financing LLC

245 Park Avenue, 41st Floor

New York, NY 10167

Telephone:         (212) 419-3004

E-mail:               alan@owlrock.com

Attention:           Alan Kirshenbaum

OR Lending II LLC

245 Park Avenue, 41st Floor

New York, NY 10167

Telephone:         (212) 419-3004

E-mail:               alan@owlrock.com

Attention:           Alan Kirshenbaum

Limited Guarantor

Owl Rock Capital Corporation II

245 Park Avenue, 41st Floor

New York, NY 10167

Telephone:         (212) 419-3004

E-mail:               alan@owlrock.com

Attention:           Alan Kirshenbaum

OTHER PARTIES:

GOLDMAN SACHS BANK USA,

as Lender:

c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Facsimile:         212-428-4534

E-mail:               gs-pfi-mo-confidential@gs.com

Attention:          Operations

 

B-1



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent:

c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Facsimile:          212-428-4534

E-mail:               gs-pfi-mo-confidential@gs.com

Attention:          Operations

And, with respect to each Dispute, with copies to:

Email:            gs-repo-disputes@gs.com

Attention:       GS Credit

and

Facsimile:         212-428-4534

Email:                gs-sctabs-reporting@ny.email.gs.com

Attention:         PFI Middle Office

State Street Bank and Trust Company, as Collateral Agent

State Street Bank and Trust Company

1 Iron Street

Boston, MA 02210

E-mail:            StateStreetSPV@StateStreet.com

Attention:        Structured Trust & Analytics

Ref:                  ORCC II Financing LLC

State Street Bank and Trust Company, as Collateral Administrator

State Street Bank and Trust Company

1 Iron Street

Boston, MA 02210

E-mail:            StateStreetSPV@StateStreet.com

Attention:       Structured Trust & Analytics

Ref:                ORCC II Financing LLC

CORTLAND CAPITAL MARKET SERVICES LLC, as Collateral Custodian

225 W. Washington St.

Chicago, IL 60606

Facsimile:         312-378-0751

Attention:         Doc Custody and Legal Department

Email:               DocCustody@cortlandglobal.com and legal@cortlandglobal.com

 

B-2



--------------------------------------------------------------------------------

APPENDIX C-1

Borrower Subsidiaries

None

 

C-1-1



--------------------------------------------------------------------------------

APPENDIX C-2

List of Collateral Obligations

 

C-2-1



--------------------------------------------------------------------------------

APPENDIX D

Material Contracts

None

 

D-1



--------------------------------------------------------------------------------

SCHEDULE A

 

   Form/Document/ Certificate    Date by which to be delivered (1)    Audited
consolidated annual financial statements of the Equity Holder (an “Information
Party”)    Within 120 days of the end of such Information Party’s respective
fiscal year. (2)    Unaudited quarterly financial statements of each Information
Party    Within 60 days after the end of each respective fiscal quarter of each
Information Party (other than the last fiscal quarter of each fiscal year) (3)
   Such other financial or other information with respect to the Credit Parties
(to the extent in the Borrowers’ or Services Provider’s possession or control)
as any Lender may reasonably request from time to time.    Within the greater of
five Business Days after request by a Lender or such time as may be commercially
reasonable for the Borrowers to prepare and deliver such information (4)    For
each Non-Private Asset, all compliance certificates, financial statements and
Material Amendment Information, in each case made available, or received by or
on behalf of the related obligors or any administrative agents or servicers (or
analogous representatives), to, or from, as applicable, public-side lenders
under the related Underlying Instruments.   

Within three Business Days after the date on which such information is received
by the relevant Borrower Entity (it being understood that compliance with any
applicable confidentiality restrictions will be required before such delivery,
and the Borrowers (or the Services Provider or any of its affiliates on their
behalf) will use their best efforts to enable the Lenders to deliver applicable
confidentiality agreements or otherwise to comply with such restrictions).

 

Such information shall be made available in the Transaction Data Room.

(5)    For each Private Asset, all compliance certificates, financial statements
and Material Amendment Information, in each case made available, or received by
or on behalf of the related obligors or any administrative agents or servicers
(or analogous representatives), to, or from, as applicable, private-side lenders
under the related Underlying Instruments.   

Within three Business Days after the date on which such information is received
by the relevant Borrower Entity, provided that (x) if such information is not
delivered to private-side lenders within three Business Days after the date on
which such information is required to be delivered to such private-side lenders
under such Underlying Instruments, the Borrowers shall use commercially
reasonable efforts to promptly obtain such information; and (y) compliance with
any applicable confidentiality restrictions will be required before such
delivery, and the Borrowers (or the Services Provider or any of its affiliates
on their behalf) will use their best efforts to enable the Lenders to deliver
applicable confidentiality agreements or otherwise to comply with such
restrictions.

 

Such information shall be made available in the Transaction Data Room.

(6)    For each Collateral Obligation, Draft Instruments, IC Memorandum,
Underlying Instruments and other Diligence Information delivered to the
Collateral Custodian hereunder or otherwise requested by any Lender, provided in
each case that such documents are in the possession of the Borrowers, the
Services Provider or another Borrower Entity.   

At the times required for delivery of such material to the Collateral Custodian
hereunder or three Business Days following a request by a Lender, as applicable.

 

Such material shall be made available in the Transaction Data Room.

 

A-1



--------------------------------------------------------------------------------

(7)    A copy of each Commitment to Acquire a Collateral Obligation entered into
by any Borrower Entity from time to time   

Within three Business Days following execution.

 

Such Commitment shall be made available in the Transaction Data Room.

(8)    With respect to each Collateral Obligation, the Services Provider’s
determination of the value thereof.   

(a)    Within five Business Days after the end of each calendar quarter;

 

(b)    within five Business Days of the reasonable request therefor by the
Administrative Agent; and

 

(c)    within five Business Days after the Services Provider has reduced its
determination of the value of such Collateral Obligation by 10% or more (from
the most recent date as of such the Services Provider’s value of such Collateral
Obligation was provided to the Administrative Agent).

(9)    A Compliance Certificate    Within five Business Days after each
Compliance Certificate Calculation Date.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

Form of Funding Notice

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Form of U.S. Tax Compliance Certificates

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment Agreement

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Request for Release of Custody Documents

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Form of Power of Attorney

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Form of Administrative Agent Cooperation Agreement

 

F-1